--------------------------------------------------------------------------------

Exhibit 10.65
EXECUTION COPY


 
 
CENTRAL EUROPEAN MEDIA ENTERPRISES LTD.
 
as Issuer,
 
CENTRAL EUROPEAN MEDIA ENTERPRISES N.V.
 
and
 
CME MEDIA ENTERPRISES B.V.
 
as Subsidiary Guarantors,
 
BNY CORPORATE TRUSTEE SERVICES LIMITED
 
as Trustee,
 
THE BANK OF NEW YORK
 
as Security Trustee, Principal Paying Agent and Transfer Agent,
 


and
 
THE BANK OF NEW YORK (LUXEMBOURG) S.A.
 
As Registrar, Luxembourg Transfer Agent
and Luxembourg Paying Agent
 
 
____________________________
 
 
INDENTURE
 
 
Dated as of May 16, 2007
 
 
____________________________
 
Senior Floating Rate Notes due 2014
 

--------------------------------------------------------------------------------



TABLE OF CONTENTS
 
 
 
Page
   
ARTICLE I DEFINITIONS AND INCORPORATION BY REFERENCE
1
SECTION 1.1
Definitions
1
SECTION 1.2
Rules of Construction
26
   
ARTICLE II THE NOTES
26
SECTION 2.1
Form and Dating
26
SECTION 2.2
Execution and Authentication
27
SECTION 2.3
Registrar and Paying Agent
28
SECTION 2.4
Paying Agent to Hold Assets
30
SECTION 2.5
List of Holders of Notes
30
SECTION 2.6
Book-Entry Provisions for Global Notes.
30
SECTION 2.7
Registration of Transfer and Exchange.
31
SECTION 2.8
Replacement Notes
36
SECTION 2.9
Outstanding Notes
36
SECTION 2.10
Treasury Notes
 36
SECTION 2.11
Temporary Notes
37
SECTION 2.12
Cancellation
37
SECTION 2.13
Defaulted Interest
37
SECTION 2.14 
ISIN and Common Codes
37
SECTION 2.15
Deposit of Moneys
38
SECTION 2.16
Certain Matters Relating to Global Notes
38
 
 
ARTICLE III REDEMPTION
38
SECTION 3.1
Optional Redemption
38
SECTION 3.2
Notices to Trustee
38
SECTION 3.3
Selection of Notes to Be Redeemed
39
SECTION 3.4
Notice of Redemption
39
SECTION 3.5
Effect of Notice of Redemption
40
SECTION 3.6
Deposit of Redemption Price
40
SECTION 3.7
Notes Redeemed in Part
41
   
ARTICLE IV COVENANTS
41
SECTION 4.1
Payment of Notes.
41
SECTION 4.2
Maintenance of Office or Agency
42
SECTION 4.3
Limitation on Indebtedness
42
SECTION 4.4
Limitation on Restricted Payments.
45
SECTION 4.5
Corporate Existence
49
SECTION 4.6
Limitation on Liens
49
SECTION 4.7
Waiver of Stay, Extension or Usury Laws
49
SECTION 4.8
Limitation on Restrictions on Distributions from Restricted Subsidiaries
49
SECTION 4.9
Limitation on Sales of Assets and Subsidiary Stock
51
SECTION 4.10
Limitation on Affiliate Transactions
53
SECTION 4.11
Listing.
55
SECTION 4.12
Reports.
55
SECTION 4.13
Limitation on Lines of Business
56
SECTION 4.14
Change of Control and Rating Decline
56
SECTION 4.15
Additional Amounts
58
SECTION 4.16
Payment of Non-Income Taxes and Similar Charges
58


i

--------------------------------------------------------------------------------





   
Page
     
SECTION 4.17
Compliance Certificate; Notice of Default
58
SECTION 4.18
Merger, Amalgamation and Consolidation
59
SECTION 4.19
Payments for Consent.
60
SECTION 4.20
Limitations on Sale of Capital Stock of Restricted Subsidiaries
61
SECTION 4.21
Limitation on Guarantees of the Issuer and Subsidiary Guarantor Indebtedness
61
SECTION 4.22
 Impairment of Security Interest
61
 
   
ARTICLE V SUCCESSOR CORPORATION
61
 
 
ARTICLE VI DEFAULT AND REMEDIES
61
SECTION 6.1
 Events of Default
61
SECTION 6.2
 Acceleration
63
SECTION 6.3
Other Remedies
64
SECTION 6.4
The Trustee May Enforce Claims Without Possession of Securities
64
SECTION 6.5
Rights and Remedies Cumulative
64
SECTION 6.6
Delay or Omission Not Waiver
64
SECTION 6.7
Waiver of Past Defaults
64
SECTION 6.8
Control by Majority
65
SECTION 6.9
Limitation on Suits
65
SECTION 6.10
Rights of holders of the Notes to Receive Payment
65
SECTION 6.11
Collection Suit by Trustee
65
SECTION 6.12
Trustee May File Proofs of Claim
66
SECTION 6.13
Priorities
66
SECTION 6.14
Restoration of Rights and Remedies
67
SECTION 6.15
Undertaking for Costs
67
SECTION 6.16
Notices of Default
67
   
ARTICLE VII TRUSTEE
67
SECTION 7.1
Duties of Trustee.
67
SECTION 7.2
Rights of Trustee
68
SECTION 7.3
Individual Rights of Trustee
70
SECTION 7.4
Trustee’s Disclaimer
70
SECTION 7.5
Notice of Default
70
SECTION 7.6
Compensation and Indemnity
70
SECTION 7.7
Replacement of Trustee
71
SECTION 7.8
Successor Trustee by Merger, etc.
73
 
 
ARTICLE VIII SATISFACTION AND DISCHARGE OF INDENTURE
73
SECTION 8.1
Option to Effect Legal Defeasance or Covenant Defeasance
73
SECTION 8.2
Legal Defeasance and Discharge
73
SECTION 8.3
Covenant Defeasance
74
SECTION 8.4
Conditions to Legal or Covenant Defeasance
74
SECTION 8.5
Satisfaction and Discharge of Indenture
75
SECTION 8.6
Survival of Certain Obligations
76
SECTION 8.7
Acknowledgment of Discharge by Trustee
76
SECTION 8.8
Application of Trust Moneys
76
SECTION 8.9
Repayment to the Issuer; Unclaimed Money
76
SECTION 8.10
Reinstatement
77


ii

--------------------------------------------------------------------------------





 
Page
   
ARTICLE IX AMENDMENTS, SUPPLEMENTS AND WAIVERS
77
SECTION 9.1
Without Consent of holders of the Notes
77
SECTION 9.2
With Consent of Holders of Notes
78
SECTION 9.3
Revocation and Effect of Consents
79
SECTION 9.4
Notation on or Exchange of Notes
80
SECTION 9.5
Trustee to Sign Amendments, etc.
80
 
   
ARTICLE X GUARANTEES
80
SECTION 10.1
Subsidiary Guarantee.
80
SECTION 10.2
Limitation on Liability
81
SECTION 10.3
No Subrogation
81
SECTION 10.4
Release
81
 
 
ARTICLE XI SECURITY AND SECURITY TRUSTEE
82
SECTION 11.1
 Collateral and Security Documents
82
SECTION 11.2
Responsibilities of Security Trustee.
84
SECTION 11.3
Security Trustee’s Individual Capacity
84
SECTION 11.4
Trustee May Perform
84
SECTION 11.5
 Fees, etc.
85
SECTION 11.6
Indemnification: Disclaimers, etc.
85
SECTION 11.7
Illegality; No inconsistency
85
SECTION 11.8
Rights of Trustee, the Security Trustee and the Paying Agent
85
SECTION 11.9
Parallel Debt.
85
   
ARTICLE XII MISCELLANEOUS
87
SECTION 12.1
Notices
87
SECTION 12.2
Certificate and Opinion as to Conditions Precedent
89
SECTION 12.3
Statements Required in Certificate or Opinion
90
SECTION 12.4
Rules by Trustee, Paying Agent (Including Principal Paying Agent), Registrar
90
SECTION 12.5
Legal Holidays
91
SECTION 12.6 
Governing Law
91
SECTION 12.7
Submission to Jurisdiction; Appointment of Agent for Service
91
SECTION 12.8
No Adverse Interpretation of Other Agreements
92
SECTION 12.9
No Personal Liability of Directors, Officers, Employees, Incorporators or
Stockholders
92
SECTION 12.10
Currency Indemnity
92
SECTION 12.11
Currency Calculation
92
SECTION 12.12
Information
92
SECTION 12.13
Successors
93
SECTION 12.14
Counterpart Originals
93
SECTION 12.15
Severability
93
SECTION 12.16
Table of Contents, Headings, etc.
93


iii

--------------------------------------------------------------------------------



EXHIBITS
 
Exhibit A
-
Form of Global Note
Exhibit B
-
Form of Definitive Note
Exhibit C
-
Form of Transfer Certificate for Transfer from U.S. Global Note to International
Global Note
Exhibit D
-
Form of Transfer Certificate for Transfer from International Global Note to U.S.
Global Note
Exhibit E
-
Form of Supplemental Indenture

 
 
NOTE:  This Table of Contents shall not, for any purpose, be deemed to be part
of this Indenture.

i

--------------------------------------------------------------------------------



INDENTURE, dated as of May 16, 2007 among (i) CENTRAL EUROPEAN MEDIA ENTERPRISES
LTD., a company incorporated under the laws of Bermuda (the “Issuer”), (ii)
CENTRAL EUROPEAN MEDIA ENTERPRISES N.V., a company organized and existing under
the laws of the Netherlands Antilles (“CME NV”), (iii) CME MEDIA ENTERPRISES
B.V., a company organized and existing under the laws of the Netherlands (“CME
BV” and, together with CME NV, the “Subsidiary Guarantors”), (iv) BNY Corporate
Trustee Services Limited as Trustee, (v) The Bank of New York as Transfer Agent,
Principal Paying Agent and Security Trustee and (vi) The Bank of New York
(Luxembourg) S.A. as Registrar, Luxembourg Transfer Agent and Luxembourg Paying
Agent.
 
The Issuer has duly authorized the creation and issuance of its €150,000,000
Senior Floating Rate Notes due 2014 (such notes, together with any Additional
Notes (as defined herein), being referred to as the “Notes”); and, to provide
therefor, the Issuer and the Subsidiary Guarantors have duly authorized the
execution and delivery of this Indenture.  Except as otherwise provided herein,
€150,000,000 in aggregate principal amount of Notes shall be initially issued on
the date hereof.
 
Each party hereto agrees as follows for the benefit of the other parties and for
the equal and ratable benefit of the holders of the Notes:
 
ARTICLE I

 
DEFINITIONS AND INCORPORATION BY REFERENCE
 
SECTION 1.1   Definitions. For purposes of this Indenture, unless otherwise
specifically indicated herein, the term “consolidated” with respect to any
Person refers to such Person consolidated with its Restricted Subsidiaries, and
excludes from such consolidation any Unrestricted Subsidiary as if such
Unrestricted Subsidiary were not an Affiliate of such Person.  In addition, for
purposes of the following definitions and this Indenture generally, all ratios
and computations based on GAAP shall be made in accordance with GAAP and shall
be based upon the consolidated financial statements of the Issuer and its
Subsidiaries prepared in conformity with GAAP.  As used in this Indenture, the
following terms shall have the following meanings:
 
“Additional Amounts” shall have the meaning set forth in Section 4.15.
 
“Additional Assets” means:
 
 
(1)
any property or assets (other than Indebtedness and Capital Stock) to be used by
the Issuer or a Restricted Subsidiary in a Permitted Business;

 
 
(2)
the Capital Stock of a Person that becomes a Restricted Subsidiary as a result
of the acquisition of such Capital Stock by the Issuer or a Restricted
Subsidiary of the Issuer; or

 
 
(3)
Capital Stock constituting a minority interest in any Person that at such time
is a Restricted Subsidiary of the Issuer; provided, however, that, in the case
of clauses (2) and (3), such Restricted Subsidiary is primarily engaged in a
Permitted Business.

 
1

--------------------------------------------------------------------------------



“Additional Notes” means any additional principal amounts of Notes due 2014
issued from time to time under the terms of this Indenture after the Issue Date.
 
“Affiliate” of any specified Person means any other Person, directly or
indirectly, controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control” when used with respect to any Person means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing;
provided that beneficial ownership of 10% or more of the Voting Stock of a
Person shall be deemed to be control and provided further that PPF shall not be
deemed an affiliate of the Issuer or its Restricted Subsidiaries so long as its
beneficial ownership in the Issuer does not exceed 15% of the Voting Stock of
the Issuer.
 
“Affiliate Transaction” shall have the meaning set forth in Section 4.10.
 
“Agent” means the Principal Paying Agent, any Registrar, Transfer Agent, Paying
Agent, Authenticating Agent, co-Registrar or the Security Trustee.
 
“Agent Members” shall have the meaning set forth in Section 2.7(h).
 
“Asset Disposition” means any direct or indirect sale, lease (other than an
operating lease entered into in the ordinary course of business), transfer,
issuance or other disposition, or a series of related sales, leases, transfers,
issuances or dispositions that are part of a common plan, of shares of Capital
Stock of a Subsidiary (other than directors’ qualifying shares), property or
other assets (each referred to for the purposes of this definition as a
“disposition”) by the Issuer or any of its Restricted Subsidiaries, including
any disposition by means of a merger, amalgamation, consolidation or similar
transaction.
 
Notwithstanding the preceding, the following items shall not be deemed to be
Asset Dispositions:
 
 
(1)
a disposition by a Restricted Subsidiary to the Issuer or by the Issuer or a
Restricted Subsidiary to a Restricted Subsidiary;

 
 
(2)
the sale of Cash Equivalents in the ordinary course of business;

 
 
(3)
a disposition of inventory or other assets in the ordinary course of business;

 
 
(4)
a disposition of obsolete or worn out equipment or equipment that is no longer
useful in the conduct of the business of the Issuer and its Restricted
Subsidiaries and that is disposed of in each case in the ordinary course of
business;

 
 
(5)
transactions permitted under Section 4.18;

 
 
(6)
an issuance of Capital Stock by a Restricted Subsidiary of the Issuer to the
Issuer or to a Restricted Subsidiary;

 
 
(7)
for purposes of Section 4.9 only, the making of a Permitted Investment or a
disposition subject to Section 4.4;

 
2

--------------------------------------------------------------------------------



 
(8)
in addition to dispositions covered by the other clauses of this paragraph,
dispositions of assets in a single transaction or series of related transactions
with an aggregate fair market value in any calendar year of not more than
€5 million;

 
 
(9)
dispositions in connection with Permitted Liens;

 
 
(10)
the licensing or sublicensing of intellectual property or other general
intangibles and licenses, leases or subleases of other property in the ordinary
course of business which do not materially interfere with the business of the
Issuer and its Restricted Subsidiaries;

 
 
(11)
dispositions of assets or Capital Stock by the Issuer or any Restricted
Subsidiary in connection with the making of an Investment permitted under Clause
(11) of the definition of “Permitted Investments”; and

 
 
(12)
foreclosure on assets.

 
“Asset Disposition Offer” shall have the meaning set forth in Section 4.9.
 
“Asset Disposition Offer Amount” shall have the meaning set forth in Section
4.9.
 
“Asset Disposition Offer Period” shall have the meaning set forth in Section
4.9.
 
“Asset Disposition Purchase Date” shall have the meaning set forth in Section
4.9.
 
“Attributable Indebtedness” in respect of a Sale/Leaseback Transaction means, as
at the time of determination, the present value (discounted at the interest rate
borne by the Notes, compounded semi-annually) of the total obligations of the
lessee for rental payments during the remaining term of the lease included in
such Sale/Leaseback Transaction (including any period for which such lease has
been extended).
 
“Authenticating Agent” shall have the meaning set forth in Section 2.2.
 
“Average Life” means, as of the date of determination, with respect to any
Indebtedness or Preferred Stock, the quotient obtained by dividing (1) the sum
of the products of the numbers of years from the date of determination to the
dates of each successive scheduled principal payment of such Indebtedness or
redemption or similar payment with respect to such Preferred Stock multiplied by
the amount of such payment by (2) the sum of all such payments.
 
“Bankruptcy Law” means (i) for the purposes of the Issuer and the Subsidiary
Guarantors, any bankruptcy, insolvency or other similar statute, regulation or
provision of any jurisdiction in which the Issuer and the Subsidiary Guarantors
are organized or are conducting business and (ii) for purposes of the Trustee
and the holders of the Notes, Title 11, U.S. Code or any similar United States
federal, state or foreign law for the relief of debtors.
 
“Board of Directors” means the board of directors of the Issuer or any committee
thereof duly authorized to act on behalf of such board.
 
3

--------------------------------------------------------------------------------



“Board Resolution” means a duly authorized resolution of the Board of Directors
certified by an Officer and delivered to the Trustee.
 
“Business Day” means a day other than a Saturday, Sunday, any other day on which
banking institutions in the State of New York, Bermuda, London or the Grand
Duchy of Luxembourg or a place of payment are authorized or required by law to
close or a day on which the Trans-European Automated Real-Time Gross Settlement
Express Transfer System in not open for settlement of payments in euros.
 
“Capital Stock” of any Person means any and all shares, interests, rights to
purchase, warrants, options, participations or other equivalents of or interests
in (however designated) equity of such Person, including any Preferred Stock,
but excluding any debt securities convertible into such equity.
 
“Capitalized Lease Obligations” means an obligation that is required to be
classified and accounted for as a capitalized lease for financial reporting
purposes in accordance with GAAP, and the amount of Indebtedness represented by
such obligation will be the capitalized amount of such obligation at the time
any determination thereof is to be made as determined in accordance with GAAP,
and the Stated Maturity thereof will be the date of the last payment of rent or
any other amount due under such lease prior to the first date such lease may be
terminated without penalty.
 
“Cash Equivalents” means:
 
 
(1)
securities issued or directly and fully guaranteed or insured by the United
States Government, or any member state of the European Union or any agency or
instrumentality thereof (each a “Qualified Country A”) (provided that the full
faith and credit of the Qualified Country A is pledged in support thereof),
having maturities of not more than one year;

 
 
(2)
securities issued or directly and fully guaranteed or insured by Croatia or
Ukraine or any agency or instrumentality thereof (each a “Qualified Country B”)
(provided that the full faith and credit of the Qualified Country B is pledged
in support thereof), having maturities of not more than 30 days;

 
 
(3)
marketable general obligations issued by any political subdivision of any
Qualified Country A or any public instrumentality thereof maturing within one
year from the date of acquisition thereof (provided that the full faith and
credit of the Qualified Country A is pledged in support thereof) and, at the
time of acquisition, having a credit rating of “A” or better from either
Standard & Poor’s Ratings Services or Moody’s Investors Service, Inc.;

 
 
(4)
marketable general obligations issued by any political subdivision of any
Qualified Country B or any public instrumentality thereof maturing within 30
days from the date of acquisition thereof (provided that the full faith and
credit of the Qualified Country B is pledged in support thereof) and, at the
time of acquisition, having a credit rating of “A” or better from either
Standard & Poor’s Ratings Services or Moody’s Investors Service, Inc.;

 
 
(5)
certificates of deposit, time deposits, eurodollar time deposits, overnight bank
deposits or bankers’ acceptances having maturities of not more than one year
from the date of acquisition thereof issued by any bank the long-term debt of
which is rated at the time of acquisition thereof at least “A” or the equivalent
thereof by Standard & Poor’s Ratings Services, or “A” or the equivalent thereof
by Moody’s Investors Service, Inc., and having combined capital and surplus in
excess of $500 million;

 
4

--------------------------------------------------------------------------------



 
(6)
repurchase obligations with a term of not more than seven days for underlying
securities of the types described in clauses (1), (2) and (3) entered into with
any bank meeting the qualifications specified in clause (5) above;

 
 
(7)
commercial paper rated at the time of acquisition thereof at least “A-2” or the
equivalent thereof by Standard & Poor’s Ratings Services or “P-2” or the
equivalent thereof by Moody’s Investors Service, Inc., or carrying an equivalent
rating by an internationally recognized rating agency, if both of the two named
rating agencies cease publishing ratings of investments, and in any case
maturing within one year after the date of acquisition thereof; and

 
 
(8)
interests in any investment company or money market fund which invests solely in
instruments of the type specified in clauses (1) through (5) above.

 
“Change in Tax Law” shall have the meaning set forth in Paragraph 8 of any Note.
 
“Change of Control” means the occurrence of any of the following events:
 
 
(1)
any “person” or “group” of related persons, other than one or more Permitted
Holders, is or becomes the beneficial owner, directly or indirectly, of more
than 35% of the total voting power of the Voting Stock of the Issuer and the
Permitted Holders beneficially own, directly or indirectly, in the aggregate a
lesser percentage of the total voting power of the Voting Stock of the Issuer
than such person or group;

 
 
(2)
the sale, lease, transfer, conveyance or other disposition (other than by way of
amalgamation, merger or consolidation), in one or a series of related
transactions, of all or substantially all of the assets of the Issuer and its
Restricted Subsidiaries taken as a whole to any “person” other than the
Permitted Holder;

 
 
(3)
the first day on which a majority of the members of the Board of Directors of
the Issuer are not continuing directors; or

 
 
(4)
the adoption by the shareholders of the Issuer of a plan relating to the
liquidation or dissolution of the Issuer.

 
For purposes of this definition: (a) “person” and “group” have the meanings they
have in Sections 13(d) and 14(d) of the U.S. Exchange Act; (b) “beneficial
owner” is used as defined in Rules 13d-3 and 13d-5 under the U.S. Exchange Act,
except that a person shall be deemed to have “beneficial ownership” of all
shares that such person has the right to acquire, whether such right is
exercisable immediately or only after the passage of time; (c) a person will be
deemed to beneficially own any Voting Stock of an entity held by a parent
entity, if such person is the beneficial owner, directly or indirectly, of more
than 35% of the voting power of the Voting Stock of such parent entity and the
Permitted Holders beneficially own, directly or indirectly, in the aggregate a
lesser percentage of the voting power of the Voting Stock of such parent entity;
and (d) a “Continuing Director” means any member of the Board of Directors of
the Issuer who was a member of such Board of Directors on the date of this
Indenture or was nominated for election or was elected to such Board of
Directors with the approval of the majority of Continuing Directors who were
members of such Board at the time of such nomination or election.
 
5

--------------------------------------------------------------------------------



“Change of Control Offer” shall have the meaning set forth in Section 4.14.
 
“Change of Control Payment” shall have the meaning set forth in Section 4.14.
 
“Change of Control Payment Date” shall have the meaning set forth in Section
4.14.
 
“Change of Control Triggering Event” means the occurrence of both (i) a Change
of Control and (ii) a Rating Decline.
 
“Clearing Agency” means one or more of Euroclear, Clearstream, or the successor
of either of them, in each case acting directly, or through a custodian, nominee
or depository.
 
“Clearstream” means Clearstream Banking, société anonyme.
 
“Code” means the U.S. Internal Revenue Code of 1986, as amended.
 
“Collateral” means the Pledged Shares and the assigned rights under the
Framework Agreement.
 
“Commission” means the United States Securities and Exchange Commission, as from
time to time constituted, created under the U.S. Exchange Act, or if at any time
after the execution of this Indenture such Commission is not existing and
performing the duties now assigned to it under the U.S. Securities Act and the
U.S. Exchange Act, then the body performing such duties at such time.
 
“Common Depositary” means The Bank of New York.
 
“Common Stock” means with respect to any Person, any and all shares, interest or
other participations in, and other equivalents (however designated and whether
voting or nonvoting) of such Person’s common stock whether or not outstanding on
the Issue Date, and includes, without limitation, all series and classes of such
common stock.
 
“Company Order” means a written order or request signed in the name of the
Issuer or a Subsidiary Guarantor by an Officer or duly authorized members of the
Management Board, as applicable.
 
“Consolidated Coverage Ratio” means as of any date of determination, with
respect to any Person, the ratio of (x) the aggregate amount of Consolidated
EBITDA of such Person for the period of the most recent four consecutive fiscal
quarters ending prior to the date of such determination for which financial
statements are in existence to (y) Consolidated Interest Expense for such four
fiscal quarters, provided, however, that:
 
 
(1)
if the Issuer or any Restricted Subsidiary:

 
 
(a)
has Incurred any Indebtedness since the beginning of such period that remains
outstanding on such date of determination or if the transaction giving rise to
the need to calculate the Consolidated Coverage Ratio is an Incurrence of
Indebtedness, Consolidated EBITDA and Consolidated Interest Expense for such
period will be calculated after giving effect on a pro forma basis to such
Indebtedness as if such Indebtedness had been Incurred on the first day of such
period (except that in making such computation, the amount of Indebtedness under
any revolving credit facility outstanding on the date of such calculation will
be deemed to be (i) the average daily balance of such Indebtedness during such
four fiscal quarters or such shorter period for which such facility was
outstanding or (ii) if such facility was created after the end of such four
fiscal quarters, the average daily balance of such Indebtedness during the
period from the date of creation of such facility to the date of such
calculation) and the discharge of any other Indebtedness repaid, repurchased,
defeased or otherwise discharged with the proceeds of such new Indebtedness as
if such discharge had occurred on the first day of such period; or

 
6

--------------------------------------------------------------------------------



 
(b)
has repaid, repurchased, defeased or otherwise discharged any Indebtedness since
the beginning of the period that is no longer outstanding on such date of
determination or if the transaction giving rise to the need to calculate the
Consolidated Coverage Ratio involves a discharge of Indebtedness (in each case
other than Indebtedness Incurred under any revolving credit facility unless such
Indebtedness has been permanently repaid and the related commitment terminated),
Consolidated EBITDA and Consolidated Interest Expense for such period will be
calculated after giving effect on a pro forma basis to such discharge of such
Indebtedness, including with the proceeds of such new Indebtedness, as if such
discharge had occurred on the first day of such period;

 
 
(2)
if since the beginning of such period the Issuer or any Restricted Subsidiary
will have made any Asset Disposition or disposed of any company, division,
operating unit, segment, business, group of related assets or line of business
or if the transaction giving rise to the need to calculate the Consolidated
Coverage Ratio is such an Asset Disposition:

 
 
(a)
the Consolidated EBITDA for such period will be reduced by an amount equal to
the Consolidated EBITDA (if positive) directly attributable to the assets which
are the subject of such Asset Disposition for such period or increased by an
amount equal to the Consolidated EBITDA (if negative) directly attributable
thereto for such period; and

 
 
(b)
Consolidated Interest Expense for such period will be reduced by an amount equal
to the Consolidated Interest Expense directly attributable to any Indebtedness
of the Issuer or any Restricted Subsidiary repaid, repurchased, defeased or
otherwise discharged with respect to the Issuer and its continuing Restricted
Subsidiaries in connection with such Asset Disposition for such period (or, if
the Capital Stock of any Restricted Subsidiary is sold, the Consolidated
Interest Expense for such period directly attributable to the Indebtedness of
such Restricted Subsidiary to the extent the Issuer and its continuing
Restricted Subsidiaries are no longer liable for such Indebtedness after such
sale);

 
7

--------------------------------------------------------------------------------



 
(3)
if since the beginning of such period the Issuer or any Restricted Subsidiary
(by merger or otherwise) will have made an Investment in any Restricted
Subsidiary (or any Person which becomes a Restricted Subsidiary or is merged
with or into the Issuer) or an acquisition of assets, including any acquisition
of assets occurring in connection with a transaction causing a calculation to be
made hereunder, which constitutes all or substantially all of a company,
division, operating unit, segment, business, group of related assets or line of
business, Consolidated EBITDA and Consolidated Interest Expense for such period
will be calculated after giving pro forma effect thereto (including the
Incurrence of any Indebtedness) as if such Investment or acquisition occurred on
the first day of such period; and

 
 
(4)
if since the beginning of such period any Person (that subsequently became a
Restricted Subsidiary or was merged with or into the Issuer or any Restricted
Subsidiary since the beginning of such period) will have Incurred any
Indebtedness or discharged any Indebtedness, made any Asset Disposition or any
Investment or acquisition of assets that would have required an adjustment
pursuant to clause (2) or (3) above if made by the Issuer or a Restricted
Subsidiary during such period, Consolidated EBITDA and Consolidated Interest
Expense for such period will be calculated after giving pro forma effect thereto
as if such Asset Disposition or Investment or acquisition of assets occurred on
the first day of such period.

 
For purposes of this definition, whenever pro forma effect is to be given to any
calculation under this definition, the pro forma calculations will be determined
in good faith by a responsible financial or accounting officer of the Issuer
(including pro forma expense and cost reductions calculated on a basis
consistent with Regulation S-X under the Securities Act).  If any Indebtedness
bears a floating rate of interest and is being given pro forma effect, the
interest expense on such Indebtedness will be calculated as if the rate in
effect on the date of determination had been the applicable rate for the entire
period (taking into account any Interest Rate Agreement applicable to such
Indebtedness if such Interest Rate Agreement has a remaining term in excess of
12 months).  If any Indebtedness that is being given pro forma effect bears an
interest rate at the option of the Issuer, the interest rate shall be calculated
by applying such optional rate chosen by the Issuer.
 
“Consolidated EBITDA” for any period with respect to any specified Person means,
without duplication, the Consolidated Net Income for such period of such Person,
plus the following to the extent deducted in calculating such Consolidated Net
Income:
 
 
(1)
Consolidated Interest Expense;

 
 
(2)
Consolidated Income Taxes;

 
 
(3)
consolidated depreciation expense;

 
 
(4)
consolidated amortization of intangibles (other than amortization of programming
assets);

 
 
(5)
other non-cash charges reducing Consolidated Net Income (excluding any such
non-cash charge to the extent it represents an accrual of or reserve for cash
charges in any future period or amortization of a prepaid cash expense that was
paid in a prior period not included in the calculation); and

 
8

--------------------------------------------------------------------------------



 
(6)
minority interest in (income)/loss of consolidated subsidiaries.

 
In each case on a consolidated basis and in accordance with GAAP.
 
“Consolidated Income Taxes” means, with respect to any Person for any period,
taxes imposed upon such Person or other payments required to be made by such
Person by any governmental authority which taxes or other payments are
calculated by reference to the income or profits of such Person or such Person
and its Restricted Subsidiaries (to the extent such income or profits were
included in computing Consolidated Net Income for such period), regardless of
whether such taxes or payments are required to be remitted to any governmental
authority.
 
“Consolidated Interest Expense” means, for any period, the total interest
expense of the Issuer and its consolidated Restricted Subsidiaries, whether paid
or accrued, plus, to the extent not included in such interest expense:
 
 
(1)
interest expense attributable to Capitalized Lease Obligations and the interest
portion of rent expense associated with Attributable Indebtedness in respect of
the relevant lease giving rise thereto, determined as if such lease were a
capitalized lease in accordance with GAAP and the interest component of any
deferred payment obligations;

 
 
(2)
amortization of debt discount and debt issuance cost;

 
 
(3)
non-cash interest expense;

 
 
(4)
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptance financing;

 
 
(5)
interest actually paid by the Issuer or any such Restricted Subsidiary under any
Guarantee of Indebtedness or other obligation of any other Person;

 
 
(6)
net costs associated with Hedging Obligations (including amortization of fees);

 
 
(7)
the consolidated interest expense of such Person and its Restricted Subsidiaries
that was capitalized during such period;

 
 
(8)
all dividends paid or payable in cash, Cash Equivalents or Indebtedness or
accrued during such period on any series of Disqualified Stock of such Person or
on Preferred Stock of its Restricted Subsidiaries payable to a party other than
the Issuer or a Restricted Subsidiary; and

 
 
(9)
the cash contributions to any employee stock ownership plan or similar trust to
the extent such contributions are used by such plan or trust to pay interest or
fees to any Person (other than the Issuer) in connection with Indebtedness
Incurred by such plan or trust; provided, however, that there will be excluded
therefrom any such interest expense of any Unrestricted Subsidiary to the extent
the related Indebtedness is not Guaranteed or paid by the Issuer or any
Restricted Subsidiary.

 
9

--------------------------------------------------------------------------------



Notwithstanding the foregoing, any capitalized or other costs incurred by the
Issuer and its Restricted Subsidiaries relating to the early extinguishment of
Indebtedness shall not be included in the calculation of Consolidated Interest
Expense.
 
For purposes of the foregoing, total interest expense will be determined after
giving effect to any net payments made or received by the Issuer and its
Subsidiaries with respect to Interest Rate Agreements.
 
“Consolidated Net Income” means, for any period, the net income (loss) of the
Issuer and its consolidated Restricted Subsidiaries determined in accordance
with GAAP; provided, however, that there will not be included in such
Consolidated Net Income:
 
 
(1)
any net income (loss) of any Person if such Person is not a Restricted
Subsidiary, except that:

 
 
(a)
subject to the limitations contained in clauses (3), (4) and (5) below, the
Issuer’s equity in the net income of any such Person for such period will be
included in such Consolidated Net Income up to the aggregate amount of cash
actually distributed by such Person during such period to the Issuer or a
Restricted Subsidiary as a dividend or other distribution (subject, in the case
of a dividend or other distribution to a Restricted Subsidiary, to the
limitations contained in clause (2) below); and

 
 
(b)
the Issuer’s equity in a net loss of any such Person (other than an Unrestricted
Subsidiary) for such period will be included in determining such Consolidated
Net Income to the extent such loss has been funded with cash from the Issuer or
a Restricted Subsidiary;

 
 
(2)
any net income (but not loss) of any Restricted Subsidiary if such Subsidiary is
subject to restrictions, directly or indirectly, on the payment of dividends or
the making of distributions by such Restricted Subsidiary, directly or
indirectly, to the Issuer, except that:

 
 
(a)
subject to the limitations contained in clauses (3), (4) and (5) below, the
Issuer’s equity in the net income of any such Restricted Subsidiary for such
period will be included in such Consolidated Net Income up to the aggregate
amount of cash that could have been distributed by such Restricted Subsidiary
during such period to the Issuer or another Restricted Subsidiary as a dividend
or distribution paid or permitted to be paid, directly or indirectly, by loans,
advances, intercompany transfers or otherwise (for so long as permitted) to the
Issuer or a Restricted Subsidiary (subject, in the case of such a dividend or
distribution to another Restricted Subsidiary, to the limitation contained in
this clause); and

 
 
(b)
the Issuer’s equity in a net loss of any such Restricted Subsidiary for such
period will be included in determining such Consolidated Net Income;

 
 
(3)
any gain (loss) realized upon the sale or other disposition of any property,
plant or equipment of the Issuer or its consolidated Restricted Subsidiaries
(including pursuant to any Sale/Leaseback Transaction) which is not sold or
otherwise disposed of in the ordinary course of business and any gain (loss)
realized upon the sale or other disposition of any Capital Stock of any Person;

 
10

--------------------------------------------------------------------------------



 
(4)
any extraordinary gain or loss;

 
 
(5)
any foreign exchange gains or losses; and

 
 
(6)
the cumulative effect of a change in accounting principles.

 
“Corporate Trust Office” means the address of the Trustee specified in Section
12.1, or such other address as to which the Trustee may, from time to time, give
written notice to the Issuer.
 
“Covenant Defeasance” shall have the meaning set forth in Section 8.3.
 
“Credit Facility” means one or more debt facilities (including the Existing
Credit Facilities) in the form of loan agreements, revolving credit facilities,
overdraft facilities, working capital facilities, syndicated credit facilities,
letters of credit and other facilities provided by commercial banks and other
financial institutions as each such facility may be amended, restated, modified,
renewed, refunded, replaced, restructured or refinanced in whole or in part from
time to time.
 
“Currency Agreement” means in respect of a Person, any foreign exchange
contract, currency swap agreement or other similar agreement as to which such
Person is a party or a beneficiary.
 
“Custodian” means any receiver, trustee, assignee, liquidator, examiner,
administrator, sequestration or similar official under any Bankruptcy Law.
 
“Default” means any event which is, or after notice or passage of time or both
would be, an Event of Default.
 
“Default Interest Payment Date” shall have the meaning set forth in Section
2.13.
 
“Definitive Notes” means Notes in definitive registered form substantially in
the form of Exhibit B hereto.
 
“Disqualified Stock” means, with respect to any Person, any Capital Stock of
such Person which by its terms (or by the terms of any security into which it is
convertible or for which it is exchangeable) or upon the happening of any event:
 
 
(1)
matures or is mandatorily redeemable pursuant to a sinking fund obligation or
otherwise;

 
 
(2)
is convertible or exchangeable for Indebtedness or Disqualified Stock (excluding
Capital Stock which is convertible or exchangeable solely at the option of the
Issuer or a Restricted Subsidiary); or

 
 
(3)
is redeemable at the option of the holder of the Capital Stock thereof, in whole
or in part, in each case, on or prior to the date that is 91 days after the date
(a) on which the Notes mature or (b) on which there are no Notes outstanding,
provided that only the portion of Capital Stock which so matures or is
mandatorily redeemable, is so convertible or exchangeable or is so redeemable at
the option of the holder thereof prior to such date will be deemed to be
Disqualified Stock; provided, further, that any Capital Stock that would
constitute Disqualified Stock solely because the holders thereof have the right
to require the Issuer to repurchase such Capital Stock upon the occurrence of a
change of control or asset sale (each defined in a substantially identical
manner to the corresponding definitions in this Indenture) shall not constitute
Disqualified Stock if the terms of such Capital Stock (and all such securities
into which it is convertible or for which it is ratable or exchangeable) provide
that the Issuer may not repurchase or redeem any such Capital Stock (and all
such securities into which it is convertible or for which it is ratable or
exchangeable) pursuant to such provision prior to compliance by the Issuer with
Sections 4.9 and 4.14 hereof and such repurchase or redemption complies with
Section 4.4 hereof.

 
11

--------------------------------------------------------------------------------



“EBRD Loan” means the five year revolving loan agreement dated July 21, 2006,
arranged by the European Bank for Reconstruction and Development.
 
“Euroclear” means Euroclear Bank S.A./N.V., as operator of the Euroclear System.
 
“Event of Default” shall have the meaning set forth in Section 6.1.
 
“Excess Proceeds” shall have the meaning set forth in Section 4.9.
 
“Existing Credit Facilities” means the EBRD Loan; the credit facility dated
October 27, 2005 between CET 21 spol. s r.o. and Ceska Sporitelna, a.s.; the
working capital credit facility dated October 27, 2005 between CET 21 spol. s
r.o. and Ceska Sporitelna, a.s.; the factoring facility dated October 27, 2005
between CET 21 s r.o. and Factoring Ceska Sporitelna, a.s.; and the revolving
five-year facility dated July 29, 2005 between Produkcija Plus d.o.o. and ING
Bank N.V., Nova Ljubljanska d.d., Ljubljana and Bank Austria Creditanstalt d.d.,
Ljubljana.
 
“Framework Agreement” means the framework agreement by and between the Issuer
and PPF (Cyprus) Ltd., dated as of December 13, 2004.
 
“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time, including those set forth in the
opinions and the pronouncements of the Accounting Principles Board of the
American Institute of Certified Public Accountants and the Public Company
Accounting Oversight Board and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other entity as
approved by a significant segment of the accounting profession.  All ratios and
computations based on GAAP contained in this Indenture will be computed in
conformity with GAAP.
 
“Global Note” shall mean one or more International Global Notes or U.S. Global
Notes.
 
“Government Obligations” means direct non-callable and non-redeemable
obligations (in each case, with respect to the issuer thereof) of any member
state of the European Union that is a member of the European Union as of the
date of this Indenture or of the United States of America (including, in each
case, any agency or instrumentality thereof), as the case may be, the payment of
which is secured by the full faith and credit of the applicable member state or
of the United States of America, as the case may be.
 
12

--------------------------------------------------------------------------------



“Guarantee” means any obligation, contingent or otherwise, of any Person
directly or indirectly guaranteeing any Indebtedness of any other Person and any
obligation, direct or indirect, contingent or otherwise, of such Person:
 
 
(1)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness of such other Person (whether arising by virtue of partnership
arrangements, or by agreement to keep-well, to purchase assets, goods,
securities or services, to take-or-pay, or to maintain financial statement
conditions or otherwise); or

 
 
(2)
entered into for purposes of assuring in any other manner the obligee of such
Indebtedness of the payment thereof or to protect such obligee against loss in
respect thereof (in whole or in part); provided, however, that the term
“Guarantee” will not include endorsements for collection or deposit in the
ordinary course of business. The term “Guarantee” used as a verb has a
corresponding meaning.

 
“Guarantor Subordinated Obligations” means, with respect to a Subsidiary
Guarantor, any Indebtedness of such Subsidiary Guarantor (whether outstanding on
the Issue Date or thereinafter Incurred) which is expressly subordinate in right
of payment to the obligations of such Subsidiary Guarantor under its Subsidiary
Guarantee pursuant to a written agreement.
 
“Hedging Obligations” of any Person means the obligations of such Person
pursuant to any Interest Rate Agreement or Currency Agreement.
 
“Incur” means issue, create, assume, Guarantee, incur or otherwise become liable
for; provided, however, that any Indebtedness or Capital Stock of a Person
existing at the time such Person becomes a Restricted Subsidiary (whether by
amalgamation, merger, consolidation, acquisition or otherwise) will be deemed to
be incurred by such Restricted Subsidiary at the time it becomes a Restricted
Subsidiary; and the terms “Incurred” and “Incurrence” have meanings correlative
to the foregoing.
 
“Indebtedness” means, with respect to any Person on any date of determination
(without duplication):
 
 
(1)
the principal of and premium (if any) in respect of indebtedness of such Person
for borrowed money;

 
 
(2)
the principal of and premium (if any) in respect of obligations of such Person
evidenced by bonds, debentures, notes or other similar instruments;

 
 
(3)
the principal component of all obligations of such Person in respect of letters
of credit, bankers’ acceptances or other similar instruments (including
reimbursement obligations with respect thereto except to the extent such
reimbursement obligation relates to a trade payable and such obligation is
satisfied within 30 days of Incurrence);

 
 
(4)
the principal component of all obligations of such Person to pay the deferred
and unpaid purchase price of property (except trade payables), which purchase
price is due more than six months after the date of placing such property in
service or taking delivery and title thereto;

 
13

--------------------------------------------------------------------------------



 
(5)
Capitalized Lease Obligations and all Attributable Indebtedness of such Person;

 
 
(6)
the principal component or liquidation preference of all obligations of such
Person with respect to the redemption, repayment or other repurchase of any
Disqualified Stock or, with respect to any Subsidiary, any Preferred Stock (but
excluding, in each case, any accrued dividends);

 
 
(7)
the principal component of all Indebtedness of other Persons secured by a Lien
on any asset of such Person, whether or not such Indebtedness is assumed by such
Person; provided, however, that the amount of such Indebtedness will be the
lesser of (a) the fair market value of such asset at such date of determination
and (b) the amount of such Indebtedness of such other Persons;

 
 
(8)
the principal component of Indebtedness of other Persons to the extent
Guaranteed by such Person; and

 
 
(9)
to the extent not otherwise included in this definition, net obligations of such
Person under Currency Agreements and Interest Rate Agreements (the amount of any
such obligations to be equal at any time to the termination value of such
agreement or arrangement giving rise to such obligation that would be payable by
such Person at such time).

 
The amount of Indebtedness of any Person at any date will be the outstanding
balance at such date of all unconditional obligations as described above and the
maximum liability, upon the occurrence of the contingency giving rise to the
obligation, of any contingent obligations at such date.
 
In addition, “Indebtedness” of any Person shall include Indebtedness described
in the preceding paragraph that would not appear as a liability on the balance
sheet of such Person if:
 
 
(1)
such Indebtedness is the obligation of a partnership or Joint Venture that is
not a Restricted Subsidiary;

 
 
(2)
such Person or a Restricted Subsidiary of such Person is a general partner of
the Joint Venture (a “General Partner”); and

 
 
(3)
there is recourse, by contract or operation of law, with respect to the payment
of such Indebtedness to property or assets of such Person or a Restricted
Subsidiary of such Person; and then such Indebtedness shall be included in an
amount not to exceed:

 
 
(a)
the lesser of (i) the net assets of the General Partner and (ii) the amount of
such obligations to the extent that there is recourse, by contract or operation
of law, to the property or assets of such Person or a Restricted Subsidiary of
such Person; or

 
14

--------------------------------------------------------------------------------



 
(b)
if less than the amount determined pursuant to clause (a) immediately above, the
actual amount of such Indebtedness that is recourse to such Person or a
Restricted Subsidiary of such Person, if the Indebtedness is evidenced by a
writing and is for a determinable amount and the related interest expense shall
be included in Consolidated Interest Expense to the extent actually paid by the
Issuer or its Restricted Subsidiaries.

 
“Indenture” means this Indenture, as amended, modified or supplemented from time
to time in accordance with the terms hereof.
 
“Intercreditor Agreement” means the intercreditor deed, dated on or about the
Issue Date, among others, the Company, the Subsidiary Guarantors, the Trustee
and the Security Trustee, as amended from time to time.
 
“Interest Rate Agreement” means, with respect to any Person, any interest rate
protection agreement, interest rate future agreement, interest rate option
agreement, interest rate swap agreement, interest rate cap agreement, interest
rate collar agreement, interest rate hedge agreement or other similar agreement
or arrangement as to which such Person is party or a beneficiary.
 
“International Global Note” shall have the meaning set forth in Section 2.1
hereof.
 
“International Notes” shall have the meaning set forth in Section 2.1 hereof.
 
“Investment” means, with respect to any Person, all investments by such Person
in other Persons (including Affiliates) in the form of any direct or indirect
advance, loan (other than advances to customers in the ordinary course of
business) or other extension of credit (including by way of Guarantee or similar
arrangement, but excluding any debt or extension of credit represented by a bank
deposit other than a time deposit) or capital contribution to (by means of any
transfer of cash or other property to others or any payment for property or
services for the account or use of others), or any purchase or acquisition of
Capital Stock, Indebtedness or other similar instruments issued by, such Person
and all other items that are or would be classified as investments on a balance
sheet prepared in accordance with GAAP; provided that none of the following will
be deemed to be an Investment:
 
 
(1)
Hedging Obligations entered into in the ordinary course of business and in
compliance with this Indenture;

 
 
(2)
endorsements of negotiable instruments and documents in the ordinary course of
business; and

 
 
(3)
an acquisition of assets, Capital Stock or other securities by the Issuer or a
Subsidiary for consideration to the extent such consideration consists of common
equity securities of the Issuer.

 
For purposes of Section 4.4 of this Indenture:
 
 
(1)
“Investment” will include the portion (proportionate to the Issuer’s equity
interest in a Restricted Subsidiary to be designated as an Unrestricted
Subsidiary) of the fair market value of the net assets of such Restricted
Subsidiary of the Issuer at the time that such Restricted Subsidiary is
designated an Unrestricted Subsidiary; provided, however, that upon a
redesignation of such Subsidiary as a Restricted Subsidiary, the Issuer will be
deemed to continue to have a permanent “Investment” in an Unrestricted
Subsidiary in an amount (if positive) equal to (a) the Issuer’s “Investment” in
such Subsidiary at the time of such redesignation less (b) the portion
(proportionate to the Issuer’s equity interest in such Subsidiary) of the fair
market value of the net assets (as conclusively determined by the Board of
Directors of the Issuer in good faith) of such Subsidiary at the time that such
Subsidiary is so redesignated a Restricted Subsidiary; and

 
15

--------------------------------------------------------------------------------



 
(2)
any property transferred to or from an Unrestricted Subsidiary will be valued at
its fair market value at the time of such transfer, in each case as determined
in good faith by the Board of Directors of the Issuer.  If the Issuer or any
Restricted Subsidiary of the Issuer sells or otherwise disposes of any Voting
Stock of any Restricted Subsidiary of the Issuer such that, after giving effect
to any such sale or disposition, such entity is no longer a Subsidiary of the
Issuer, the Issuer shall be deemed to have made an Investment on the date of any
such sale or disposition equal to the fair market value (as conclusively
determined by the Board of Directors of the Issuer in good faith) of the Capital
Stock of such Subsidiary not sold or disposed of.

 
“Issue Date” means the date on which the Notes are originally issued.
 
“Joint Venture” means any joint venture entity, whether a company, unicorporated
firm, undertaking, association, joint venture or partnership that is not a
Restricted Subsidiary in which the Issuer or any Subsidiary of the Issuer has an
interest from time to time.
 
“Legal Defeasance” shall have the meaning set forth in Section 8.2.
 
“Lien” means any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind (including any conditional sale or other title retention
agreement or lease in the nature thereof).
 
“Maturity Date” means May 15, 2014.
 
“Moody’s” means Moody’s Investor Service, Inc. or its successor.
 
“Net Available Cash” from an Asset Disposition means cash payments received
(including any cash payments received by way of deferred payment of principal
pursuant to a note or installment receivable or otherwise, but only as and when
received, but excluding any other consideration received in the form of
assumption by the acquiring person of Indebtedness or other obligations relating
to the properties or assets that are the subject of such Asset Disposition or
received in any other non-cash form) therefrom, in each case net of:
 
 
(1)
all legal, accounting, investment banking, title and recording tax expenses,
commissions and other fees and expenses incurred, and all national, provincial,
foreign and local taxes required to be paid or accrued as a liability under GAAP
(after taking into account any available tax credits or deductions and any tax
sharing agreements), as a consequence of such Asset Disposition;

 
16

--------------------------------------------------------------------------------



 
(2)
all payments made on any Indebtedness which is secured by any assets subject to
such Asset Disposition, in accordance with the terms of any Lien upon such
assets, or which must by its terms, or in order to obtain a necessary consent to
such Asset Disposition, or by applicable law be repaid out of the proceeds from
such Asset Disposition;

 
 
(3)
all distributions and other payments required to be made to minority interest
holders in Subsidiaries or Joint Ventures as a result of such Asset Disposition;
and

 
 
(4)
the deduction of appropriate amounts to be provided by the seller as a reserve,
in accordance with GAAP, against any liabilities associated with the assets
disposed of in such Asset Disposition and retained by the Issuer or any
Restricted Subsidiary after such Asset Disposition.

 
“Net Cash Proceeds,” with respect to any issuance or sale of Capital Stock,
means the cash proceeds of such issuance or sale net of attorneys’ fees,
accountants’ fees, underwriters’ or placement agents’ fees, listing fees,
discounts or commissions and brokerage, consultant and other fees and charges
actually incurred and paid in connection with such issuance or sale and net of
taxes paid or payable as a result of such issuance or sale (after taking into
account any available tax credit or deductions and any tax sharing
arrangements).
 
“Non-Recourse Debt” means Indebtedness:
 
 
(1)
as to which neither the Issuer nor any Restricted Subsidiary (a) provides any
Guarantee or credit support of any kind (including any undertaking, guarantee,
indemnity, agreement or instrument that would constitute Indebtedness) or (b) is
directly or indirectly liable (as a guarantor or otherwise); and

 
 
(2)
no default with respect to which (including any rights that the holders thereof
may have to take enforcement action against an Unrestricted Subsidiary) would
permit (upon notice, lapse of time or both) any holder of any other Indebtedness
of the Issuer or any Restricted Subsidiary to declare a default under such other
Indebtedness or cause the payment thereof to be accelerated or payable prior to
its stated maturity.

 
“Notes” shall have the meaning set forth in the preamble of this Indenture.
 
“Offering Memorandum” means the Offering Memorandum, dated May 9, 2007, relating
to the Notes.
 
“Officer” means the Chief Executive Officer, the Chief Financial Officer, any
Vice President or the Secretary of the Issuer.
 
“Officers’ Certificate” means a certificate signed by two Officers or by an
Officer and either an Assistant Treasurer or an Assistant Secretary of the
Issuer.
 
“Opinion of Counsel” means a written opinion from legal counsel who is
acceptable to the Trustee. The counsel may be an employee of or counsel to the
Issuer or the Trustee.
 
“Original Notes” shall have the meaning set forth in the preamble to this
Indenture.
 
17

--------------------------------------------------------------------------------



“Pari Passu Indebtedness” means Indebtedness that ranks equally in right of
payment to the Notes.
 
“Pari Passu Notes” shall have the meaning set forth in Section 4.9.
 
“Paying Agent” shall have the meaning set forth in Section 2.3.
 
“Payor” shall mean the Issuer, any Subsidiary Guarantor or a successor of any
thereof.
 
“Permitted Business” means (a) any business conducted by the Issuer and any of
its Restricted Subsidiaries on the date of this Indenture, (b) any reasonable
extension of such business and (c) any business reasonably related, ancillary or
complementary thereto.
 
“Permitted Holders” means (a) each beneficial owner of the Issuer’s Class B
Common Stock on the Issue Date, (b) family members of any beneficial holder of
the Issuer’s Class B Common Stock on the Issue Date, (c) trusts, the only
beneficiaries of which are persons or entities described in (a) and (b) above,
and (d) partnerships, corporations, or limited liability companies which are
controlled by the persons or entities described in (a) or (b) above.
 
“Permitted Investment” means an Investment by the Issuer or any Restricted
Subsidiary in:
 
 
(1)
a Restricted Subsidiary or a Person which will, upon the making of such
Investment, become a Restricted Subsidiary; provided, however, that the primary
business of such Restricted Subsidiary is a Permitted Business;

 
 
(2)
another Person if as a result of such Investment such other Person is merged or
consolidated with or into, or transfers or conveys all or substantially all its
assets to, the Issuer or a Restricted Subsidiary; provided, however, that such
Person’s primary business is a Permitted Business;

 
(3)
cash and Cash Equivalents;

 
 
(4)
receivables owing to the Issuer or any Restricted Subsidiary created or acquired
in the ordinary course of business and payable or dischargeable in accordance
with customary trade terms; provided, however, that such trade terms may include
such concessionary trade terms as the Issuer or any such Restricted Subsidiary
deems reasonable under the circumstances;

 
 
(5)
payroll, travel and similar advances to cover matters that are expected at the
time of such advances ultimately to be treated as expenses for accounting
purposes and that are made in the ordinary course of business;

 
 
(6)
loans or advances to employees (other than executive directors) made in the
ordinary course of business consistent with past practices of the Issuer or such
Restricted Subsidiary;

 
 
(7)
Capital stock, obligations or securities received in settlement of debts created
in the ordinary course of business and owing to the Issuer or any Restricted
Subsidiary or in satisfaction of judgments or pursuant to any plan of
reorganization or similar arrangement upon the bankruptcy or insolvency of a
debtor;

 
18

--------------------------------------------------------------------------------



 
(8)
Investments made as a result of the receipt of non-cash consideration from an
Asset Disposition that was made pursuant to and in compliance with Section 4.9;

 
(9)
Investments in existence on the Issue Date;

 
 
(10)
Currency Agreements, Interest Rate Agreements and related Hedging Obligations,
which transactions or obligations are Incurred in compliance with Section 4.3 of
this Indenture;

 
 
(11)
Investments by the Issuer or a Restricted Subsidiary in Joint Ventures with
another Person for the purpose of engaging in a Permitted Business; provided
that the Issuer is able to Incur an additional $1.00 of Indebtedness pursuant to
clause (a) of Section 4.3 after giving effect, on a pro forma basis, to such
Investment;

 
 
(12)
Investments by the Issuer or any of its Restricted Subsidiaries, together with
all other Investments pursuant to this clause (12), in an aggregate amount at
the time of such Investment not to exceed €40 million outstanding at any one
time; and

 
 
(13)
Guarantees issued in accordance with Section 4.3 of this Indenture.

 
“Permitted Liens” means, with respect to any Person:
 
 
(1)
Liens securing Indebtedness and other obligations under a Credit Facility
permitted to be Incurred under clause (b)(1) of Section 4.3 of this Indenture;

 
 
(2)
Liens securing Indebtedness and other obligations Incurred under clause (b)(11)
of Section 4.3;

 
 
(3)
pledges or deposits by such Person under workmen’s compensation laws,
unemployment insurance laws or similar legislation, or good faith deposits in
connection with bids, tenders, contracts (other than for the payment of
Indebtedness) or leases to which such Person is a party, or deposits to secure
public or statutory obligations of such Person or deposits of cash or Government
Obligations to secure surety or appeal bonds to which such Person is a party, or
deposits as security for contested taxes or import or customs duties or for the
payment of rent, in each case Incurred in the ordinary course of business;

 
 
(4)
Liens imposed by law, including carriers’, warehousemen’s and mechanics’ Liens,
in each case for sums not yet due or being contested in good faith by
appropriate proceedings if a reserve or other appropriate provisions, if any, as
shall be required by GAAP, shall have been made in respect thereof;

 
 
(5)
Liens for taxes, assessments or other governmental charges not yet subject to
penalties for non payment or which are being contested in good faith by
appropriate proceedings, provided appropriate reserves required pursuant to GAAP
have been made in respect thereof;

 
19

--------------------------------------------------------------------------------



 
(6)
Liens in favor of issuers of surety or performance bonds or letters of credit or
bankers’ acceptances issued pursuant to the request of and for the account of
such Person in the ordinary course of its business; provided, however, that such
letters of credit do not constitute Indebtedness;

 
 
(7)
encumbrances, easements or reservations of, or rights of others for, licenses,
rights of way, sewers, electric lines, telegraph and telephone lines and other
similar purposes, or zoning or other restrictions as to the use of real
properties or liens incidental to the conduct of the business of such Person or
to the ownership of its properties which do not in the aggregate materially
adversely affect the value of said properties or materially impair their use in
the operation of the business of such Person;

 
 
(8)
Liens securing Hedging Obligations so long as the related Indebtedness is, and
is permitted to be under this Indenture, secured by a Lien on the same property
securing such Hedging Obligation;

 
 
(9)
leases and subleases of real property which do not materially interfere with the
ordinary conduct of the business of the Issuer or any of its Restricted
Subsidiaries;

 
 
(10)
judgment Liens not giving rise to an Event of Default so long as such Lien is
adequately bonded and any appropriate legal proceedings which may have been duly
initiated for the review of such judgment have not been finally terminated or
the period within which such proceedings may be initiated has not expired;

 
 
(11)
Liens for the purpose of securing the payment of all or a part of the purchase
price of, or Capitalized Lease Obligations with respect to, assets or property
acquired or constructed in the ordinary course of business; provided that:

 
 
(a)
the aggregate principal amount of Indebtedness secured by such Liens is
otherwise permitted to be Incurred under this Indenture and does not exceed the
cost of the assets or property so acquired or constructed; and

 
 
(b)
such Liens are created within 180 days of construction or acquisition of such
assets or property and do not encumber any other assets or property of the
Issuer or any Restricted Subsidiary other than such assets or property and
assets affixed or appurtenant thereto;

 
 
(12)
Liens arising solely by virtue of any statutory or common law provisions
relating to banker’s Liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a depositary institution;
provided that such deposit account is not intended by the Issuer or any
Restricted Subsidiary to provide collateral to the depository institution;

 
 
(13)
Liens arising from United States Uniform Commercial Code financing statement
filings (or similar filings in other applicable jurisdictions) regarding
operating leases entered into by the Issuer and its Restricted Subsidiaries in
the ordinary course of business;

 
20

--------------------------------------------------------------------------------



 
(14)
Liens existing on the Issue Date;

 
 
(15)
Liens on property or shares of stock of a Person at the time such Person becomes
a Restricted Subsidiary; provided, however, that such Liens are not created,
incurred or assumed in connection with, or in contemplation of, such other
Person becoming a Restricted Subsidiary; providedfurther, however, that any such
Lien may not extend to any other property owned by the Issuer or any Restricted
Subsidiary;

 
 
(16)
Liens on property at the time the Issuer or a Restricted Subsidiary acquired the
property, including any acquisition by means of a merger or consolidation with
or into the Issuer or any Restricted Subsidiary; provided, however, that such
Liens are not created, incurred or assumed in connection with, or in
contemplation of, such acquisition; providedfurther, however, that such Liens
may not extend to any other property owned by the Issuer or any Restricted
Subsidiary;

 
 
(17)
Liens securing Indebtedness or other obligations of a Restricted Subsidiary
owing to the Issuer or another Restricted Subsidiary;

 
 
(18)
Liens securing the Notes or any Subsidiary Guarantee;

 
 
(19)
Liens securing Refinancing Indebtedness incurred to refinance Indebtedness that
was previously so secured, provided that any such Lien is limited to all or part
of the same property or assets (plus improvements, replacement accessions,
proceeds or dividends or distributions in respect thereof) that secured (or,
under the written arrangements under which the original Lien arose, could
secure) the Indebtedness being refinanced or is in respect of property that is
the security for a Permitted Lien hereunder;

 
 
(20)
any interest or title of a lessor under any Capitalized Lease Obligation or
operating lease; and

 
 
(21)
Liens securing Indebtedness Incurred in respect of any customary cash
management, cash pooling or netting or setting off arrangements (notional or
otherwise) entered into in the ordinary course of business.

 
“Person” means any individual, corporation, partnership, joint venture,
association, company, trust, unincorporated organization, limited liability
company, government or any agency or political subdivision thereof or any other
entity.
 
“Pledged Shares” means the shares of the Guarantors pledged as security pursuant
to this Indenture.
 
“Preferred Stock,” as applied to the Capital Stock of any corporation, means
Capital Stock of any class or classes (however designated) which is preferred as
to the payment of dividends, or as to the distribution of assets upon any
voluntary or involuntary liquidation or dissolution of such corporation, over
shares of Capital Stock of any other class of such corporation.
 
21

--------------------------------------------------------------------------------



“Principal Paying Agent” shall have the meaning set forth in Section 2.3.
 
“Private Placement Legend” means the legend set forth in Section 2.7(g).
 
“Public Equity Offering” means a public offering for cash by the Issuer of its
common stock, or options, warrants or rights with respect to its common stock
(A) for Net Cash Proceeds of at least $50 million and (B) where such common
stock is listed or quoted on a recognized securities exchange or inter-dealer
quotation system.
 
“Qualified Institutional Buyer” shall have the meaning specified in Rule 144A
under the U.S. Securities Act.
 
“Rating Agencies” means Moody’s or S&P and if Moody’s or S&P shall not make a
rating of the Notes publicly available, an internationally recognized securities
rating agency or agencies, as the case may be, which shall be substituted for
Moody’s or S&P or each of them as the case may be.
 
“Rating Date” means the date which is the day prior to the initial public
announcement by the Issuer or the proposed acquirer that (i) the acquirer has
entered into one or more binding agreements with the Issuer and/or shareholders
of the Issuer that would give rise to a Change of Control or (ii) the proposed
acquirer has commenced an offer to acquire outstanding Voting Stock of the
Issuer.
 
“Rating Decline” shall be deemed to occur if on the 60th day following the
occurrence of a Change of Control the rating of the Notes by either Rating
Agency shall have been either (i) withdrawn or (ii) downgraded, by one or more
degradations, from the ratings in effect on the Rating Date.
 
“Record Date” means the Record Dates specified in the Notes.
 
“Redemption Date” when used with respect to any Note to be redeemed, means the
date fixed for such redemption pursuant to this Indenture and Paragraph 7 of any
Note.
 
“Redemption Price” when used with respect to any Note to be redeemed, means the
price fixed for such redemption pursuant to this Indenture and Paragraphs 7 and
8 of any Note.
 
“Refinancing Indebtedness” means Indebtedness that is Incurred to refund,
refinance, replace, exchange, renew, repay or extend (including pursuant to any
defeasance or discharge mechanism) (collectively, “refinance,” “refinances,” and
“refinanced” shall have a correlative meaning) any Indebtedness existing on the
date of this Indenture or Incurred in compliance with this Indenture (including
Indebtedness of the Issuer that refinances Indebtedness of any Restricted
Subsidiary and Indebtedness of any Restricted Subsidiary that refinances
Indebtedness of another Restricted Subsidiary) including Indebtedness that
refinances Refinancing Indebtedness; provided, however, that:
 
 
(1)
(a) if the Stated Maturity of the Indebtedness being refinanced is earlier than
the Stated Maturity of the Notes, the Refinancing Indebtedness has a Stated
Maturity no earlier than the Stated Maturity of the Indebtedness being
refinanced or (b) if the Stated Maturity of the Indebtedness being refinanced is
later than the Stated Maturity of the Notes, the Refinancing Indebtedness has a
Stated Maturity at least 91 days later than the Stated Maturity of the Notes;

 
22

--------------------------------------------------------------------------------



 
(2)
the Refinancing Indebtedness has an Average Life at the time such Refinancing
Indebtedness is Incurred that is equal to or greater than the Average Life of
the Indebtedness being refinanced;

 
 
(3)
such Refinancing Indebtedness is Incurred in an aggregate principal amount (or
if issued with original issue discount, an aggregate issue price) that is equal
to or less than the sum of the aggregate principal amount (or if issued with
original issue discount, the aggregate accreted value) then outstanding of
Indebtedness being refinanced (plus, without duplication, any additional
Indebtedness Incurred to pay interest or premiums required by the instruments
governing such existing Indebtedness and fees incurred in connection therewith);
and

 
 
(4)
if the Indebtedness being refinanced is subordinated in right of payment to the
Notes or a Subsidiary Guarantee of a Subsidiary Guarantor, such Refinancing
Indebtedness is subordinated in right of payment to the Notes or such Subsidiary
Guarantee, as the case may be, on terms at least as favorable to the holders of
Notes as those contained in the documentation governing the Indebtedness being
extended, refinanced, renewed, replaced, defeased or refunded.

 
“Registrar” shall have the meaning set forth in Section 2.3 of this Indenture.
 
“Regulation S” means Regulation S (including any successor regulation thereto)
under the U.S. Securities Act, as it may be amended from time to time.
 
“Relevant Taxing Jurisdiction” shall have the meaning set forth in Paragraph 2
of any Note.
 
“Restricted Investment” means any Investment other than a Permitted Investment.
 
“Restricted Payment” shall have the meaning set forth in Section 4.4.
 
“Restricted Period” shall have the meaning set forth in Section 2.7(c).
 
“Restricted Subsidiary” means any Subsidiary of the Issuer other than an
Unrestricted Subsidiary.
 
“Rule 144” means Rule 144 (including any successor regulation thereto) under the
U.S. Securities Act, as it may be amended from time to time.
 
“Rule 144A” means Rule 144A (including any successor regulation thereto) under
the U.S. Securities Act, as it may be amended from time to time.
 
“Sale/Leaseback Transaction” means an arrangement relating to property now owned
or hereafter acquired whereby the Issuer or a Restricted Subsidiary transfers
such property to a Person and the Issuer or a Restricted Subsidiary leases it
from such Person.
 
“Security Documents” shall have the meaning set forth in Section 11.1.
 
“Security Trustee” means the security trustee from time to time under the
Security Documents, which shall initially be The Bank of New York.
 
23

--------------------------------------------------------------------------------



“Significant Subsidiary” means any Restricted Subsidiary that would be a
“Significant Subsidiary” of the Issuer within the meaning of Rule 1-02 under
Regulation S-X promulgated by the Commission as of the date of this Indenture.
 
“S&P” means Standard and Poor’s Ratings Group and its successors.
 
“Stated Maturity” means, with respect to any security, the date specified in
such security as the fixed date on which the payment of principal of such
security is due and payable, including pursuant to any mandatory redemption
provision, but shall not include any contingent obligations to repay, redeem or
repurchase any such principal prior to the date originally scheduled for the
payment thereof.
 
“Subordinated Obligation” means any Indebtedness of the Issuer (whether
outstanding on the Issue Date or thereafter Incurred), which is subordinate or
junior in right of payment to the Notes pursuant to a written agreement.
 
“Subsidiary” of any Person means (i) any corporation, association, partnership,
joint venture, limited liability company or other business entity of which more
than 50% of the total voting power of shares of Capital Stock or other interests
(including partnership and joint venture interests) entitled (without regard to
the occurrence of any contingency) to vote in the election of directors,
managers or trustees thereof is at the time owned or controlled, directly or
indirectly, by (1) such Person, (2) such Person and one or more Subsidiaries of
such Person or (3) one or more Subsidiaries of such Person or (ii) any
corporation, association, partnership, joint venture, limited liability company
or other business entity which is consolidated with the Issuer and its
Subsidiaries in accordance with GAAP.  Unless otherwise specified herein, each
reference to a Subsidiary will refer to a Subsidiary of the Issuer.
 
“Subsidiary Guarantee” means, individually, any guarantee of payment of the
Notes by a Subsidiary Guarantor pursuant to the terms of this Indenture and any
supplemental indenture hereto, and collectively, all such Guarantees.  Each
Subsidiary Guarantee will be in a form prescribed herein.
 
“Subsidiary Guarantors” means Central European Media Enterprises N.V. and CME
Media Enterprises B.V.
 
“Successor Company” shall have the meaning set forth in Section 4.18(a)(1).
 
“Tax Redemption Date” when used with respect to any Note to be redeemed, means
the date fixed for such redemption pursuant to this Indenture and Paragraph 8 of
any Note.
 
“Taxes” shall have the meaning set forth in Paragraph 2 of any Note.
 
“Transfer Agent” means any Person authorized by the Issuer to effectuate the
exchange or transfer of any Note on behalf of the Issuer hereunder.
 
“Trust Officer” means any officer within BNY Corporate Trustee Services Limited
(or any successor group of the Trustee), including any director, managing
director, vice president, assistant vice president, corporate trust officer,
assistant corporate trust officer, secretary, assistant secretary, treasurer,
assistant treasurer, associate or any other officer or assistant officer of the
Trustee customarily performing functions similar to those performed by the
persons who at that time shall be such officers having direct responsibility for
the administration of this Indenture, and also means, with respect to a
particular corporate trust matter, any other officer to whom such trust matter
is referred because of his or her knowledge of and familiarity with the
particular subject.
 
24

--------------------------------------------------------------------------------



“Trustee” means the party named as such in this Indenture until a successor
replaces it in accordance with the provisions of this Indenture and thereafter
means such successor.
 
“Unrestricted Subsidiary” means:
 
 
(1)
any Subsidiary of the Issuer that at the time of determination shall be
designated an Unrestricted Subsidiary by the Board of Directors of the Issuer in
the manner provided below; and

 
 
(2)
any Subsidiary of an Unrestricted Subsidiary.

 
The Board of Directors of the Issuer may designate any Subsidiary of the Issuer
(including any newly acquired or newly formed Subsidiary or a Person becoming a
Subsidiary through merger or consolidation or Investment therein) to be an
Unrestricted Subsidiary only if:
 
 
(1)
such Subsidiary or any of its Subsidiaries does not own any Capital Stock or
Indebtedness of or have any Investment in, or own or hold any Lien on any
property of, any other Subsidiary of the Issuer which is not a Subsidiary of the
Subsidiary to be so designated or otherwise an Unrestricted Subsidiary;

 
 
(2)
all the Indebtedness of such Subsidiary and its Subsidiaries shall, at the date
of designation, and will at all times thereafter, consist of Non-Recourse Debt;

 
 
(3)
such designation and the Investment of the Issuer in such Subsidiary complies
with Section 4.4 of this Indenture;

 
 
(4)
such Subsidiary, either alone or in the aggregate with all other Unrestricted
Subsidiaries, does not operate, directly or indirectly, all or substantially all
of the business of the Issuer and its Subsidiaries;

 
 
(5)
such Subsidiary is a Person with respect to which neither the Issuer nor any of
its Restricted Subsidiaries has any direct or indirect obligation:

 
 
(a)
to subscribe for additional Capital Stock of such Person; or

 
 
(b)
to maintain or preserve such Person’s financial condition or to cause such
Person to achieve any specified levels of operating results; and

 
 
(6)
on the date such Subsidiary is designated an Unrestricted Subsidiary, such
Subsidiary is not a party to any agreement, contract, arrangement or
understanding with the Issuer or any Restricted Subsidiary with terms
substantially less favorable to the Issuer than those that might have been
obtained from Persons who are not Affiliates of the Issuer.

 
Any such designation by the Board of Directors shall be evidenced to the Trustee
by filing with the Trustee a resolution of the Board of Directors of the Issuer
giving effect to such designation and an Officers’ Certificate certifying that
such designation complies with the foregoing conditions. If, at any time, any
Unrestricted Subsidiary would fail to meet the foregoing requirements as an
Unrestricted Subsidiary, it shall thereafter cease to be an Unrestricted
Subsidiary for purposes of this Indenture and any Indebtedness of such
Subsidiary shall be deemed to be Incurred as of such date.
 
25

--------------------------------------------------------------------------------



The Board of Directors of the Issuer may designate any Unrestricted Subsidiary
to be a Restricted Subsidiary; provided that immediately after giving effect to
such designation, no Default or Event of Default shall have occurred and be
continuing or would occur as a consequence thereof and the Issuer could incur at
least $1.00 of additional Indebtedness under Section 4.3(a) hereof on a pro
forma basis taking into account such designation.
 
“U.S. Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.
 
“U.S. Global Note” shall have the meaning set forth in Section 2.1.
 
“U.S. Notes” shall have the meaning set forth in Section 2.1.
 
“U.S. Securities Act” means the United States Securities Act of 1933, as
amended.
 
“Voting Stock” of a corporation means all classes of Capital Stock of such
corporation then outstanding and normally entitled to vote in the election of
members of the board of directors or a management board, directors or persons
acting in a similar capacity on similar corporate bodies.
 
SECTION 1.2   Rules of Construction. Unless the context otherwise requires:
 
(a)           a term has the meaning assigned to it;
 
(b)           an accounting term not otherwise defined has the meaning assigned
to it in accordance with GAAP;
 
(c)           “or” is not exclusive;
 
(d)           words in the singular include the plural, and words in the plural
include the singular;
 
(e)           provisions apply to successive events and transactions; and
 
(f)           “herein,” “hereof” and other words of similar import refer to this
Indenture as a whole and not to any particular Article, Section or other
subdivision.
 
ARTICLE II

 
THE NOTES
 
SECTION 2.1   Form and Dating.  The Notes and the notation relating to the
Trustee’s certificate of authentication thereof shall be substantially in the
form of Exhibits A or B, as applicable.  The Notes may have notations, legends
or endorsements required by law, stock exchange rules or usage.  The Issuer and
the Trustee shall approve the form of the Notes and any notation, legend or
endorsement on them not inconsistent with the terms of this Indenture.  Each
Note shall be dated the date of its issuance and shall show the date of its
authentication.
 
26

--------------------------------------------------------------------------------



The terms and provisions contained in the Notes, annexed hereto as Exhibits A
and B, shall constitute, and are hereby expressly made, a part of this Indenture
and, to the extent applicable, the Issuer, the Subsidiary Guarantors, the
Trustee, the Security Trustee, the Principal Paying Agent and the Luxembourg
Paying Agent, by their execution and delivery of this Indenture, expressly agree
to such terms and provisions and to be bound thereby.  The Notes will initially
be represented by the Global Notes.
 
As long as the Notes are in global form, the Principal Paying Agent (in lieu of
the Trustee) shall be responsible for:
 
 
(i)
effecting payments due on the Global Notes (following receipt of payment thereof
from Issuer); and

 
 
(ii)
arranging on behalf of and at the expense of the Issuer for notices to be
communicated to holders of the Notes in accordance with the terms of this
Indenture.

 
Each reference in this Indenture to the performance of duties set forth in
clauses (i) and (ii) above by the Trustee includes performance of such duties by
the Principal Paying Agent.
 
Notes offered and sold in their initial distribution in reliance on Regulation S
shall be initially issued as one or more global notes, in registered global form
without interest coupons, substantially in the form of Exhibit A hereto, with
such applicable legends as are provided in Exhibits A hereto, except as
otherwise permitted herein.  Such Global Notes shall be referred to collectively
herein as the “International Global Notes.”  The aggregate principal amount of
the International Global Notes may from time to time be increased or decreased
by adjustments made on the records of the Trustee (following receipt by the
Trustee of all information required hereunder), as hereinafter provided (or by
the issue of a further International Global Note), in connection with a
corresponding decrease or increase in the aggregate principal amount of the U.S.
Global Note (as defined below) or in consequence of the issue of Definitive
Notes or additional International Notes, as hereinafter provided.  The
International Global Note and all other Notes that are not U.S. Notes shall
collectively be referred to herein as the “International Notes.”
 
Notes offered and sold in their initial distribution in reliance on Rule 144A
shall be initially issued as one or more global notes in registered, global form
without interest coupons, substantially in the form of Exhibit A hereto, with
such applicable legends as are provided in Exhibit A, except as otherwise
permitted herein.  Such Global Notes shall be referred to collectively herein as
the “U.S. Global Notes.”  The aggregate principal amount of the U.S. Global
Notes may from time to time be increased or decreased by adjustments made on the
records of the Trustee (following receipt by the Trustee of all information
required hereunder), as hereinafter provided (or by the issue of further U.S.
Global Notes), in connection with a corresponding decrease or increase in the
aggregate principal amount of the relevant International Global Notes or in
consequence of the issue of Definitive Notes or additional U.S. Notes, as
hereinafter provided.  The U.S. Global Notes and all other Notes, if any,
evidencing the debt, or any portion of the debt, initially evidenced by such
U.S. Global Note, shall collectively be referred to herein as the “U.S. Notes.”
 
SECTION 2.2   Execution and Authentication.  One Officer shall sign the Notes
for the Issuer by manual or facsimile signature.

27

--------------------------------------------------------------------------------



If an Officer whose signature is on a Note was an Officer at the time of such
execution but no longer holds that office or position at the time the Trustee
authenticates the Notes, the Notes shall be valid nevertheless.  The Trustee
shall be entitled to rely on such signature as authentic and shall be under no
obligation to make any investigation in relation thereto.
 
A Note shall not be valid until an authorized signatory of the Trustee manually
signs the certificate of authentication on the Note.  The signature shall be
conclusive evidence that the Note has been authenticated under this Indenture.
 
Except as otherwise provided herein, the aggregate principal amount of Notes
that may be outstanding at any time under this Indenture is not limited in
amount.  The Trustee shall authenticate such Notes which shall consist of (i)
Original Notes for original issue on the Issue Date in an aggregate principal
amount not to exceed €150,000,000 and (ii) Additional Notes from time to time
for issuance after the Issue Date to the extent otherwise permitted hereunder
(including, without limitation, under Section 4.3 hereof), in each case upon
receipt by the Trustee of a Company Order in the form of an Officers’
Certificate.  Additional Notes will be treated as the same series of Notes as
the Original Notes for all purposes under this Indenture, including, without
limitation, for purposes of waivers, amendments, redemptions and offers to
purchase.  Such Company Order shall specify the aggregate principal amount of
Notes to be authenticated, the date on which the Notes are to be authenticated,
the issue price and the date from which interest on such Notes shall accrue,
whether the Notes are to be Original Notes or Additional Notes, whether the
Notes are to be issued as Definitive Notes or Global Notes and whether or not
the Notes shall bear the Private Placement Legend, or such other information as
the Trustee may reasonably request.  In addition, such Company Order shall
include (a) a statement that the Persons signing the Company Order have (i) read
and understood the provisions of this Indenture relevant to the statements in
the Company Order and (ii) made such examination or investigation as is
necessary to enable them to make such statements and (b) a brief statement as to
the nature and scope of the examination or investigation on which the statements
set forth in the Company Order are based.  In authenticating the Notes and
accepting the responsibilities under this Indenture in relation to the Notes,
the Trustee shall be entitled to receive, and shall be fully protected in
relying upon, an Opinion of Counsel in a form reasonably satisfactory to the
Trustee stating that the form and terms thereof have been established in
conformity with the provisions of this Indenture, do not give rise to a Default
and that the issuance of such Notes has been duly authorized by the Issuer and,
if applicable, the Subsidiary Guarantors.  Upon receipt of a Company Order, the
Trustee shall authenticate Notes in substitution of Notes originally issued to
reflect any name change of the Issuer.
 
The Trustee may appoint an authenticating agent (“Authenticating Agent”)
reasonably acceptable to the Issuer to authenticate Notes.  Unless otherwise
provided in the appointment, an Authenticating Agent may authenticate Notes
whenever the Trustee may do so.  Each reference in this Indenture to
authentication by the Trustee includes authentication by such Authenticating
Agent.  An Authenticating Agent has the same rights as an Agent to deal with the
Issuer and Affiliates of the Issuer.
 
The Notes shall be issuable only in denominations of €50,000 and any integral
multiple of €1,000 in excess thereof.

28

--------------------------------------------------------------------------------



SECTION 2.3   Registrar and Paying Agent. (a) The Issuer shall maintain an
office or agency in the Grand Duchy of Luxembourg, where Global Notes may be
presented for registration of transfer or for exchange (“Registrar”).  The
Issuer shall maintain an office or agency in London, England, where (i) Global
Notes may be presented or surrendered for payment (“Principal Paying Agent”) and
(ii) notices and demands in respect of such Global Notes and this Indenture may
be served.  In the event that Definitive Notes are issued, (x) Definitive Notes
may be presented or surrendered for registration of transfer or for exchange,
(y) Definitive Notes may be presented or surrendered for payment and (z) notices
and demands in respect of the Definitive Notes and this Indenture may be served
at an office of the Registrar or the Principal Paying Agent, as applicable, in
London, England. The Registrar shall keep a register of the Notes and of their
transfer and exchange.  The Issuer, upon notice to the Trustee, may have one or
more co-Registrars and one or more additional Paying Agents reasonably
acceptable to the Trustee.  The term “Registrar” includes any co-Registrar, and
the term “Paying Agent” includes any additional Paying Agent.  The Issuer or any
of its Subsidiaries may act as Paying Agent or Registrar for the Notes, provided
that, for so long as the Notes are listed on the Luxembourg Stock Exchange and
the rules of such stock exchange so require, the Issuer will appoint a person in
The Grand Duchy of Luxembourg who is reasonably acceptable to the Trustee as an
additional Paying Agent for the Notes.  The Issuer initially appoints The Bank
of New York as Transfer Agent and Principal Paying Agent until such time as The
Bank of New York has resigned and a successor has been appointed.  In addition,
the Issuer appoints The Bank of New York (Luxembourg) S.A. as Registrar,
Luxembourg Paying Agent, and Luxembourg Transfer Agent provided that, if the
Notes are listed on the Luxembourg Stock Exchange and the rules of such stock
exchange so require, the Issuer will continue to maintain a Paying Agent in The
Grand Duchy of Luxembourg who is reasonably acceptable to the Trustee.  In the
event that a Paying Agent or Transfer Agent is replaced, the Issuer will provide
notice thereof, published, if and so long as the Notes are listed on the
Luxembourg Stock Exchange and the rules of such stock exchange so require, in a
daily newspaper with general circulation in The Grand Duchy of Luxembourg (which
is expected to be the d’Wort) or on the website of the Luxembourg Stock Exchange
at www.bourse.lu, and, in the case of Definitive Notes, in addition to such
publication, mailed by first-class mail to each holder’s registered address, as
it appears on the register of the Notes held by the Registrar, with a copy to
the Trustee.  The Issuer may change any Registrar or Paying Agent without prior
notice to the holders of the Notes as long as a Luxembourg Paying Agent is kept
so long as the Notes are listed on the Luxembourg Stock Exchange and the rules
of such stock exchange so require.  Payment of principal will be made upon the
surrender of Definitive Notes at the office of any Paying Agent, including, if
any, the Paying Agent in The Grand Duchy of Luxembourg.  In the case of a
transfer of a Definitive Note in part, upon surrender of the Definitive Note to
be transferred, a Definitive Note shall be issued to the transferee in respect
of the principal amount transferred and a Definitive Note shall be issued to the
transferor in respect of the balance of the principal amount of the transferred
Definitive Note at the office of any Transfer Agent, including, if any, the
Transfer Agent in The Grand Duchy of Luxembourg.
 
The Bank of New York will initially act as Principal Paying Agent for the
Notes.  The Issuer will also undertake, to the extent possible, to maintain a
Paying Agent in a European Union member state that will not be obliged to
withhold or deduct tax pursuant to the European Union Directive 2003/48/EC
regarding the taxation of savings income (the “Directive”).  The Issuer may
change the Paying Agent or Registrar for the Notes without prior notice to the
holders of the Notes, and the Issuer, or any of its subsidiaries, may act as
Paying Agent or Registrar for the Notes.  In the event that a Paying Agent or
the Registrar is replaced, the Issuer will provide notice thereof in accordance
with the procedures described below under Section 12.1.

29

--------------------------------------------------------------------------------



Claims against the Issuer for payment of principal, interest and Additional
Amounts, if any, on the Notes will become void unless presentment for payment is
made (where so required herein) within, in the case of principal and Additional
Amounts, if any, a period of ten years or, in the case of interest, a period of
five years, in each case from the applicable original date of payment therefor.
 
The obligations of the Agents are several and not joint.
 
SECTION 2.4   Paying Agent to Hold Assets.  Each Paying Agent shall hold to the
order of the holders of the Notes or the Trustee all assets received by the
Paying Agent (whether such assets have been paid to it by the Issuer or any
Subsidiary Guarantor) for the payment of principal, premium, if any, or interest
on, the Notes, and shall notify the Trustee of any Default by the Issuer or any
Subsidiary Guarantor in making any such payment.  The Issuer at any time may
require a Paying Agent to distribute all assets held by it to the Trustee and
account for any assets disbursed and the Trustee may at any time during the
continuance of any payment Default, upon written request to a Paying Agent,
require such Paying Agent to distribute all assets held by it to the Trustee and
to account for any assets distributed.  Upon distribution to the Trustee of all
assets that shall have been delivered by the Issuer to the Paying Agent pursuant
to this Section 2.4, the Paying Agent shall have no further liability for such
assets.  If the Issuer or any of its Subsidiaries acts as Paying Agent, it shall
segregate the assets held by it as Paying Agent and hold it as a separate trust
fund.
 
SECTION 2.5   List of Holders of Notes. In the event that Definitive Notes are
issued, the Registrar shall preserve, in as current a form as is reasonably
practicable, the most recent list available to it of the names and addresses of
holders of the Notes, together with the principal amount of Notes held by each
such holder of the Notes and the aggregate principal amount of debt obligations
outstanding.  If the Trustee is not the Registrar, the Issuer shall furnish to
the Trustee at least two Business Days before each Record Date and at such other
times as the Trustee may request in writing, a list as of such date, and in such
form as the Trustee may reasonably require of the names and addresses of holders
of the Notes, which list may be conclusively relied upon by the Trustee.
 
SECTION 2.6   Book-Entry Provisions for Global Notes.  (a)  The Global Notes
initially shall (i) be deposited with and registered in the name of a nominee
for the Common Depositary of the Clearing Agencies and (ii) bear legends as set
forth in Section 2.7(g) hereof.
 
(b)           Notwithstanding any other provisions of this Indenture, a Global
Note may not be transferred as a whole except by a nominee for the Common
Depositary to a successor nominee for the Common Depositary.  Interests of
beneficial owners in the Global Notes may be transferred or exchanged for
Definitive Notes in accordance with the rules and procedures of the Clearing
Agency and the provisions of Section 2.7 of this Indenture.  All Global Notes
shall be exchanged by the Issuer (with authentication by the Trustee) for one or
more Definitive Notes if (a) any Clearing Agency (i) has notified the Issuer
that it is unwilling or unable to continue as a clearing agency and (ii) a
successor to the Clearing Agency is not appointed by the Issuer within 90 days
of such notification, (b) any Clearing Agency so requests following an Event of
Default hereunder and which Event of Default is continuing or (c) in whole (but
not in part) at any time if the Issuer in its sole discretion so determines and
notifies the Trustee in writing that it elects to issue Definitive Notes.  If an
Event of Default occurs and is continuing, the Issuer shall, at the written
request delivered through a Clearing Agency of the holders of Notes thereof or
of the holder of an interest therein, exchange all or part of a Global Note for
one or more Definitive Notes (with authentication by the Trustee); provided,
however, that the principal amount at maturity of such Definitive Notes and such
Global Note after such exchange shall be €50,000 and any integral multiple of
€1,000 in excess thereof.  Whenever all of a Global Note is exchanged for one or
more Definitive Notes, it shall be surrendered by the holder thereof to the
Trustee for cancellation.  Whenever a part of a Global Note is exchanged for one
or more Definitive Notes, the Global Note shall be surrendered by the holder
thereof to the Trustee, who shall cause an adjustment to be made to Schedule A
of such Global Note such that the principal amount of such Global Note will be
equal to the portion of such Global Note not exchanged, and shall thereafter
return such Global Note to such holder.  A Global Note may not be exchanged for
a Definitive Note other than as provided in this Section 2.6(b).

30

--------------------------------------------------------------------------------



(c)           In connection with the transfer of Global Notes as an entirety to
beneficial owners pursuant to subsection (b) of this Section 2.6, the Global
Notes shall be deemed to be surrendered to the Trustee for cancellation, and the
Issuer shall execute, and the Trustee shall, upon receipt of a Company Order in
the form of an Officers’ Certificate, authenticate and make available for
delivery, to each beneficial owner in exchange for its beneficial interest in
the Global Notes, an equal aggregate principal amount of Definitive Notes of
authorized denominations.
 
(d)           Any Definitive Note delivered in exchange for an interest in a
Global Note pursuant to Subsection (b) of this Section 2.6 shall, except as
otherwise provided by Section 2.8, bear the Private Placement Legend.
 
SECTION 2.7   Registration of Transfer and Exchange.  (a)Notwithstanding any
provision to the contrary herein, so long as a Note remains outstanding,
transfers and exchange of beneficial interests in Global Notes or transfers and
exchange of Definitive Notes, in whole or in part, shall be made only in
accordance with this Section 2.7.
 
(b)           If a holder of a beneficial interest in a U.S. Global Note wishes
at any time to exchange its interest in such U.S. Global Note for an interest in
the International Global Note of the same series, or to transfer its interest in
such U.S. Global Note to a Person who wishes to take delivery thereof in the
form of an interest in such International Global Note, such holder may, subject
to the rules and procedures of the Clearing Agency, to the extent applicable,
and to the requirements set forth in this Subsection (b), exchange or cause the
exchange or transfer or cause the transfer of such interest for an equivalent
beneficial interest in such International Global Note.  Such exchange or
transfer shall only be made upon receipt by any Transfer Agent of (1) written
instructions given in accordance with the procedures of the Clearing Agency, to
the extent applicable, from or on behalf of a holder of a beneficial interest in
the U.S. Global Note, directing the Trustee to credit or cause to be credited a
beneficial interest in the International Global Note of the same series in an
amount equal to the beneficial interest in the U.S. Global Note to be exchanged
or transferred, (2) a written order given in accordance with the procedures of
the Clearing Agency, to the extent applicable, containing information regarding
the account to be credited with such increase and the name of such account, and
(3) a certificate in the form of Exhibit C given by the holder of such
beneficial interest stating that the exchange or transfer of such interest has
been made pursuant to and in accordance with Rule 903 or Rule 904 of Regulation
S or Rule 144 under the U.S. Securities Act. Upon such receipt, the Transfer
Agent shall promptly deliver appropriate instructions to the Clearing Agency to
reduce or reflect a reduction of the relevant U.S. Global Note by the aggregate
principal amount of the beneficial interest in such U.S. Global Note to be so
exchanged or transferred from the relevant participant, and the Transfer Agent
shall promptly deliver appropriate instructions to the Clearing Agency
concurrently with such reduction to increase or reflect on its records an
increase of the principal amount of such International Global Note by the
aggregate principal amount of the beneficial interest in such U.S. Global Note
to be so exchanged or transferred, and to credit or cause to be credited to the
account of the Person specified in such instructions a beneficial interest in
such International Global Note equal to the reduction in the principal amount of
such U.S. Global Note.
 
31

--------------------------------------------------------------------------------



(c)           If a holder of a beneficial interest in an International Global
Note wishes at any time to exchange its interest in such International Global
Note for an interest in the U.S. Global Note, or to transfer its interest in
such International Global Note of the same series to a Person who wishes to take
delivery thereof in the form of an interest in such U.S. Global Note, such
holder may, subject to the rules and procedures of the Clearing Agency, to the
extent applicable, and to the requirements set forth in this Subsection (c),
exchange or cause the exchange or transfer or cause the transfer of such
interest for an equivalent beneficial interest in such U.S. Global Note.  Such
exchange or transfer shall only be made upon receipt by a Transfer Agent of (l)
written instructions given in accordance with the procedures of the Clearing
Agency, to the extent applicable, from or on behalf of a beneficial owner of an
interest in the International Global Note directing the Transfer Agent to credit
or cause to be credited a beneficial interest in the U.S. Global Note of the
same series in an amount equal to the beneficial interest in the International
Global Note to be exchanged or transferred, (2) a written order given in
accordance with the procedures of the Clearing Agency, to the extent applicable,
containing information regarding the account to be credited with such increase
and the name of such account, and (3) prior to or on the 40th day after the
later of the commencement of the offering of the Notes and the relevant Issue
Date (the “Restricted Period”), a certificate in the form of Exhibit D given by
the holder of such beneficial interest and stating that the Person transferring
such interest in such International Global Note reasonably believes that the
Person acquiring such interest in such U.S. Global Note is a Qualified
Institutional Buyer (as defined in Rule 144A) and is obtaining such beneficial
interest in a trans­action meeting the require­ments of Rule 144A and any
applicable securities laws of any state of the United States or any other
jurisdiction. Upon such receipt, the Trustee shall promptly deliver appropriate
instructions to the Clearing Agency to reduce or reflect a reduction of the
relevant International Global Note by the aggregate principal amount of the
beneficial interest in such International Global Note to be exchanged or
transferred, and the Trustee shall promptly deliver appropriate instructions to
the Clearing Agency concurrently with such reduction, to increase or reflect an
increase of the principal amount of such U.S. Global Note by the aggre­gate
principal amount of the beneficial interest in such International Global Note to
be so ex­changed or transferred, and credit or cause to be credited to the
account of the Person specified in such instructions a beneficial interest in
such U.S. Global Note equal to the reduction in the principal amount of such
International Global Note.  After the expiration of the Restricted Period, the
certification requirement set forth in clause (3) of the second sentence of this
Section 2.7(c) will no longer apply to such transfers.
 
(d)           Any beneficial interest in one of the Global Notes that is
transferred to a Person who takes delivery in the form of an interest in one of
the other Global Notes will, upon transfer, cease to be an interest in such
Global Note and become an interest in one of the other Global Notes and,
accordingly, will thereafter be subject to all transfer restrictions and other
procedures applicable to beneficial interests in such other Global Note for as
long as it remains such an interest.
 
32

--------------------------------------------------------------------------------



(e)           In the event that a Global Note is exchanged for Definitive Notes
in registered form without interest coupons, pursuant to Section 2.6(b), or a
Definitive Note in registered form without interest coupons is exchanged for
another such Definitive Note in registered form without interest coupons, or a
Definitive Note is exchanged for a beneficial interest in a Global Note, such
Notes may be exchanged or transferred for one another only in accordance with
such procedures as are substantially consistent with the provisions of Sections
2.7(b) and (c) above (including the certification requirements intended to
ensure that such exchanges or transfers comply with Rule 144, Rule 144A or
Regulation S, as the case may be) and as may be from time to time adopted by the
Issuer and the Trustee.
 
(f)           Prior to the expiration of the Restricted Period, beneficial
interests in the International Global Notes may only be exchanged or transferred
in accordance with the certification requirements of Section 2.7(c).
 
(g)           Each Note issued under this Indenture shall, upon issuance, bear
the legend set forth herein and such legend shall not be removed from such Note
except as provided in the next sentence.  The legend required for one of the
U.S. Notes may be removed from such U.S. Note if there is delivered to the
Issuer and the Trustee such satisfactory evidence, which may include an opinion
of independent counsel licensed to practice law in the State of New York, as may
be reasonably required by the Issuer and the Trustee, that neither such legend
nor the restrictions on transfer set forth therein are required to ensure that
transfers of such Note will not violate the registration requirements of the
U.S. Securities Act, and the Issuer and the Trustee consent to such
removal.  Upon provision of such satisfactory evidence, the Trustee, at the
written direction of the Issuer, shall authenticate and deliver in exchange for
such Note, another Note or Notes having an equal aggregate principal amount that
does not bear such legend.  If such a legend required for one of the U.S. Notes
has been removed from such U.S. Note as provided above, no other Note issued in
exchange for all or any part of such Note shall bear such legend, unless the
Issuer has reasonable cause to believe that such other Note is a “restricted
security” within the meaning of Rule 144 and instructs the Trustee to cause a
legend to appear thereon.
 
The Notes shall bear the following legend (the “Private Placement Legend”) on
the face thereof:
 
THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES OF 1933, AS
AMENDED (THE “U.S. SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OR
OTHER JURISDICTION.  NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION
HEREIN MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR
OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH
TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, SUCH REGISTRATION.
 
33

--------------------------------------------------------------------------------



THE HOLDER OF THIS SECURITY, BY ITS ACCEPTANCE HEREOF, AGREES ON ITS OWN BEHALF
AND ON BEHALF OF ANY INVESTOR ACCOUNT FOR WHICH IT HAS PURCHASED SECURITIES, TO
OFFER, SELL OR OTHERWISE TRANSFER SUCH SECURITY, PRIOR TO THE DATE (THE “RESALE
RESTRICTION TERMINATION DATE”) THAT IS TWO YEARS AFTER THE LATER OF THE ORIGINAL
ISSUE DATE HEREOF AND THE LAST DATE ON WHICH THE ISSUER OR ANY AFFILIATE OF THE
ISSUER WAS THE OWNER OF THIS SECURITY (OR ANY PREDECESSOR OF SUCH SECURITY),
ONLY (A) TO THE ISSUER, (B) PURSUANT TO A REGISTRATION STATEMENT THAT HAS BEEN
DECLARED EFFECTIVE UNDER THE U.S. SECURITIES ACT, (C) FOR SO LONG AS THE
SECURITIES ARE ELIGIBLE FOR RESALE PURSUANT TO RULE 144A UNDER THE U.S.
SECURITIES ACT, TO A PERSON IT REASONABLY BELIEVES IS A “QUALIFIED INSTITUTIONAL
BUYER” AS DEFINED IN RULE 144A UNDER THE U.S. SECURITIES ACT THAT PURCHASES FOR
ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHOM
NOTICE IS GIVEN THAT THE TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A UNDER
THE U.S. SECURITIES ACT, (D) PURSUANT TO OFFERS AND SALES TO NON-U.S. PERSONS
THAT OCCUR OUTSIDE THE UNITED STATES WITHIN THE MEANING OF REGULATION S UNDER
THE U.S. SECURITIES ACT, (E) TO AN INSTITUTIONAL “ACCREDITED INVESTOR” WITHIN
THE MEANING OF RULE 501(a)(1), (2), (3) OR (7) UNDER THE SECURITIES ACT THAT IS
AN INSTITUTIONAL ACCREDITED INVESTOR ACQUIRING THE SECURITY FOR ITS OWN ACCOUNT
OR FOR THE ACCOUNT OF SUCH AN INSTITUTIONAL ACCREDITED INVESTOR, IN EACH CASE IN
A MINIMUM PRINCIPAL AMOUNT OF THE SECURITIES OF $250,000, FOR INVESTMENT
PURPOSES AND NOT WITH A VIEW TO OR FOR OFFER OR SALE IN CONNECTION WITH ANY
DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT, OR (F) PURSUANT TO ANOTHER
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE U.S.  SECURITIES
ACT, SUBJECT TO THE ISSUER’S AND THE TRUSTEE’S RIGHT PRIOR TO ANY SUCH OFFER,
SALE OR TRANSFER PURSUANT TO CLAUSES (D), (E) OR (F) TO REQUIRE THE DELIVERY OF
AN OPINION OF COUNSEL, CERTIFICATION AND/OR OTHER INFORMATION SATISFACTORY TO
EACH OF THEM.  THIS LEGEND WILL BE REMOVED UPON THE REQUEST OF THE HOLDER AFTER
THE RESALE RESTRICTION TERMINATION DATE.
 
(h)           By its acceptance of any Note bearing the Private Placement
Legend, each holder of such a Note acknowledges the restrictions on transfer of
such Note set forth in this Indenture and in the Private Placement Legend and
agrees that it will transfer such Note only as provided in this Indenture.
 
Neither the Trustee nor the Principal Paying Agent, any Paying Agent, Transfer
Agent or Registrar shall have any obligation or duty to, and shall not be liable
for any failure to, monitor, determine or inquire as to compliance with any
restrictions on transfer imposed under this Indenture or under applicable law
with respect to any transfer of any interest in any Note (including any
transfers between or among members of, or participants in, a Clearing Agency
(“Agent Members”) or beneficial owners of interests in any Global Note) other
than to require delivery of such certificates and other documentation or
evidence as are expressly required by, and to do so if and when expressly
required by the terms of, this Indenture, and to examine the same to determine
substantial compliance as to form with the express requirements hereof.
 
The Trustee shall retain copies of all letters, notices and other written
communications received pursuant to Section 2.6 or this Section 2.7.  The Issuer
shall have the right to inspect and make copies of all such letters, notices or
other written communications at any reasonable time upon the giving of
reasonable written notice to the Trustee.
 
(i)           Definitive Notes shall be transferable only upon the surrender of
a Definitive Note for registration of transfer.  When a Definitive Note is
presented to the Registrar or a co-Registrar with a request to register a
transfer, the Registrar shall register the transfer as requested if its
requirements for such transfers are met.  When Definitive Notes are presented to
the Registrar or a co-Registrar with a request to exchange them for an equal
principal amount of Definitive Notes of other denominations, the Registrar shall
make the exchange as requested if the same requirements are met.  When a
Definitive Note is presented to the Registrar with a request to transfer in
part, the transferor shall be entitled to receive without charge a definitive
security representing the balance of such Definitive Note not transferred. To
permit registration of transfers and exchanges, the Issuer shall execute and the
Trustee shall authenticate Definitive Notes at the Registrar’s or co-Registrar’s
request.
 
34

--------------------------------------------------------------------------------



(j)           The Issuer shall not be required to make, and the Registrar need
not register transfers or exchanges of, Definitive Notes (i) for a period of 15
calendar days prior to any date fixed for the redemption of the Notes, (ii) for
a period of 15 calendar days immediately prior to the date fixed for selection
of Notes to be redeemed in part, (iii) for a payment period of 15 calendar days
prior to any Record Date, or (iv) that the relevant holder of such a Note has
tendered (and not withdrawn) for repurchase in connection with a Change of
Control Offer or Asset Disposition Offer.
 
(k)           Prior to the due presentation for registration of transfer of any
Definitive Note, the Issuer, any Subsidiary Guarantor, the Trustee, any Paying
Agent or any Transfer Agent, the Registrar or any co-Registrar may deem and
treat the Person in whose name a Definitive Note is registered as the absolute
owner of such Definitive Note for the purpose of receiving payment of principal,
interest or Additional Amounts, if any, on such Definitive Note and for all
other purposes whatsoever, whether or not such Definitive Note is overdue, and
none of the Issuer, any Subsidiary Guarantor, the Trustee, any Paying Agent or
any Transfer Agent, the Registrar or any co-Registrar shall be affected by
notice to the contrary.
 
(l)           A holder of Notes may transfer or exchange Notes in accordance
with this Indenture which shall provide that, for so long as the Notes are
listed on the Luxembourg Stock Exchange and the rules of such stock exchange so
require, holders of Notes will be able to transfer Notes at an office of the
specified transfer agent in Luxembourg.  The Registrar and the Trustee for the
Notes may require a holder of a Note, among other things, to furnish appropriate
endorsements and transfer documents, and the Issuer may require such holder to
pay any taxes and fees required by law or permitted by this Indenture.  The
Issuer is not required to transfer or exchange any Note selected for
redemption.  Also, the Issuer is not required to transfer or exchange any Note
for a period of 15 days before a selection of Notes to be redeemed.  The
registered holder of a Note will be treated as the owner of it for all
purposes.  No service charge will be made to any holder of Notes for any
registration or transfer or exchange of Notes, but the Issuer may require
payment of a sum sufficient to cover any transfer tax or other similar
government charge payable in connection therewith.
 
(m)           All Notes issued upon any transfer or exchange pursuant to the
terms of this Indenture will evidence the same debt and will be entitled to the
same benefits under this Indenture as the corresponding Notes surrendered upon
such transfer or exchange.
 
(n)           Holders of Notes (or holders of interests therein) and prospective
purchasers designated by such holders of the Notes (or holders of interests
therein) will have the right to obtain from the Issuer upon request by such
holders of the Notes (or holders of interests therein) or prospective
purchasers, during any period in which the Issuer is not subject to Section 13
or 15(d) of the U.S. Exchange Act, or is exempt from reporting pursuant to
12g3-2(b) under the U.S. Exchange Act, the information required by
Subsection d(4)(i) of Rule 144A in connection with any transfer or proposed
transfer of such Notes.
 
35

--------------------------------------------------------------------------------



SECTION 2.8   Replacement Notes.  If a mutilated Definitive Note is surrendered
to the Registrar, if a mutilated Global Note is surrendered to the Issuer or if
the holder of a Note claims that such Note has been lost, destroyed or
wrongfully taken, the Issuer shall issue and the Trustee shall authenticate a
replacement Note in such form as the Note being replaced if the requirements of
the Trustee, the Registrar, the Issuer and the Subsidiary Guarantors are
met.  If required by the Trustee, the Registrar, the Issuer or any Subsidiary
Guarantor, such holder must provide an indemnity bond or other indemnity,
sufficient in the judgment of the Issuer, any Subsidiary Guarantor, the
Registrar and the Trustee, to protect the Issuer, the Subsidiary Guarantors, the
Trustee and the Registrar and any Agent from any loss which any of them may
suffer when such Note is replaced.  The Issuer may charge such holder of the
Notes for its reasonable, out-of-pocket expenses in replacing a Note, including
reasonable fees and expenses of counsel.  Every replacement Note is an
additional obligation of the Issuer.  If any mutilated, lost, destroyed or
wrongfully taken Note has become or is about to become due and payable the
Issuer may, in its discretion, instead of issuing a replacement Note, pay such
Note.  The provisions of this Section 2.8 are exclusive and shall preclude (to
the extent lawful) all other rights and remedies with respect to the replacement
of mutilated, destroyed, lost, stolen or taken Notes.
 
SECTION 2.9   Outstanding Notes.  Notes outstanding at any time are all the
Notes that have been authenticated by the Trustee except those canceled by it,
those delivered to it for cancellation, those reductions in the Global Note
effected in accordance with the provisions hereof and those described in this
Section as not outstanding.  Subject to Section 2.10, a Note does not cease to
be outstanding because the Issuer or any of its Affiliates holds the Note.
 
If a Note is replaced pursuant to Section 2.8 (other than a mutilated Note
surrendered for replacement), it ceases to be outstanding unless the Trustee
receives proof satisfactory to it, and upon which it shall be entitled to rely
without liability, that the replaced Note is held by a bona fide purchaser.  A
mutilated Note ceases to be outstanding upon surrender of such Note and
replacement thereof pursuant to Section 2.8.
 
If the principal amount of any Note is considered paid under Section 4.1 hereof,
it ceases to be outstanding and interest and Additional Amounts, if any, on it
cease to accrue.If on a Redemption Date or the Maturity Date the Paying Agent
holds cash in euro sufficient to pay all of the principal, interest and
Additional Amounts, if any, due on the Notes payable on that date, then on and
after that date such Notes cease to be outstanding and interest and Additional
Amounts, if any, on such Notes cease to accrue.
 
SECTION 2.10   Treasury Notes.  In determining whether the holders of the
required principal amount of Notes have concurred in any direction, waiver or
consent, Notes owned by the Issuer or its Subsidiaries shall be disregarded,
except that, for the purposes of determining whether the Trustee shall be
protected in relying on any such direction, waiver or consent, only Notes that a
Trust Officer actually knows are so owned shall be disregarded.
 
The Issuer shall notify the Trustee, in writing, when it or any of its
Subsidiaries repurchases or otherwise acquires Notes of the aggregate principal
amount of such Notes so repurchased or otherwise acquired.  The Trustee may
require an Officers’ Certificate, which shall be promptly provided, listing
Notes owned by the Issuer or any of its Subsidiaries.
 
36

--------------------------------------------------------------------------------



SECTION 2.11   Temporary Notes.  In the event that Definitive Notes become
issuable under the Indenture, until permanent Definitive Notes are ready for
delivery, the Issuer may prepare and the Trustee shall authenticate temporary
Definitive Notes upon receipt of a Company Order pursuant to Section 2.2.  The
Company Order shall specify the amount of temporary Definitive Notes to be
authenticated and the date on which the temporary Definitive Notes are to be
authenticated.  Temporary Definitive Notes shall be substantially in the form of
permanent Definitive Notes but may have variations that the Issuer considers
appropriate for temporary Definitive Notes.  Without unreasonable delay, the
Issuer shall prepare and the Trustee shall authenticate, upon receipt of a
Company Order pursuant to Section 2.2, permanent Definitive Notes in exchange
for temporary Definitive Notes.
 
SECTION 2.12   Cancellation.  The Issuer at any time may deliver Notes to the
Registrar for cancellation.  The Trustee and the Paying Agent shall promptly
forward to the Trustee any Notes surrendered to them for transfer, exchange or
payment.  The Registrar, or at the direction of the Registrar, the Paying Agent,
and no one else, shall cancel and, at the written direction of the Issuer, shall
dispose of (subject to the record retention requirements of the U.S. Exchange
Act) all Notes surrendered for transfer, exchange, payment or cancellation. Upon
completion of any disposal, the Registrar shall (at the Issuer’s expense)
deliver a certificate of such disposal to the Issuer, unless the Issuer directs
the Registrar in writing to deliver (at the Issuer’s expense) the cancelled
Notes to the Issuer.  Subject to Section 2.7, the Issuer may not issue new Notes
to replace Notes that it has paid or delivered to the Registrar for
cancellation.  If the Issuer shall acquire any of the Notes, such acquisition
shall not operate as a redemption or satisfaction of the Indebtedness
represented by such Notes unless and until the same are surrendered to the
Registrar for cancellation pursuant to this Section 2.12.
 
SECTION 2.13   Defaulted Interest.  If the Issuer defaults in a payment of
interest on the Notes, it shall pay the defaulted interest, plus (to the extent
lawful) any interest payable on the defaulted interest, to the holder of such
Note thereof on a subsequent special record date, which date shall be the
fifteenth daynext preceding the date fixed by the Issuer for the payment of
defaulted interest.  The Issuer shall notify the Trustee and the Principal
Paying Agent in writing of the amount of defaulted interest proposed to be paid
on each Note and the date of the proposed payment (a “Default Interest Payment
Date”), and at the same time the Issuer shall deposit with the Trustee or the
Principal Paying Agent an amount of money equal to the aggregate amount proposed
to be paid in respect of such defaulted interest or shall make arrangements
satisfactory to the Trustee or the Principal Paying Agent for such deposit prior
to the date of the proposed payment, such money when deposited to be held in
trust for the benefit of the Persons entitled to such defaulted interest as in
this Section 2.13; provided, however, that in no event shall the Issuer deposit
monies proposed to be paid in respect of defaulted interest later than 12:00
p.m. London time on the Business Day prior to the proposed Default Interest
Payment Date with respect to defaulted interest to be paid on the Note.  At
least 15 days before the subsequent special record date, the Issuer shall mail
to each holder of the Notes at its registered address, with a copy to the
Trustee and the Principal Paying Agent, a notice that states the subsequent
special record date, the payment date and the amount of defaulted interest, and
interest payable on such defaulted interest, if any, to be paid.
 
SECTION 2.14   ISIN and Common Codes.  The Issuer in issuing the Notes may use
an “ISIN” or “Common Code” number, and if so, the Trustee shall use the ISIN and
Common Codes in notices of redemption or exchange as a convenience to holders of
the Notes; provided, however, that any such notice may state that no
representation is made by the Trustee as to the correctness or accuracy of the
ISIN and Common Codes printed in the notice or on the Notes, and that reliance
may be placed only on the other identification numbers printed on the
Notes.  The Issuer shall promptly notify the Trustee of any change in any ISIN
or Common Codes.
 
37

--------------------------------------------------------------------------------



SECTION 2.15   Deposit of Moneys.  Prior to 10:00 p.m. London time on the
Business Day immediately preceding each interest payment date and the Maturity
Date, the Issuer shall have deposited with the Trustee or its designated Paying
Agent (which shall be the Principal Paying Agent unless otherwise notified to
the Issuer by the Trustee) in immediately available funds money sufficient to
make cash payments, if any, due on such interest payment date or Maturity Date,
as the case may be, on all Notes then outstanding.  Such payments shall be made
by the Issuer in a timely manner which permits the Paying Agent to remit payment
to the holders of the Notes on such interest payment date or Maturity Date, as
the case may be.  The Issuer shall, prior to 10:00 p.m. London time on the
second Business Day prior to the date on which the Principal Paying Agent
receives payment, procure that the bank effecting payment confirms by SWIFT
message to the Trustee that an irrevocable payment instruction has been given.
 
SECTION 2.16   Certain Matters Relating to Global Notes.  Agent Members shall
have no rights under this Indenture or any of the Global Notes with respect to
any Global Note held on their behalf by the Clearing Agency, the Common
Depositary or its nominee, and the Clearing Agency, the Common Depositary or its
nominee may be treated by the Issuer, any Subsidiary Guarantor, the Trustee and
any agent of the Issuer, any Subsidiary Guarantor or the Trustee as the absolute
owner of the Global Note for all purposes whatsoever.  Notwithstanding the
foregoing, nothing herein shall prevent the Issuer, any Subsidiary Guarantor,
the Trustee or any agent of the Issuer, any Subsidiary Guarantor or the Trustee
from giving effect to any written certification, proxy or otherauthorization
furnished by the Clearing Agency or its nominee or impair, as between the
Clearing Agency and its Agent Members, the operation of customary practices
governing the exercise of the rights of a holder of any Note.
 
The holder of interest in any Global Note may grant proxies and otherwise
authorize any person, including Euroclear and Clearstream and their Agent
Members and persons that may hold interests through Agent Members, to take any
action which a holder of such interest in a Global Note is entitled to take
under this Indenture or the Notes.
 
ARTICLE III

 
REDEMPTION
 
SECTION 3.1   Optional Redemption.  The Notes may be redeemed, as a whole or
from time to time in part, upon the terms and at the redemption prices set forth
in each of the Notes.  Any redemption pursuant to this Section 3.1 shall be made
pursuant to the provisions of this Article III.
 
SECTION 3.2   Notices to Trustee.  If the Issuer elects to redeem Notes pursuant
to Paragraphs 7 or 8 of such Notes, it shall notify the Trustee and the
Principal Paying Agent in writing of the Redemption Date, the amount of any
premium and the principal amount of Notes to be redeemed at least 30 days but
not more than 60 days before the Redemption Date (or such shorter period as the
Trustee in its sole discretion shall determine).  The Issuer shall give notice
of redemption as required under the relevant paragraph of the Notes pursuant to
which such Notes are being redeemed.
 
38

--------------------------------------------------------------------------------



SECTION 3.3   Selection of Notes to Be Redeemed.  If fewer than all of the Notes
are to be redeemed at any time, selection of such Notes for redemption will be
made by the Trustee in compliance with the requirements of the principal
securities exchange, if any, on which such Notes are listed, or if the Notes are
not so listed or such exchange prescribes no method of selection, on a pro rata
basis, by lot or by such other method as the Trustee in its sole discretion
shall deem fair and appropriate (and in such manner as complies with applicable
legal and exchange requirements); provided, however, that no Note of €50,000 in
aggregate principal amount or less shall be redeemed in part.  In the event of
partial redemption by lot, the particular Notes to be redeemed shall be
selected, unless otherwise provided herein, not less than 15 nor more than 60
days prior to the Redemption Date by the Trustee from the outstanding Notes not
previously called for redemption.  The Trustee assumes no liability in relation
to selections made by it pursuant to this Section 3.3.
 
SECTION 3.4   Notice of Redemption.  Other than as provided in the paragraph
below, at least 30 days but not more than 60 days before a Redemption Date so
long as the Notes are in global form, the Issuer (a) shall notify the Trustee,
the Registrar and the Principal Paying Agent and (b) publish a notice of
redemption in accordance with the provisions of Article 12.1 hereof, or in the
case of Definitive Notes, in addition to such publication, mail such notice to
each holder of the Notes by first-class mail, postage prepaid, with a copy to
the Trustee at such holder’s address as itappears on the registration books
of the Registrar. At the Issuer’s request made at least 30 days before the
Redemption Date (or such shorter period as the Trustee in its sole discretion
shall determine), the Trustee shall give the notice of redemption in the
Issuer’s name and at the Issuer’s expense; provided, however, that the Issuer
shall deliver to the Trustee (in advance) an Officers’ Certificate requesting
that the Trustee give such notice and setting forth in full the information to
be stated in such notice as provided in the following items.
 
Each notice of redemption shall identify the Notes to be redeemed and shall
state:
 
(a)           the Redemption Date;
 
(b)           the Redemption Prices and the amount of accrued and unpaid
interest, if any, Additional Amounts, if any, to be paid (subject to the right
of holders of record of Definitive Notes on the relevant Record Date to receive
interest and Additional Amounts, if any, due on the relevant interest payment
date);
 
(c)           the name and address of the Paying Agents;
 
(d)           that Notes called for redemption must be surrendered to a Paying
Agent to collect the Redemption Price plus accrued and unpaid interest, if any,
and Additional Amounts, if any;
 
(e)           that, unless the Issuer defaults in making the redemption payment,
then interest and Additional Amounts, if any, on Notes called for redemption
cease to accrue on and after the Redemption Date, and the only remaining right
of the holders of such Notes is to receive payment of the Redemption Price upon
surrender to the Paying Agent of the Notes redeemed;
 
39

--------------------------------------------------------------------------------



(f)           (i) if any Global Note is being redeemed in part, the portion of
the principal amount of such Note to be redeemed and that, after the Redemption
Date, interest and Additional Amounts, if any, shall cease to accrue on the
portion called for redemption, and upon surrender of such Global Note, the
Global Note with a notation on Schedule A thereof adjusting the principal amount
thereof to be equal to the unredeemed portion, will be returned and (ii) if any
Definitive Note is being redeemed in part, the portion of the principal amount
of such Note to be redeemed, and that, after the Redemption Date, upon surrender
of such Definitive Note, a new Definitive Note or Notes in aggregate principal
amount equal to the unredeemed portion thereof will be issued in the name of the
holder thereof, upon cancellation of the original Note;
 
(g)           if fewer than all the Notes are to be redeemed, the identification
of the particular Notes (or portion thereof) to be redeemed, as well as the
aggregate principal amount of Notes to be redeemed and the aggregate principal
amount of Notes to be outstanding after such partial redemption;
 
(h)           the paragraph of the terms of the Notes pursuant to which the
Notes are to be redeemed; and
 
(i)           the ISIN or Common Code number, and that no representation is made
as to the correctness or accuracy of the ISIN or Common Code, if any, listed in
such notice or printed on the Notes.
 
Prior to the giving of any notice of redemption pursuant to Paragraph 8 of the
Notes, the Issuer will deliver to the Trustee (a) an Officers’ Certificate of
the Issuer stating that the Issuer is entitled to effect such redemption and
setting forth a statement of facts showing that the conditions precedent to the
right of the Issuer so to redeem have occurred and (b) an Opinion of Counsel
qualified under the laws of the Relevant Taxing Jurisdiction to the effect that
the Issuer or any Subsidiary Guarantor has or will become obligated to pay such
Additional Amounts as a result of a Change in Tax Law, and that the Issuer or
any Subsidiary Guarantor cannot avoid such obligation by taking reasonable
measures available to it.
 
SECTION 3.5   Effect of Notice of Redemption.  Once notice of redemption is
given in accordance with Section 3.4, Notes called for redemption become due and
payable on the Redemption Date and at the Redemption Price plus accrued and
unpaid interest, if any, and Additional Amounts, if any.  Upon surrender to the
Trustee or Paying Agent, such Notes called for redemption shall be paid at the
Redemption Price (which shall include accrued and unpaid interest thereon, if
any, and Additional Amounts, if any, to the Redemption Date), but (in the case
of Definitive Notes) installments of interest, the maturity of which is on or
prior to the Redemption Date, shall be payable to holders of record at the close
of business on the relevant Record Dates.
 
SECTION 3.6   Deposit of Redemption Price.  Prior to 10:00 p.m. London time on
the Business Day immediately preceding the Redemption Date, the Issuer shall
deposit with the Trustee or its designated Paying Agent (which shall be the
Principal Paying Agent unless otherwise notified to the Issuer by the Trustee)
cash in euro sufficient to pay the Redemption Price plus accrued and unpaid
interest, if any, and Additional Amounts, if any, of all Notes to be redeemed on
that date.  The Paying Agent (including the Principal Paying Agent) shall
promptly return to the Issuer any cash in euro so deposited which is not
required for that purpose upon the written request of the Issuer.  The Issuer
shall, prior to 10:00 p.m. London time on the second Business Day prior to the
date on which the Principal Paying Agent receives payment, procure that the bank
effecting payment confirms by SWIFT message to the Trustee that an irrevocable
payment instruction has been given.
 
40

--------------------------------------------------------------------------------



If the Issuer complies with the preceding paragraph, then, unless the Issuer
defaults in the payment of such Redemption Price plus accrued and unpaid
interest, if any, and Additional Amounts, if any, then interest on the Notes to
be redeemed will cease to accrue on and after the applicable Redemption Date,
whether or not such Notes are presented for payment.  With respect to Definitive
Notes, if a Definitive Note is redeemed on or after an interest Record Date but
on or prior to the related interest payment date, then any accrued and unpaid
interest, and Additional Amounts, if any, shall be paid to the Person in whose
name such Note was registered at the close of business on such Record Date.  If
any Note called for redemption shall not be so paid upon surrender for
redemption because of the failure of the Issuer to comply with the preceding
paragraph, interest and Additional Amounts, if any, shall be paid on the unpaid
principal, from the Redemption Date until such principal is paid, and to the
extent lawful on any interest not paid on such unpaid principal, in each case at
the rate provided in the Notes and in Section 4.1.
 
SECTION 3.7   Notes Redeemed in Part.  Upon surrender and cancellation of a
Definitive Note that is redeemed in part, the Issuer shall execute and upon
receipt of a Company Order the Trustee shall authenticate for the holder of the
Notes (at the Issuer’s expense) a new Definitive Note equal in principal amount
to the unredeemed portion of the Definitive Note surrendered and canceled;
provided, however, that each such Definitive Note shall be in a principal amount
at maturity of €50,000 and any integral multiple of €1,000 in excess
thereof.  Upon surrender of a Global Note that is redeemed in part, the Paying
Agent shall promptly forward such Global Note to the Trustee who shall make a
notation on Schedule A thereof to reduce the principal amount of such Global
Note to an amount equal to the unredeemed portion of the Global Note
surrendered; provided, however, that each such Global Note shall be in a
principal amount at maturity of €50,000 and any integral multiple of €1,000 in
excess thereof.
 
ARTICLE IV

 
COVENANTS
 
SECTION 4.1   Payment of Notes. (a)  The Issuer shall pay the principal,
premium, if any, interest and Additional Amounts, if any, on the Notes in the
manner provided in such Notes and this Indenture.  An installment of principal
of or interest on the Notes shall be considered paid on the date it is due if
the Trustee or Paying Agent (including the Principal Paying Agent) holds prior
to 12:00 p.m. London time on the Business Day immediately preceding any interest
payment date and the Maturity Date money deposited by the Issuer in immediately
available, freely transferable, cleared funds and designated for, and sufficient
to pay the installment in full and is not prohibited from paying such money to
the holders of the Notes pursuant to the terms of this Indenture.
 
(b)           The Issuer shall pay, to the extent such payments are lawful,
interest (including post-petition interest in any proceeding under any
Bankruptcy Law) on overdue principal and on overdue installments of interest
and, on any Additional Amounts from time to time on demand at the rate borne by
the Notes plus 1.0% per annum (except that overdue interest shall bear interest
at the rate borne by the Notes until the expiry of any grace period, after which
it shall bear interest at the rate borne by the Notes plus 1.0% per
annum).  Interest will be computed on the basis of a 360-day year comprised of
twelve 30-day months.
 

41

--------------------------------------------------------------------------------



SECTION 4.2   Maintenance of Office or Agency.  The Issuer shall maintain the
office or agency (which office may be an office of the Trustee or an affiliate
of the Trustee, Registrar or co-Registrar) required under Section 2.3 where
Notes may be surrendered for registration of transfer or for exchange and where
notices and demands to or upon the Issuer in respect of the Notes and this
Indenture may be served.  The Issuer shall give prompt written notice to the
Trustee of the location, and any change in the location, of such office or
agency.  If at any time the Issuer shall fail to maintain any such required
office or agency or shall fail to furnish the Trustee with the address thereof,
such presentations, surrenders, notices and demands may be made or served at the
address of the Trustee set forth in Section 12.1.  The Issuer hereby initially
designates the office of The Bank of New York, as its office or agency at One
Canada Square, London, E14 5AL, England as required under Section 2.3
hereof.  The Issuer has appointed The Bank of New York (Luxembourg) S.A., as an
additional Paying and Transfer Agent.
 
SECTION 4.3   Limitation on Indebtedness.  (a)The Issuer will not, and will not
permit any of its Restricted Subsidiaries to, Incur any Indebtedness; provided,
however, that the Issuer and any Subsidiary Guarantor may Incur Indebtedness if
on the date thereof the Consolidated Coverage Ratio for the Issuer and its
Restricted Subsidiaries is at least 2.00 to 1.00.
 
 
(b)
Section 4.3(a) will not prohibit the Incurrence of the following Indebtedness:

 
 
(1)
Indebtedness of the Issuer and of its Restricted Subsidiaries Incurred under one
or more Credit Facilities in an aggregate principal amount up to €150 million at
any time outstanding;

 
 
(2)
Indebtedness of the Issuer owing to and held by any Restricted Subsidiary or
Indebtedness of a Restricted Subsidiary owing to and held by the Issuer or any
Restricted Subsidiary; provided, however, that

 
 
(a)
if the Issuer is the obligor on such Indebtedness, such Indebtedness is
expressly subordinated to the prior payment in full in cash of all obligations
with respect to the Notes;

 
 
(b)
if a Subsidiary Guarantor is the obligor on such Indebtedness (other than
Indebtedness owed to the Issuer or another Subsidiary Guarantor), such
Indebtedness is expressly subordinated to the prior payment in full in cash of
all obligations with respect to the Notes and the relevant Subsidiary Guarantee;
and

 
 
(c)
(i)
any subsequent issuance or transfer of Capital Stock or any other event which
results in any such Indebtedness being beneficially held by a Person other than
the Issuer or a Restricted Subsidiary; and

 
 
(ii)
any sale or other transfer of any such Indebtedness to a Person other than the
Issuer or a Restricted Subsidiary of the Issuershall be deemed, in each case, to
constitute an Incurrence of such Indebtedness by the Issuer or such Restricted
Subsidiary, as the case may be;

 
42

--------------------------------------------------------------------------------



 
(3)
Indebtedness represented by Guarantees of the Notes;

 
 
(4)
Indebtedness represented by (a) the Notes issued on the Issue Date, (b) any
Indebtedness (other than the Indebtedness described in clauses (1), (2), (3),
(6), (7), (8), (9) and (10) of this Section 4.3(b)) outstanding on the Issue
Date and (c) any Refinancing Indebtedness Incurred in respect of any
Indebtedness described in this clause (4) (other than the EBRD Loan) or clause
(5) or Incurred pursuant to Section 4.3(a);

 
 
(5)
Indebtedness of a Restricted Subsidiary Incurred and outstanding on the date on
which such Restricted Subsidiary was acquired by the Issuer (other than
Indebtedness Incurred (a) to provide all or any portion of the funds utilized to
consummate the transaction or series of related transactions pursuant to which
such Restricted Subsidiary became a Restricted Subsidiary or was otherwise
acquired by the Issuer or (b) otherwise in connection with, or in contemplation
of, such acquisition); provided, however, that at the time such Restricted
Subsidiary is acquired by the Issuer, the Issuer would have been able to Incur
$1.00 of additional Indebtedness pursuant to Section 4.3(a) after giving effect
to such acquisition and the Incurrence of such Indebtedness pursuant to this
clause (5);

 
 
(6)
Indebtedness under Currency Agreements and Interest Rate Agreements; provided
that in the case of Currency Agreements, such Currency Agreements are related to
business transactions of the Issuer or its Restricted Subsidiaries entered into
in the ordinary course of business and not for speculative purposes and in the
case of Currency Agreements and Interest Rate Agreements, such Currency
Agreements and Interest Rate Agreements are entered into for bona fide hedging
purposes of the Issuer or its Restricted Subsidiaries (as determined in good
faith by the Board of Directors or senior management of the Issuer);

 
 
(7)
Indebtedness of the Issuer or any of its Restricted Subsidiaries represented by
Capitalized Lease Obligations, mortgage financings or purchase money obligations
with respect to assets other than Capital Stock or other Investments, in each
case incurred for the purpose of financing all or any part of the purchase price
or cost of construction or improvements of property used in the business of the
Issuer or such Restricted Subsidiary, in an aggregate principal amount not to
exceed €50 million at any time outstanding;

 
 
(8)
Indebtedness incurred in respect of workers’ compensation claims, self-insurance
obligations, performance, surety and similar bonds and completion guarantees
provided by the Issuer or a Restricted Subsidiary in the ordinary course of
business;

 
43

--------------------------------------------------------------------------------



 
(9)
Indebtedness arising from agreements of the Issuer or a Restricted Subsidiary
providing for indemnification, adjustment of purchase price or similar
obligations, in each case, Incurred or assumed in connection with the
disposition of any business, assets or Capital Stock of a Restricted Subsidiary,
provided that the maximum aggregate liability in respect of all such
Indebtedness shall at no time exceed the gross proceeds actually received by the
Issuer and its Restricted Subsidiaries in connection with such disposition;

 
 
(10)
Indebtedness arising from the honoring by a bank or other financial institution
of a check, draft or similar instrument (except in the case of daylight
overdrafts) drawn against insufficient funds in the ordinarycourse of business,
provided, however, that such Indebtedness is extinguished within five Business
Days of Incurrence; and

 
 
(11)
in addition to the items referred to in clauses (1) through (10) of this Section
4.3(b), Indebtedness of the Issuer and the Restricted Subsidiaries in an
aggregate outstanding principal amount which, when taken together with the
principal amount of all other Indebtedness Incurred pursuant to this clause (11)
and then outstanding, will not exceed €100 million at any time outstanding.

 
(c)           For purposes of determining compliance with, and the outstanding
principal amount of any particular Indebtedness Incurred pursuant to and in
compliance with, this Section 4.3:
 
 
(1)
in the event that Indebtedness meets the criteria of more than one of the types
of Indebtedness described in Section 4.3(a) and 4.3(b), the Issuer, in its sole
discretion, will classify such item of Indebtedness on the date of Incurrence,
and may from time to time reclassify such item of Indebtedness, and only be
required to include the amount and type of such Indebtedness in one of such
clauses; and

 
 
(2)
the amount of Indebtedness issued at a price that is less than the principal
amount thereof will be equal to the amount of the liability in respect thereof
determined in accordance with GAAP.

 
Accrual of interest, accrual of dividends, the accretion of accreted value, the
payment of interest in the form of additional Indebtedness and the payment of
dividends in the form of additional shares of Preferred Stock will not be deemed
to be an Incurrence of Indebtedness for purposes of this Section 4.3. The amount
of any Indebtedness outstanding as of any date shall be (i) the accreted value
of the Indebtedness in the case of any Indebtedness issued with original issue
discount and (ii) the principal amount or liquidation preference thereof,
together with any interest thereon that is more than 30 days past due, in the
case of any other Indebtedness.
 
In addition, the Issuer will not permit any of its Unrestricted Subsidiaries to
Incur any Indebtedness or issue any shares of Disqualified Stock, other than
Non-Recourse Debt.  If at any time an Unrestricted Subsidiary becomes a
Restricted Subsidiary, any Indebtedness of such Subsidiary shall be deemed to be
Incurred by a Restricted Subsidiary of the Issuer as of such date (and, if such
Indebtedness is not permitted to be Incurred as of such date under this Section
4.3, the Issuer shall be in Default hereunder).
 
44

--------------------------------------------------------------------------------



For purposes of determining compliance with any dollar-denominated restriction
on the Incurrence of Indebtedness, the dollar-equivalent principal amount of
Indebtedness denominated in a foreign currency shall be calculated based on the
relevant currency exchange rate in effect on the date such Indebtedness was
Incurred, in the case of term Indebtedness, or first committed, in the case of
revolving credit Indebtedness; provided that if such Indebtedness is Incurred to
refinance other Indebtedness denominated in a foreign currency, and such
refinancing would cause the applicable dollar-denominated restriction to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such refinancing, such dollar-denominated restriction shall be deemed
not to have been exceeded so long as the principal amount of such Refinancing
Indebtedness does not exceed the principal amount of such Indebtedness being
refinanced. Notwithstanding any other provision of this Section 4.3, the maximum
amount of Indebtedness that the Issuer may Incur pursuant to this Section 4.3
shall not be deemed to be exceeded solely as a result of fluctuations in the
exchange rate of currencies. The principal amount of any Indebtedness incurred
to refinance other Indebtedness, if Incurred in a different currency from the
Indebtedness being refinanced, shall be calculated based on the currency
exchange rate applicable to the currencies in which such Refinancing
Indebtedness is denominated that is in effect on the date of such refinancing.
 
SECTION 4.4   Limitation on Restricted Payments.  (a)  The Issuer will not, and
will not permit any of its Restricted Subsidiaries, directly or indirectly, to:
 
 
(1)
declare or pay any dividend or make any distribution (including any payment in
connection with any merger, amalgamation or consolidation involving the Issuer
or any Subsidiary of the Issuer) on or in respect of its Capital Stock except:

 
 
(a)
dividends or distributions payable solely in Capital Stock of the Issuer (other
than Disqualified Stock) or in options or warrants or other rights to purchase
such Capital Stock of the Issuer; and

 
 
(b)
dividends or distributions payable to the Issuer or a Restricted Subsidiary of
the Issuer (and, if such Restricted Subsidiary has shareholders other than the
Issuer or other Restricted Subsidiaries, to its other shareholders on a pro rata
basis);

 
 
(2)
purchase, redeem, retire or otherwise acquire for value any Capital Stock of the
Issuer held by Persons other than the Issuer or a Restricted Subsidiary (other
than in exchange for Capital Stock of the Issuer (other than Disqualified
Stock));

 
 
(3)
purchase, repurchase, prepay, repay, redeem, defease or otherwise acquire or
retire for value, prior to scheduled maturity, scheduled repayment or scheduled
sinking fund payment, any Subordinated Obligations or Guarantor Subordinated
Obligations (other than the purchase, repurchase, prepayment or repayment
redemption, defeasance or other acquisition or retirement of Subordinated
Obligations purchased in anticipation of satisfying a sinking fund obligation,
principal installment or final maturity, in each case due within one year of the
date of purchase, repurchase or acquisition); or

 
45

--------------------------------------------------------------------------------



 
(4)
make any Restricted Investment in any Person;

 
(any such dividend, distribution, purchase, redemption, repurchase, defeasance,
other acquisition, retirement or Restricted Investment referred to in clauses
(1) through (4) (inclusive) of this Section 4.4(a) shall be referred to herein
as a “Restricted Payment”), if at the time the Issuer or such Restricted
Subsidiary makes such Restricted Payment:
 
 
(a)
a Default shall have occurred and be continuing (or would result therefrom); or

 
 
(b)
the Issuer is not able to Incur an additional $1.00 of Indebtedness pursuant to
Section 4.3(a) after giving effect, on a pro forma basis, to such Restricted
Payment; or

 
 
(c)
the aggregate amount of such Restricted Payment and all other Restricted
Payments declared or made subsequent to the Issue Date would exceed the sum of:

 
 
(i)
(a) 50% of Consolidated Net Income for the period (treated as one accounting
period) from July 1, 2005 to the end of the most recent fiscal quarter ending
prior to the date of such Restricted Payment for which financial statements are
in existence (or, in the event Consolidated Net Income for such period is a
deficit then, minus 100% of such deficit);

 
 
(ii)
100% of the aggregate Net Cash Proceeds received by the Issuer from the issue or
sale of its Capital Stock (other than Disqualified Stock) or other capital
contributions subsequent to July 1, 2005 (other than Net Cash Proceeds received
from an issuance or sale of such Capital Stock to a Subsidiary of the Issuer or
an employee stock ownership plan, option plan or similar trust established by
the Issuer or any of its Subsidiaries to the extent such sale to an employee
stock ownership plan, option plan or similar trust is financed by loans from or
guaranteed by the Issuer or any of its Subsidiaries unless such loans have been
repaid with cash on or prior to the date of determination);

 
 
(iii)
the amount by which Indebtedness of the Issuer is reduced on the Issuer’s
balance sheet upon the conversion or exchange (other than by a Subsidiary of the
Issuer) subsequent to July 1, 2005 of any Indebtedness of the Issuer convertible
or exchangeable for Capital Stock (other than Disqualified Stock) of the Issuer
(less the amount of any cash, or other property, distributed by the Issuer upon
such conversion or exchange); and

 

46

--------------------------------------------------------------------------------



 
(iv)
the amount equal to the net reduction in Restricted Investments made by the
Issuer or any of its Restricted Subsidiaries in any Person resulting from:

 
 
(A)
repurchases or redemptions of such Restricted Investments by such Person,
proceeds realized upon the sale of such Restricted Investment to an unaffiliated
purchaser, repayments of loans or advances or other transfers of assets
(including by way of dividend or distribution) by such Person to the Issuer or
any Restricted Subsidiary of the Issuer not to exceed, in the case of any
Person, the amount of Restricted Investments previously made by the Issuer or
any Restricted Subsidiary in such Person; or

 
 
(B)
the redesignation of Unrestricted Subsidiaries as Restricted Subsidiaries
(valued in each case as provided in the definition of “Investment”) not to
exceed, in the case of any Unrestricted Subsidiary, the amount of Investments
previously made by the Issuer or any Restricted Subsidiary in such Unrestricted
Subsidiary,

 
which amount in each case under this clause (iv) was included in the calculation
of the amount of Restricted Payments; provided, however, that no amount will be
included under this clause (iv) to the extent it is already included in
Consolidated Net Income.
 
(b)           The provisions of Section 4.4(a) will not prohibit:
 
 
(1)
any purchase or redemption of Capital Stock or Subordinated Obligations of the
Issuer made by exchange for, or out of the proceeds of the substantially
concurrent sale of, Capital Stock of the Issuer (other than Disqualified Stock
and other than Capital Stock issued or sold to a Subsidiary or an employee stock
ownership plan or similar trust to the extent such sale to an employee stock
ownership plan or similar trust is financed by loans from or guaranteed by the
Issuer or any Restricted Subsidiary unless such loans have been repaid with cash
on or prior to the date of determination); provided, however, that (a) such
purchase or redemption will be excluded in subsequent calculations of the amount
of Restricted Payments and (b) the Net Cash Proceeds from such sale will be
excluded from Section 4.4(a)(4)(c)(ii);

 
 
(2)
any purchase or redemption of Subordinated Obligations of the Issuer made by
exchange for, or out of the proceeds of the substantially concurrent sale of,
Subordinated Obligations of the Issuer or any purchase or redemption of
Guarantor Subordinated Obligations made by exchange for, or out of proceeds of
the substantially concurrent sale of Guarantor Subordinated Obligations that, in
each case, is permitted to be Incurred pursuant to Section 4.3 above and that,
in each case, qualifies as Refinancing Indebtedness; provided, however, that
such purchase or redemption will be excluded in subsequent calculations of the
amount of Restricted Payments;

 
47

--------------------------------------------------------------------------------



 
(3)
so long as no Default or Event of Default has occurred and is continuing, any
purchase or redemption of Subordinated Obligations from Net Available Cash to
the extent permitted under Section 4.9 below; provided, however, that such
purchase or redemption will be excluded in subsequent calculations of the amount
of Restricted Payments;

 
 
(4)
dividends paid within 60 days after the date of declaration if at such date of
declaration such dividends would have been permitted under this Section 4.4;
provided, however, that such dividends will be included in subsequent
calculations of the amount of Restricted Payments;

 
 
(5)
so long as no Default or Event of Default has occurred and is continuing, the
purchase, redemption or other acquisition, cancellation or retirement for value
of Capital Stock, or options, warrants, equity appreciation rights or other
rights to purchase or acquire Capital Stock of the Issuer or any Restricted
Subsidiary of the Issuer or any parent of the Issuer held by any existing or
former employees or management of the Issuer or any Subsidiary of the Issuer or
their assigns, estates or heirs, in each case in connection with the repurchase
provisions under employee stock option or stock purchase agreements or other
agreements to compensate management employees; provided that such redemptions or
repurchases pursuant to this clause will not exceed €3 million in the aggregate
during any calendar year and €10 million in the aggregate for all such
redemptions and repurchases; provided, however, that the amount of any such
repurchase or redemption will be included in subsequent calculations of the
amount of Restricted Payments;

 
 
(6)
repurchases of Capital Stock deemed to occur upon the exercise of stock options,
warrants or other convertible securities if such Capital Stock represents a
portion of the exercise price thereof or withholding tax thereon; provided,
however, that such repurchases will be excluded from subsequent calculations of
the amount of Restricted Payments;

 
 
(7)
so long as no Default or Event of Default has occurred and is continuing (or
would result therefrom), the declaration and payment by the Issuer of dividends
or distributions on the common stock of the Issuer following a Public Equity
Offering of such common stock in an amount not to exceed in any fiscal year 6%
of Net Cash Proceeds received by the Issuer from such Public Equity Offering;
and

 
 
(8)
so long as no Default has occurred or is continuing or would be caused thereby,
other Restricted Payments in an aggregate amount not to exceed €40 million since
the date of this Indenture; provided, however, that such Restricted Payments
will be included in subsequent calculations of the amount of Restricted
Payments.

 
The amount of all Restricted Payments (other than cash) shall be the fair market
value on the date of such Restricted Payment of the asset(s) or securities
proposed to be paid, transferred or issued by the Issuer or such Restricted
Subsidiary, as the case may be, pursuant to such Restricted Payment. The fair
market value of any cash Restricted Payment shall be its face amount and any
non-cash Restricted Payment shall be determined conclusively by the Board of
Directors acting in good faith, such determination to be based upon a written
opinion of an independent and reputable accounting, appraisal or investment
banking firm of internationally recognized standing if the fair market value of
such Restricted Payment is estimated to exceed €75 million.
 
48

--------------------------------------------------------------------------------



SECTION 4.5   Corporate Existence.  Except as otherwise permitted by Section
4.18 and Article V hereof, the Issuer and each of the Subsidiary Guarantors
shall do or cause to be done all things necessary to preserve and keep in full
force and effect its respective corporate existence and the corporate,
partnership, limited liability or other existence of each of the Issuer’s
Restricted Subsidiaries in accordance with the respective organizational
documents (as the same may be amended from time to time) of each such Person and
the rights (charter and statutory) of the Issuer’s and each of the other
Subsidiary Guarantors’ Restricted Subsidiaries; provided, however, that the
Issuer shall not be required to preserve any such right, or the corporate,
partnership,limited liability or other existence of any of the Issuer’s
Restricted Subsidiaries, if the Board of Directors of the Issuer shall determine
that the preservation thereof is no longer desirable in the conduct of the
business of the Issuer and each of its Restricted Subsidiaries, taken as a
whole.
 
SECTION 4.6   Limitation on Liens.  The Issuer will not, and will not permit any
of its Restricted Subsidiaries to, directly or indirectly, create, incur or
suffer to exist any Lien (other than Permitted Liens) upon any of its property
or assets (including Capital Stock of Restricted Subsidiaries of the Issuer),
whether owned on the date of this Indenture or acquired after that date, which
Lien is securing any Indebtedness of the Issuer or any Restricted Subsidiary
unless contemporaneously with the Incurrence of the Liens effective provision is
made to secure the Indebtedness due under this Indenture and the Notes or, in
respect of Liens on any Restricted Subsidiary’s property or assets, any
Subsidiary Guarantee of such Restricted Subsidiary, equally and ratably with (or
prior to in the case of Liens with respect to Subordinated Obligations or
Guarantor Subordinated Obligations, as the case may be) the Indebtedness secured
by such Lien for so long as such Indebtedness is so secured.
 
SECTION 4.7   Waiver of Stay, Extension or Usury Laws.  The Issuer covenants (to
the extent that it may lawfully do so) that it shall not at any time insist
upon, plead, or in any manner whatsoever claim or take the benefit or advantage
of, any stay or extension law or any usury law or other law that would prohibit
or forgive the Issuer from paying all or any portion of the principal of and/or
interest on the Notes as contemplated herein, wherever enacted, now or at any
time hereafter in force, or which may affect the covenants or the performance of
this Indenture, and (to the extent that it may lawfully do so) the Issuer hereby
expressly waives all benefit or advantage of any such law, and covenants that it
will not hinder, delay or impede the execution of any power herein granted to
the Trustee, but will suffer and permit the execution of every such power as
though no such law had been enacted.
 
SECTION 4.8   Limitation on Restrictions on Distributions from Restricted
Subsidiaries.
 
(a)           The Issuer will not, and will not permit any Restricted Subsidiary
to, create or otherwise cause or permit to exist or become effective any
consensual encumbrance or consensual restriction on the ability of any
Restricted Subsidiary to:
 
 
(1)
pay dividends or make any other distributions on its Capital Stock or pay any
Indebtedness or other obligations owed to the Issuer or any Restricted
Subsidiary;

 
49

--------------------------------------------------------------------------------



 
(2)
make any loans or advances to the Issuer or any Restricted Subsidiary; or

 
 
(3)
transfer any of its property or assets to the Issuer or any Restricted
Subsidiary.

 
 
(b)
The provisions of Section 4.8(a) will not prohibit:

 
 
(i)
any encumbrance or restriction pursuant to an agreement in effect at the date of
this Indenture;

 
 
(ii)
any encumbrance or restriction with respect to a Restricted Subsidiary pursuant
to an agreement relating to any Indebtedness Incurred by a Restricted Subsidiary
on or before the date on which such Restricted Subsidiary was acquired by the
Issuer (other than Indebtedness Incurred as consideration in, or to provide all
or any portion of the funds utilized to consummate, the transaction or series of
related transactions pursuant to which such Restricted Subsidiary became a
Restricted Subsidiary or was acquired by the Issuer or in contemplation of the
transaction) and outstanding on such date;

 
 
(iii)
any encumbrance or restriction with respect to a Restricted Subsidiary pursuant
to an agreement effecting a refunding, replacement or refinancing of
Indebtedness referred to in clause (i) or (ii) of this paragraph or this clause
(iii) or contained in any amendment to an agreement relating to any Indebtedness
referred to in clause (i) or (ii) of this paragraph or this clause (iii);
provided, however, that any such restrictions contained in any such amendments
or any agreement effecting refunding, replacement or refinancing referred to
above, are no more restrictive than the encumbrances and restrictions contained
in the agreements relating to the Indebtedness referred to in clauses (i) or
(ii) of this paragraph in existence on the Issue Date or the date such
Restricted Subsidiary became a Restricted Subsidiary, whichever is applicable;

 
 
(iv)
in the case of clause (3) of Section 4.8(a) above, any encumbrance or
restriction:

 
 
(a)
that restricts in a customary manner the subletting, assignment or transfer of
any property or asset that is subject to a lease, license or similar contract,
or the assignment or transfer of any such lease, license or other contract;

 
 
(b)
contained in mortgages, pledges or other security agreements permitted under
this Indenture securing Indebtedness of the Issuer or a Restricted Subsidiary to
the extent such encumbrances or restrictions restrict the transfer of the
property subject to such mortgages, pledges or other security agreements; or

 
 
(c)
pursuant to customary provisions restricting dispositions of real property
interests set forth in any reciprocal easement agreements of the Issuer or any
Restricted Subsidiary;

 
50

--------------------------------------------------------------------------------



 
(v)
(a) purchase money obligations for property acquired in the ordinary course of
business and (b) Capitalized Lease Obligations permitted under this Indenture,
in each case, that impose encumbrances or restrictions of the nature described
in Section 4.8(a)(3) on the property so acquired;

 
 
(vi)
any restriction with respect to a Restricted Subsidiary (or any of its property
or assets) imposed pursuant to an agreement entered into for the direct or
indirect sale or disposition of all or substantially all the Capital Stock or
assets of such Restricted Subsidiary (or the property or assets that are subject
to such restriction) pending the closing of such sale or disposition; and

 
 
(vii)
encumbrances or restrictions arising or existing by reason of applicable law or
any applicable rule, regulation or order, including applicable corporate law
restrictions on the payment of dividends.

 
SECTION 4.9   Limitation on Sales of Assets and Subsidiary Stock.  The Issuer
will not, and will not permit any of its Restricted Subsidiaries to, make any
Asset Disposition unless:
 
 
(1)
the Issuer or such Restricted Subsidiary, as the case may be, receives
consideration at the time of such Asset Disposition at least equal to the fair
market value, as determined in good faith by the Board of Directors (including
as to the value of all non-cash consideration), of the shares and assets subject
to such Asset Disposition;

 
 
(2)
at least 75% of the consideration from such Asset Disposition received by the
Issuer or such Restricted Subsidiary, as the case may be, is in the form of cash
or Cash Equivalents or Additional Assets or a combination thereof; and

 
 
(3)
an amount equal to 100% of the Net Available Cash from such Asset Disposition is
applied by the Issuer or such Restricted Subsidiary, as the case may be:

 
 
(a)
first, to the extent the Issuer or any Restricted Subsidiary, as the case may
be, elects (or is required by the terms of any Indebtedness), to prepay, repay
or purchase Indebtedness of the Issuer (other than Disqualified Stock or
Subordinated Obligations) or Indebtedness (other than any Disqualified or
Preferred Stock or Guarantor Subordinated Obligations of a Subsidiary Guarantor)
of a Subsidiary Guarantor (in each case other than Indebtedness owed to the
Issuer or an Affiliate of the Issuer) within 360 days from the later of the date
of such Asset Disposition or the receipt of such Net Available Cash; provided,
however, that, in connection with any prepayment, repayment or purchase of
Indebtedness pursuant to this clause (a), the Issuer or such Restricted
Subsidiary will retire such Indebtedness and will cause the related commitment
(if any) to be permanently reduced in an amount equal to the principal amount so
prepaid, repaid or purchased; and

 
51

--------------------------------------------------------------------------------



 
(b)
second, to the extent the Issuer or such Restricted Subsidiary elects, to invest
in Additional Assets within 360 days from the later of the date of such Asset
Disposition or the receipt of such Net Available Cash;

 
provided pending the final application of any such Net Available Cash in
accordance with clause (a) or clause (b) above, the Issuer and its Restricted
Subsidiaries may temporarily reduce Indebtedness or otherwise invest in such Net
Available Cash in any manner not prohibited by this Indenture.
 
Any Net Available Cash from Asset Dispositions that is not applied or invested
as provided in the preceding paragraph will be deemed to constitute “Excess
Proceeds.”  On the 361st day after an Asset Disposition, if the aggregate amount
of Excess Proceeds exceeds €15 million, the Issuer will be required to make an
offer (“Asset Disposition Offer”) to all holders of Notes and to the extent
required by the terms of other Pari Passu Indebtedness, to all holders of other
Pari Passu Indebtedness outstanding with similar provisions requiring the Issuer
to make an offer to purchase such Pari Passu Indebtedness with the proceeds from
any Asset Disposition (“Pari Passu Notes”), to purchase the maximum principal
amount of Notes and any such Pari Passu Notes to which the Asset Disposition
Offer applies that may be purchased out of the Excess Proceeds, at an offer
price in cash in an amount equal to 100% of the principal amount of the Notes
and Pari Passu Notes plus accrued and unpaid interest and Additional Amounts, if
any, to the date of purchase, in accordance with the procedures set forth in
this Indenture or the agreements governing the Pari Passu Notes, as applicable,
in denominations of €50,000 and any integral multiple of €1,000 in excess
thereof in the case of the Notes.  To the extent that the aggregate amount of
Notes and Pari Passu Notes so validly tendered and not properly withdrawn
pursuant to an Asset Disposition Offer is less than the Excess Proceeds, the
Issuer may use any remaining Excess Proceeds for general corporate purposes,
subject to the other covenants contained in this Indenture.  If the aggregate
principal amount of Notes surrendered by holders thereof and other Pari Passu
Notes surrendered by holders or lenders, collectively, exceeds the amount of
Excess Proceeds, the Trustee shall select the Notes and Pari Passu Notes to be
purchased on a pro rata basis on the basis of the aggregate principal amount of
tendered Notes and Pari Passu Notes.  Upon completion of such Asset Disposition
Offer, the amount of Excess Proceeds shall be reset at zero.  The Trustee shall
have no liability in relation to selections made by it pursuant to this Section
4.9.
 
Notice of the Asset Disposition Offer will be given in accordance with this
Indenture.  The Asset Disposition Offer will remain open for a period of 20
Business Days following its commencement, except to the extent that a longer
period is required by applicable law (the “Asset Disposition Offer Period”). No
later than five Business Days after the termination of the Asset Disposition
Offer Period (the “Asset Disposition Purchase Date”), the Issuer will purchase
the principal amount of Notes and Pari Passu Notes required to be purchased
pursuant to this Section 4.9 (the “Asset Disposition Offer Amount”) or, if less
than the Asset Disposition Offer Amount has been so validly tendered, all Notes
and Pari Passu Notes validly tendered in response to the Asset Disposition
Offer.
 
If the Asset Disposition Purchase Date is on or after an interest record date
and on or before the related interest payment date, any accrued and unpaid
interest will be paid to the Person in whose name a Note is registered at the
close of business on such record date, and no additional interest will be
payable to holders of the Notes who tender Notes pursuant to the Asset
Disposition Offer.
 
52

--------------------------------------------------------------------------------



On or before the Asset Disposition Purchase Date, the Issuer will, to the extent
lawful, accept for payment, on a pro rata basis to the extent necessary, the
Asset Disposition Offer Amount of Notes and Pari Passu Notes or portions of
Notes and Pari Passu Notes so validly tendered and not properly withdrawn
pursuant to the Asset Disposition Offer, or if less than the Asset Disposition
Offer Amount has been validly tendered and not properly withdrawn, all Notes and
Pari Passu Notes so validly tendered and not properly withdrawn, in case of the
Notes in minimum denominations of €50,000 and any integral multiples of €1,000
in excess thereof.  The Issuer will deliver to the Trustee an Officers’
Certificate stating that such Notes or portions thereof were accepted for
payment by the Issuer in accordance with the terms of this Section 4.9 and, in
addition, the Issuer will deliver all certificates and notes required, if any,
by the agreements governing the Pari Passu Notes.  The Issuer or the Paying
Agent, as the case may be, will promptly (but in any case not later than five
Business Days after termination of the Asset Disposition Offer Period) mail or
deliver to each tendering holder of Notes or holder or lender of Pari Passu
Notes, as the case may be, an amount equal to the purchase price of the Notes or
Pari Passu Notes so validly tendered and not properly withdrawn by such holder
or lender, as the case may be, and accepted by the Issuer for purchase, and the
Issuer will promptly issue a new Note, and the Trustee, upon delivery of an
Officers’ Certificate from the Issuer will authenticate and mail or deliver such
new Note to such holder, in a principal amount equal to any unpurchased portion
of the Note surrendered; provided that each such new Note will be in a principal
amount of €50,000 and any integral multiple of €1,000 in excess thereof.  In
addition, the Issuer will take any and all other actions required by the
agreements governing the Pari Passu Notes.  Any Note not so accepted will be
promptly mailed or delivered by the Issuer to the holder thereof.  The Issuer
will publicly announce the results of the Asset Disposition Offer on the Asset
Disposition Purchase Date.
 
For the purposes of this Section 4.9, the following will be deemed to be cash:
 
 
(1)
the assumption by the transferee of Indebtedness (other than Subordinated
Obligations or Disqualified Stock) of the Issuer or Indebtedness (other than
Disqualified Stock or Guarantor Subordinated Obligations) of any Subsidiary
Guarantor and the release of the Issuer or such Subsidiary Guarantors from all
liability on such Indebtedness in connection with such Asset Disposition (in
which case the Issuer will, without further action, be deemed to have applied
such deemed cash to Indebtedness in accordance with clause (a) above); and

 
 
(2)
securities, notes or other obligations received by the Issuer or any Restricted
Subsidiary from the transferee that are converted within 90 days by the Issuer
or such Restricted Subsidiary into cash.

 
The Issuer will comply, to the extent applicable, with any securities laws or
regulations in connection with the repurchase of Notes pursuant to this
Indenture. To the extent that the provisions of any securities laws or
regulations conflict with provisions of this Section 4.9, the Issuer will comply
with the applicable securities laws and regulations and will not be deemed to
have breached its obligations under this Indenture by virtue of any conflict.
 
SECTION 4.10   Limitation on Affiliate Transactions.  (a)  The Issuer will not,
and will not permit any of its Restricted Subsidiaries to, directly or
indirectly, enter into or conduct any transaction (including the purchase, sale,
lease or exchange of any property or the rendering of any service) with any
Affiliate of the Issuer (an “Affiliate Transaction”) unless:
 
53

--------------------------------------------------------------------------------



 
(1)
the terms of such Affiliate Transaction are no less favorable to the Issuer or
such Restricted Subsidiary, as the case may be, than those that could be
obtained in a comparable transaction at the time of such transaction in arm’s
length dealings with a Person who is not such an Affiliate;

 
 
(2)
in the event such Affiliate Transaction involves an aggregate amount in excess
of €20 million, the terms of such transaction have been approved by a majority
of the members of the Board of Directors of the Issuer and by a majority of the
members of such board having no personal stake in such transaction, if any (and
such majority or majorities, as the case may be, determines that such Affiliate
Transaction satisfies the criteria in clause (1) above); and

 
 
(3)
in the event such Affiliate Transaction involves an aggregate amount in excess
of €75 million, the Issuer has received a written opinion from an independent
investment banking firm of internationally recognized standing that such
Affiliate Transaction is not materially less favorable than those that might
reasonably have been obtained in a comparable transaction at such time on an
arms-length basis from a Person that is not an Affiliate.

 
The Issuer will not, and will not permit any of its Restricted Subsidiaries to,
directly or indirectly, enter into or conduct any transaction (including the
purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate of a Restricted Subsidiary of the Issuer (a
“Restricted Subsidiary Affiliate Transaction”) unless:
 
 
(1)
the terms of such Restricted Subsidiary Affiliate Transaction are no less
favorable to the Issuer or such Restricted Subsidiary, as the case may be, than
those that could be obtained in a comparable transaction at the time of such
transaction in arm’s length dealings with a Person who is not such an Affiliate;
and

 
 
(2)
in the event such Restricted Subsidiary Affiliate Transaction involves an
aggregate amount in excess of €5 million, the terms of such transaction have
been approved by a majority of the members of the Board of Directors of the
Issuer and by a majority of the members of such board having no personal stake
in such transaction, if any (and such majority or majorities, as the case may
be, determines that such Restricted Subsidiary Affiliate Transaction satisfies
the criteria in clause (1) above);

 
(b)  Section 4.10(a) shall not apply to:
 
 
(1)
any Restricted Payment (other than a Restricted Investment) permitted to be made
pursuant to Section 4.4 hereof;

 
 
(2)
any issuance of securities, or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
stock options and stock ownership plans and other reasonable fees, compensation,
benefits and indemnities paid or entered into by the Issuer or its Restricted
Subsidiaries in the ordinary course of business to or with members of the Board
of Directors, officers or employees of the Issuer and its Restricted
Subsidiaries approved by the Board of Directors;

 
54

--------------------------------------------------------------------------------



 
(3)
loans or advances to employees in the ordinary course of business of the Issuer
or any of its Restricted Subsidiaries and consistent with past practice of the
Issuer or such Restricted Subsidiary; provided that such loans or advances do
not exceed $2 million in the aggregate outstanding at any one time with respect
to all loans or advances made since the Issue Date;

 
 
(4)
any transaction between the Issuer and a Restricted Subsidiary or between
Restricted Subsidiaries and Guarantees issued by the Issuer or a Restricted
Subsidiary for the benefit of the Issuer or a Restricted Subsidiary, as the case
may be, in accordance with Section 4.3;

 
 
(5)
the payment of reasonable and customary fees paid to, and indemnity provided on
behalf of, directors of the Issuer or any Restricted Subsidiary of the Issuer;
and

 
 
(6)
the performance of obligations of the Issuer or any of its Restricted
Subsidiaries under the terms of any agreement to which the Issuer or any of its
Restricted Subsidiaries is a party as of or on the Issue Date and which are
described in the Offering Memorandum under the captions “Related party
transaction” as these agreements may be amended, modified, supplemented,
extended or renewed from time to time; provided, however, that any future
amendment, modification, supplement, extension or renewal entered into after the
Issue Date will be permitted to the extent that its terms are not more
disadvantageous to the holders of the Notes than the terms of the arrangements
in place on the Issue Date.

 
SECTION 4.11   Listing.  The Issuer will use its commercially reasonable efforts
to cause the Notes to be listed on the Luxembourg Stock Exchange (or, failing
the approval of such listing, it will use its commercially reasonable efforts to
cause the Notes to be listed on another stock exchange reasonably satisfactory
to the Issuer and the Initial Purchasers) as soon as practicable and in any
event prior to the date of the first interest payment and cause that such
listing continues for so long as any of the Notes are outstanding.
 
SECTION 4.12   Reports.  The Issuer will file with the Commission, provide to
the Trustee and make available to the holders of the Notes, without cost to the
Trustee or the holders of the Notes, within 10 days after it files them with the
Commission, the information required to be contained in the following reports
(or required in such successor or comparable form), including any guarantor
financial information required by Regulation S-X:
 
 
(1)
within 90 days after the end of the Issuer’s fiscal year (or such shorter period
as may be required by the Commission), annual reports on Form 10-K (or any
successor or comparable form) containing the information required to be
contained therein (of required in such successor or comparable form);

 
 
(2)
within 45 days after the end of each of the first three fiscal quarters in each
fiscal year of the Issuer (or such shorter period as may be required by the
Commission) reports on Form 10-Q (or any successor or comparable form); and

 
 
(3)
promptly from time to time after the occurrence of an event required to be
therein reported (and in any event within the time period specified for filing
of current reports on Form 8-K by the Commission), such other reports on Form
8-K (or any successor or comparable form).

 
55

--------------------------------------------------------------------------------



If the Issuer has designated any of its Subsidiaries as Unrestricted
Subsidiaries and any such Unrestricted Subsidiary or group of Unrestricted
Subsidiaries constitute Significant Subsidiaries of the Issuer, then the annual
and quarterly information required by the first two clauses of this Section 4.12
shall include a presentation, either on the face of the financial statements or
in the footnotes thereto, of the net revenues, operating income, net income,
total assets and total shareholder’s equity of the Issuer and its Restricted
Subsidiaries separate from the financial condition and results of operations of
such Unrestricted Subsidiaries of the Issuer.
 
For so long as the Notes are listed on the Luxembourg Stock Exchange and the
rules of that Stock Exchange so require, the above information will also be made
available in The Grand Duchy of Luxembourg through the offices of the Paying
Agent in The Grand Duchy of Luxembourg.
 
SECTION 4.13   Limitation on Lines of Business.  The Issuer will not, and will
not permit any Restricted Subsidiary to, engage in any business other than a
Permitted Business.
 
SECTION 4.14   Change of Control and Rating Decline. If a Change of Control
Triggering Event occurs, each holder of the Notes will have the right to require
the Issuer to repurchase all or any part (equal to €50,000 and any integral
multiple of €1,000 in excess thereof) of such holder’s Notes at a purchase price
per note in cash equal to 101% of the principal amount of such Note plus accrued
and unpaid interest, if any, to the date of purchase, although Notes of €50,000
in original principal amount or less will not be redeemed in part.
 
Within 30 days following any Change of Control Triggering Event, the Issuer will
provide notice (the “Change of Control Offer”) in accordance with the procedures
described under Section 12.1 stating:
 
 
(1)
that a Change of Control Triggering Event has occurred and that holders have the
right to require the Issuer to purchase such holder’s Notes at a purchase price
in cash equal to 101% of the principal amount of such Notes plus accrued and
unpaid interest, if any, and premium, if any, to the date of purchase (the
“Change of Control Payment”);

 
 
(2)
the repurchase date (which shall be no earlier than 30 days nor later than 60
days from the date such notice is mailed) (the “Change of Control Payment
Date”);

 
 
(3)
the circumstances and relevant facts regarding the Change of Control; and

 
 
(4)
the procedures determined by the Issuer, consistent with this Indenture, that a
holder of the Notes must follow in order to have its Notes repurchased.

 
On the Change of Control Payment Date, the Issuer will, to the extent lawful:
 
 
(1)
accept for payment all Notes or portions of Notes (in denominations of €50,000
and any integral multiple of €1,000 in excess thereof) properly tendered under
the Change of Control Offer;

 
56

--------------------------------------------------------------------------------



 
(2)
deposit with the Paying Agent an amount equal to the Change of Control Payment
in respect of all Notes or portions of Notes so tendered; and

 
 
(3)
deliver or cause to be delivered to the Trustee the Notes so accepted together
with an Officers’ Certificate stating the aggregate principal amount of Notes or
portions of Notes being purchased by the Issuer.

 
The Paying Agent will promptly either (x) pay to the holder of the Notes against
presentation and surrender (or, in the case of partial payment, endorsement) of
the Notes in global form or (y) in the event that the Notes are in the form of
Definitive Notes, mail to each holder of the Notes so tendered the Change of
Control Payment for such Notes, and the Trustee will promptly authenticate and
deliver (or cause to be transferred by book entry) to the holder of the Notes in
global form a new Note or Notes in global form or, in the case of Definitive
Notes, mail to each holder a new Note in definitive form equal in principal
amount to any unpurchased portion of the Notes surrendered, if any; provided
that each such new Note will be in a principal amount of €50,000 and any
integral multiple of €1,000 in excess thereof.
 
If the Change of Control Payment Date is on or after an interest record date and
on or before the related interest payment date, any accrued and unpaid interest,
if any, will be paid to the Person in whose name a Note is registered at the
close of business on such record date, and no additional interest will be
payable to holders of the Notes who tender pursuant to the Change of Control
Offer.
 
The provisions of this Section 4.14 will be applicable whether or not any other
provisions of this Indenture are applicable.
 
The Issuer will not be required to make a Change of Control Offer upon the
occurrence of a Change of Control Triggering Event if another party makes the
Change of Control Offer in the manner, at the times and otherwise in compliance
with the requirements set forth in this Indenture applicable to a Change of
Control Offer made by the Issuer and purchases all Notes validly tendered and
not withdrawn under such Change of Control Offer.
 
The Issuer will comply, to the extent applicable, with any applicable securities
laws or regulations, including any securities or other applicable laws of
Bermuda and the requirements of the Luxembourg Stock Exchange or any other
securities exchange on which the Notes are listed in connection with the
repurchase of Notes pursuant to this Section 4.14.  To the extent that the
provisions of any securities or other applicable laws or regulations conflict
with provisions of this Indenture, the Issuer will comply with the applicable
laws and regulations and will not be deemed to have breached its obligations
described in this Indenture by virtue of the conflict.
 
57

--------------------------------------------------------------------------------



SECTION 4.15   Additional Amounts.  At least 30 days prior to each date on which
payment of principal, premium, if any, or interest on the Notes or any
Subsidiary Guarantee is due and payable (unless such obligation to pay
Additional Amounts arises shortly before or at some time after the 30th day
prior to such date, in which case it shall be as soon as practicable after such
obligation arises),if the Payor will be obligated to pay Additional Amounts
pursuant to Paragraph 2 of the Notes (the “Additional Amounts”) with respect to
any such payment, the Payor will deliver to the Trustee an Officers’ Certificate
stating that such Additional Amounts will be payable, the amounts so payable and
will set forth such other information necessary to enable the Trustee or the
Principal Paying Agent, as the case may be, to pay such Additional Amounts to
the holders of the Notes on the payment date.  Each such Officers’ Certificate
shall be relied upon until the receipt of a further Officers’ Certificate
addressing such matters.  The Payor will pay to the Trustee, or the Principal
Paying Agent, as the case may be, such Additional Amounts and, if paid to a
Paying Agent other than the Trustee, shall provide the Trustee with
documentation evidencing the payment of such Additional Amounts.  Copies of such
documentation shall be made available to the holders of the Notes upon request.
 
The Payor will (i) make any required withholding or deduction and (ii) remit the
full amount deducted or withheld to the Relevant Taxing Jurisdiction in
accordance with applicable law. The Payor will use all reasonable efforts to
obtain certified copies of tax receipts evidencing the payment of any Taxes so
deducted or withheld from each Relevant Taxing Jurisdiction imposing such Taxes
and will provide such certified copy to each holder of a Note. The Payor will
attach to each certified copy a certificate stating (x) that the amount of
withholding Taxes evidenced by the certified copy was paid in connection with
payments in respect of the principal amount of Notes then outstanding and
(y) the amount of such withholding Taxes paid per €1,000 principal amount of the
Notes.
 
The foregoing obligations of this Section 4.15 will survive any termination,
defeasance or discharge of this Indenture and will apply with appropriate
changes to any jurisdiction in which any successor Person to a Payor is
organized or any political subdivision or taxing authority or agency thereof or
therein.
 
Whenever in this Indenture or in the Notes there is mentioned, in any context,
the payment of principal, premium, if any, or interest, if any, or any other
amount payable under or with respect to any Note and the Subsidiary Guarantees,
such mention shall be deemed to include mention of the payment of Additional
Amounts to the extent that, in such context, Additional Amounts are, were or
would be payable in respect thereof.
 
SECTION 4.16   Payment of Non-Income Taxes and Similar Charges.  The Payor will
pay any present or future stamp, court or documentary taxes, or any other excise
or property taxes, charges or similar levies which arise in any jurisdiction
from the execution, delivery or registration of the Notes or any other document
or instrument referred to therein (other than a transfer of the Notes), or the
receipt of any payments with respect to the Notes or the Subsidiary Guarantees,
excluding any such taxes, charges or similar levies imposed by any jurisdiction
other than a Relevant Taxing Jurisdiction, other than those resulting from, or
required to be paid in connection with, the enforcement of the Notes, the
Subsidiary Guarantees or any other such document or instrument following the
occurrence of any Event of Default with respect to the Notes.
 
SECTION 4.17   Compliance Certificate; Notice of Default.  The Issuer shall
deliver to the Trustee within 120 days after the end of each fiscal year an
Officers’ Certificate stating (a) that in the course of the performance by the
signers of their duties as Officers of the Issuer they would normally have
knowledge of any Default and whether or not the signers know of any Default that
occurred during such period.  If they do, the certificate shall describe the
Default, its status and what action the Issuer is taking or proposes to take
with respect thereto and (b) that no recording, filing, re-recording or
re-filing of this Indenture and the Security Documents is necessary to maintain
the security interest intended to be created thereby for the benefit of the
holders of the Notes.
 
58

--------------------------------------------------------------------------------



Upon becoming aware of, and as of such time that the Issuer should reasonably
have become aware of, a Default, the Issuer also shall deliver to the Trustee
within five Business Days of the occurrence of such Default, written notice of
such events which would constitute a Default, their status and what action the
Issuer is taking or proposes to take in respect thereof.
 
SECTION 4.18   Merger, Amalgamation and Consolidation.(b)The Issuer will not
consolidate with, amalgamate or merge with or into, or convey, transfer or lease
all or substantially all its assets to, any Person, unless:
 
 
(1)
the resulting, surviving or transferee Person (the “Successor Company”) will be
a corporation or limited liability company organized and existing under the laws
of Bermuda, any member state of the European Union that was a member of the
European Union as of the Issue Date, or of the United States of America, any
State thereof or the District of Columbia and the Successor Company (if not the
Issuer) will expressly assume, by supplemental indenture, executed and delivered
to the Trustee, in form satisfactory to the Trustee, all the obligations of the
Issuer under the Notes and this Indenture;

 
 
(2)
immediately after giving effect to such transaction (and treating any
Indebtedness that becomes an obligation of the Successor Company or any
Subsidiary of the Successor Company as a result of such transaction as having
been Incurred by the Successor Company or such Subsidiary at the time of such
transaction), no Default or Event of Default shall have occurred and be
continuing;

 
 
(3)
immediately after giving effect to such transaction, the Successor Company would
be able to Incur at least an additional $1.00 of Indebtedness pursuant to
Section 4.3(a); and

 
 
(4)
the Issuer shall have delivered to the Trustee an Officers’ Certificate and an
Opinion of Counsel, each stating that such amalgamation, consolidation, merger
or transfer and such supplemental indenture (if any) comply with this Indenture.

 
For purposes of this Section 4.18, the sale, lease, conveyance, assignment,
transfer, or other disposition of all or substantially all of the properties and
assets of one or more Subsidiaries of the Issuer, which properties and assets,
if held by the Issuer instead of such Subsidiaries, would constitute all or
substantially all of the properties and assets of the Issuer on a consolidated
basis, shall be deemed to be the transfer of all or substantially all of the
properties and assets of the Issuer.
 
(b)           The Successor Company will succeed to, and be substituted for, and
may exercise every right and power of, the Issuer under this Indenture, but, in
the case of a lease of all or substantially all its assets, the Issuer will not
be released from the obligation to pay the principal of, premium, if any, and
interest on the Notes.
 

59

--------------------------------------------------------------------------------



(c)           Notwithstanding Sections 4.18(a)(3) and Section 4.18(a)(4), any
Restricted Subsidiary of the Issuer may consolidate with, amalgamate, merge into
or transfer all or part of its properties and assets to the Issuer.
 
(d)           In addition, the Issuer will not permit any Subsidiary Guarantor
to consolidate with, amalgamate or merge with or into any Person (other than
another Subsidiary Guarantor), or sell, assign, transfer, lease, convey or
otherwise dispose of all or substantially all of its properties or assets in one
or a series of related transactions to, another Person (other than another
Subsidiary Guarantor) whether or not affiliated with such Subsidiary Guarantor
unless:
 
(1) (a) the resulting, surviving or transferee Person will be a corporation or a
limited liability company organized and existing under the laws of Bermuda, any
member state of the European Union that was a member of the European Union as of
the Issue Date, or the United States of America, any State thereof or the
District of Columbia and such Person (if not the Subsidiary Guarantor) will
expressly assume all the obligations of such Subsidiary Guarantor under the
Notes and this Indenture, including the Subsidiary Guarantee of such Subsidiary
Guarantor, pursuant to a supplemental indenture executed and delivered to the
Trustee in a form and substance reasonably satisfactory to the Trustee; (b)
immediately after giving effect to such transaction (and treating any
Indebtedness that becomes an obligation of the resulting, surviving or
transferee Person or any Restricted Subsidiary as a result of such transaction
as having been Incurred by such Person or Restricted Subsidiary at the time of
such transaction), no Default or Event of Default shall have occurred and be
continuing; and (c) the Issuer will have delivered to the Trustee an Officers’
Certificate and an Opinion of Counsel, each stating that such consolidation,
amalgamation, merger or transfer and such supplemental indenture (if any) comply
with the indenture; or
 
(2) the transaction is made in compliance with Section 4.9 above.
 
The Person formed by or surviving such consolidation, amalgamation or merger (if
other than the Subsidiary Guarantor) or the Person to which such sale,
assignment, transfer, lease, conveyance or other disposition shall have been
made will succeed to, and be substituted for, and may exercise every right and
power of, such Subsidiary Guarantor under this Indenture, but in the case of a
lease of all or substantially all of its assets, such Subsidiary Guarantor will
not be released from its obligation under its Subsidiary Guarantee to pay the
principal of, premium, if any, interest and Additional Amounts, if any, on the
Notes in the event of a default as described above.
 
SECTION 4.19   Payments for Consent.  The Issuer will not, and will not permit
any of its Subsidiaries or Affiliates to, directly or indirectly, pay or cause
to be paid any consideration to or for the benefit of any holder of the Notes
for or as an inducement to any consent, waiver or amendment of any of the terms
or provisions of this Indenture or the Notes unless such consideration is
offered to be paid and is paid to all holders of the Notes that consent, waive
or agree to amend in the time frame set forth in the solicitation documents
relating to such consent, waiver or agreement.
 
60

--------------------------------------------------------------------------------



SECTION 4.20   Limitations on Sale of Capital Stock of Restricted
Subsidiaries.  The Issuer will not, and will not permit any Restricted
Subsidiary of the Issuer to, transfer, convey, sell, lease or otherwise dispose
of any Voting Stock of any Restricted Subsidiary or to issue any of the Voting
Stock of a Restricted Subsidiary (other than, if necessary, shares of its Voting
Stock constituting directors’ qualifying shares) to any Person except:
 
 
(1)
to the Issuer or a Subsidiary of the Issuer; or

 
 
(2)
in compliance with Section 4.9 hereof and, immediately after giving effect to
such issuance or sale, such Restricted Subsidiary would continue to be a
Restricted Subsidiary.

 
Notwithstanding this Section 4.20, the Issuer may sell all the Voting Stock of a
Restricted Subsidiary as long as the Issuer complies with Section 4.9 hereof.
 
SECTION 4.21   Limitation on Guarantees of the Issuer and Subsidiary Guarantor
Indebtedness.  The Issuer will not permit any Restricted Subsidiary that is not
a Subsidiary Guarantor to Guarantee any Indebtedness of the Issuer or any
Subsidiary Guarantor, unless contemporaneously therewith (or prior thereto)
provision is made to Guarantee the Notes on an equal and ratable basis with such
Guarantee for so long as such Guarantee remains effective.
 
SECTION 4.22   Impairment of Security Interest.  The Issuer shall not, and shall
not permit any Restricted Subsidiary to, take or omit to take any action that
would have the result of materially impairing the security interest with respect
to the Collateral and the Issuer will not, and will not permit any of its
Restricted Subsidiaries to grant to any Person other than the Trustee for the
benefit of the holders of the Notes, any interest whatsoever in any of the
Collateral, except as permitted in the Security Documents and under Section 4.6
above.
 
ARTICLE V

 
SUCCESSOR CORPORATION
 
In the event of the merger, amalgamation or consolidation of the Issuer with or
into another Person (whether or not the Issuer is the surviving corporation), or
the sale, assignment, conveyance, lease, transfer or other disposition, in one
transaction or a series of transactions, of all or substantially all of the
assets of the Issuer to any other Person in circumstances that do not constitute
an Event of Default, then the Successor Company will succeed to and be
substituted for, and may exercise every right and power of the Issuer under this
Indenture with the same effect as if such Successor Company had been named as
the Issuer herein, and thereafter (except in the case of a sale, assignment,
transfer, lease, conveyance or other disposition) the predecessor corporation
will be relieved of all further obligations and covenants under this Indenture,
the Notes and Subsidiary Guarantees.
 
ARTICLE VI

 
DEFAULT AND REMEDIES
 
SECTION 6.1   Events of Default.  Whenever used herein with respect to the
Notes, “Event of Default” means any one of the following events which shall have
occurred and be continuing:
 
61

--------------------------------------------------------------------------------


 
(1) default in any payment of interest or Additional Amounts, if any, on any
Note when due, continued for 30 days;
 
(2) default in the payment of principal of or premium, if any, on any Note when
due at its Stated Maturity, upon optional redemption, upon required repurchase,
upon declaration or otherwise;
 
(3) failure by the Issuer or any of its Subsidiaries to comply with the
provisions of Section 4.18;
 
(4) failure by the Issuer or any of its Subsidiaries to comply for 30 days after
notice with any of the provisions of Section 4.14 or under any of the other
covenants of Article IV (in each case, other than a failure to purchase Notes
which will constitute an Event of Default under clause (2) of this Section 6.1
and other than a failure to comply with Section 4.18, which is covered by clause
(3) of this Section 6.1);
 
(5) failure by the Issuer or any of its Subsidiaries to comply for 60 days after
notice with any of its other agreements contained in this Indenture;
 
(6) default under any charge, mortgage, indenture or instrument under which
there may be issued or by which there may be secured or evidenced any
Indebtedness for money borrowed by the Issuer or any of its Significant
Subsidiaries (or the payment of which is Guaranteed by the Issuer or any of its
Significant Subsidiaries), other than Indebtedness owed to the Issuer or a
Restricted Subsidiary, whether such Indebtedness or Guarantee now exists, or is
created after the date of this Indenture, which default:
 
 
(a)
is caused by a failure to pay principal of, or interest or premium, if any, on
such Indebtedness prior to the expiration of the grace period provided in such
Indebtedness; or

 
 
(b)
results in the acceleration of such Indebtedness prior to its maturity;

 
and, in each case, the principal amount of any such Indebtedness, together with
the principal amount of any other such Indebtedness under which there has been a
payment default or the maturity of which has been so accelerated, aggregates $25
million or more;
 
(7) (A) a court having jurisdiction in the premises enters a decree or order for
(i) relief in respect of the Issuer or any Significant Group in an involuntary
case under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect and such decree or order shall remain unstayed and in effect
for a period of 60 consecutive days, (ii) appointment of a receiver, liquidator,
assignee, custodian, trustee, examiner, administrator, sequestration or similar
official for the Issuer or any of its Significant Subsidiaries or for all or
substantially all of the property and assets of the Issuer and any of its
Significant Subsidiaries on a consolidated basis and such decree or order shall
remain unstayed and in effect for a period of 60 consecutive days or (iii) the
winding up or liquidation of the affairs of the Issuer or any of its Significant
Subsidiaries and, in each case, such decree or order shall remain unstayed and
in effect for a period of 60 consecutive days; or (B) the Issuer, any of its
Significant Subsidiaries or any Significant Group (i) commences a voluntary case
(including taking any action for the purpose of winding up) under any applicable
bankruptcy, insolvency, examination, court protection or other similar law now
or hereafter in effect, or consents to the entry of an order for relief in an
involuntary case under any such law, (ii) consents to the appointment of or
taking possession by a receiver, liquidator, assignee, custodian, trustee,
examiner, administrator, sequestration or similar official of the Issuer, any of
its Significant Subsidiaries or any Significant Group or for all or
substantially all of the property and assets of the Issuer, any of its
Significant Subsidiaries or any Significant Group or (iii) effects any general
assignment for the benefit of creditors;
 
62

--------------------------------------------------------------------------------



(8) failure by the Issuer or any Significant Subsidiary to pay final judgments
aggregating in excess of €25 million (net of any amounts that a reputable and
creditworthy insurance company has acknowledged liability for in writing), which
judgments are not paid, discharged or stayed for a period of 60 days;
 
(9) except as permitted by this Indenture, a Subsidiary Guarantee is held in one
or more judicial proceedings to be unenforceable or invalid or shall cease for
any reason to be in full force and effect or any Subsidiary Guarantor, or any
Person acting on behalf of the Issuer or a Subsidiary Guarantor, shall deny or
disaffirm its obligations under this Indenture or the Subsidiary Guarantee;
 
(10) any security interest under the Security Documents shall, at any time,
cease to be in full force and effect (other than in accordance with the relevant
Security Documents or this Indenture) for any reason other than satisfaction in
full of all obligations of the Issuer and its Subsidiaries under this Indenture
or the release of any such security interest in accordance with the Security
Documents or this Indenture or any such security interest created thereunder or
hereunder shall be declared invalid or unenforceable or the Issuer shall assent
that any such security is invalid or unenforceable or any pledgor disaffirms its
obligations under the Security Documents; or
 
(11) default under any other Indebtedness that is secured by the Collateral if
such default results in the creditors under such Indebtedness commencing an
enforcement action of their security rights over the Collateral.
 
However, a Default under clauses (4) and (5) of this Section 6.1 will not
constitute an Event of Default until the Trustee or the holders of 25% in
principal amount of the outstanding Notes notify the Issuer of the default and
such default is not cured within the time specified by clauses (4) and (5) of
this Section 6.1 after receipt of such notice.
 
SECTION 6.2   Acceleration.  If an Event of Default (other than an Event of
Default described in clause (7) of Section 6.1) occurs and is continuing, the
Trustee by notice to the Issuer, or the holders of at least 25% in principal
amount of the outstanding Notes by notice to the Issuer and the Trustee, may,
and the Trustee at the request of such holders of the Notes shall, declare the
principal of, premium, if any, and accrued and unpaid interest, if any, on all
the Notes to be due and payable. Upon such a declaration, such principal,
premium and accrued and unpaid interest will be due and payable immediately. In
the event of a declaration of acceleration of the Notes because an Event of
Default described in clause (6) of Section 6.1 has occurred and is continuing,
the declaration of acceleration of the Notes shall be automatically annulled if
the event of default or payment default triggering such Event of Default
pursuant to clause (6) of Section 6.1 shall be remedied or cured by the Issuer
or a Restricted Subsidiary of the Issuer or waived by the holders of the
relevant Indebtedness within 20 days after the declaration of acceleration with
respect thereto and if (x) the annulment of the acceleration of the Notes would
not conflict with any judgment or decree of a court of competent jurisdiction
and (y) all existing Events of Default, except non-payment of principal, premium
or interest on the Notes that became due solely because of the acceleration of
the Notes, have been cured or waived. If an Event of Default described in
clause (7) of Section 6.1 occurs and is continuing, the principal of, premium,
if any, and accrued and unpaid interest on all the Notes will become and be
immediately due and payable without any declaration or other act on the part of
the Trustee or any holders of the Notes.
 
63

--------------------------------------------------------------------------------



SECTION 6.3   Other Remedies.  If an Event of Default of which a Trust Officer
of the Trustee has knowledge occurs and is continuing, the Trustee may pursue
any available remedy by proceeding at law or in equity to collect the payment of
principal of or, premium, if any, interest, and Additional Amounts, if any, on
the Notes or to enforce the performance of any provision of the Notes or this
Indenture.
 
SECTION 6.4   The Trustee May Enforce Claims Without Possession of
Securities.  All rights of action and claims under this Indenture and under any
Note Guarantee may be prosecuted and enforced by the Trustee without the
possession of any of the Notes or the production thereof in any proceeding
relating thereto, and any such proceeding instituted by the Trustee shall be
brought in its own name and as Trustee of an express trust, and any recovery of
judgment shall, after provision for the payment of the reasonable compensation,
expenses, disbursements and advances of the Trustee, its agents and counsel, be
for the ratable benefit of the holders of the Notes in respect of which such
judgment has been recovered.
 
SECTION 6.5   Rights and Remedies Cumulative.  Except as otherwise provided with
respect to the replacement or payment of mutilated, destroyed, lost or stolen
Notes in Section 2.8, no right or remedy herein conferred upon or reserved to
the Trustee or to the holders of the Notes is intended to be exclusive of any
other right or remedy, and every right and remedy shall, to the extent permitted
by law, be cumulative and in addition to every other right and remedy given
hereunder or now or hereafter existing at law or in equity or otherwise.  The
assertion or employment of any right or remedy hereunder, or otherwise, shall
not prevent the concurrent or subsequent assertion or employment of any other
appropriate right or remedy.
 
SECTION 6.6   Delay or Omission Not Waiver.  No delay or omission of the Trustee
or of any holder of the Notes to exercise any right or remedy accruing upon any
Event of Default shall impair any such right or remedy or constitute a waiver of
any such Event of Default or an acquiescence therein.  Every right and remedy
given by this Section 6.6 or by law to the Trustee or to the holders of the
Notes maybe exercised from time to time, and as often as may be deemed
expedient, by the Trustee or by the holders of the Notes, in each case in
accordance with the terms of this Indenture.
 
SECTION 6.7   Waiver of Past Defaults.  Subject to Sections 2.10, 6.10 and 9.2,
at any time after a declaration of acceleration with respect to the Notes as
described in Section 6.2, the holders of at least a majority in principal amount
of the outstanding Notes by written notice to the Issuer and the Trustee, may
waive all past defaults (except with respect to nonpayment of principal,
premium, interest or Additional Amounts) and rescind any such declaration of
acceleration with respect to the Notes and its consequences if (i) the
rescission would not conflict with any judgment or decree of a court of
competent jurisdiction and (ii) all existing Events of Default, other than the
nonpayment of the principal of or, premium, if any, interest and Additional
Amounts, if any, on the Notes that have become due solely by such declaration of
acceleration, have been cured or waived.  Such waiver shall not excuse a
continuing Event of Default in the payment of interest, premium, if any,
principal or Additional Amounts, if any, on such Note held by a non-consenting
holder of the Notes, or in respect of a covenant or a provision which cannot be
amended or modified without the consent of all holders of the Notes.  The Issuer
shall deliver to the Trustee an Officers’ Certificate stating that the requisite
percentage of holders of the Notes has consented to such waiver and attaching
copies of such consents.  When a Default or Event of Default is waived, it is
cured and ceases.
 
64

--------------------------------------------------------------------------------



SECTION 6.8   Control by Majority.  Subject to Section 2.10, the holders of the
Notes of not less than a majority in principal amount of the outstanding Notes
may direct the time, method and place of conducting any proceeding for any
remedy available to the Trustee or exercising any trust or power conferred on
the Trustee.  Subject to Section 7.1, however, the Trustee may refuse to follow
any direction that conflicts with any law or this Indenture or that the Trustee
determines is unduly prejudicial to the rights of another holder of the Notes,
or that may involve the Trustee in personal liability; provided, however, that
the Trustee may take any other action deemed proper by the Trustee which is not
inconsistent with such direction.
 
SECTION 6.9   Limitation on Suits.  Subject to Section 6.10 of this Indenture
relating to the duties of the Trustee, if an Event of Default occurs and is
continuing, the Trustee will be under no obligation to exercise any of the
rights or powers under this Indenture at the request or direction of any of
holders unless such holders have offered to the Trustee indemnity or security
against any loss, liability or expense satisfactory to the Trustee.  Except to
enforce the right to receive payment of principal, premium, if any, or interest
when due, no holder of the Notes may pursue any remedy with respect to this
Indenture or the Notes unless:
 
(1) such holder has previously given the Trustee notice that an Event of Default
is continuing;
 
(2) holders of at least 25% in principal amount of the outstanding Notes have
requested the Trustee to pursue the remedy;
 
(3) such holders have offered to the Trustee security or indemnity satisfactory
to it against any loss, liability or expense;
 
(4) the Trustee has not complied with such request within 60 days after the
receipt of the request and the offer of satisfactory security or indemnity; and
 
(5) the holders of a majority in principal amount of the outstanding Notes have
not given the Trustee a direction that, in the opinion of the Trustee, is
inconsistent with such request within such 60-day period.
 
SECTION 6.10   Rights of holders of the Notes to Receive
Payment.  Notwithstanding any other provision of this Indenture (including,
without limitation, Section 8.9 hereof), the right of any holder of the Notes to
receive payment of principal of, premium, if any, and interest, and Additional
Amounts, if any, on a Note, on or after the respective due dates expressed in
such Note, or to bring suit for the enforcement of any such payment on or after
such respective dates, shall not be impaired or affected without the consent of
such holder of the Notes.
 
SECTION 6.11   Collection Suit by Trustee.  If an Event of Default in payment of
principal, premium, if any, and interest and Additional Amounts, if any,
specified in clause (1) or clause (2) of Section 6.1 occurs and is continuing,
the Trustee may recover judgment in its own name and as trustee of an express
trust against the Issuer, any Subsidiary Guarantor or any other obligor on the
Notes for the whole amount of principal and accrued interest remaining unpaid,
together with interest on overdue principal and, to the extent that payment of
such interest is lawful, interest on overdue installments of interest, in each
case at the rate per annum borne by the Notes and such further amount as shall
be sufficient to cover the costs and expenses of collection, including the
reasonable compensation, expenses, disbursements and advances of the Trustee,
its agents and counsel, and any other amounts due the Trustee under Section 7.6.
 
65

--------------------------------------------------------------------------------



SECTION 6.12   Trustee May File Proofs of Claim.  The Trustee may file such
proofs of claim and other papers or documents as may be necessary or advisable
in order to have the claims of the Trustee (including any claim for the
reasonable compensation, expenses, disbursements, advances or any other amounts
due to the Trustee under Section 7.6, its agents, appointees and counsel,
accountants and experts) and the holders of the Notes allowed in any judicial
proceedings relating to the Issuer or any Subsidiary Guarantor, their creditors
or their property or any other obligor on the Notes, its creditors or its
property and shall be entitled and empowered to collect and receive any monies
or other property payable or deliverable on any such claims and to distribute
the same, and any Custodian in any such judicial proceedings is hereby
authorized by each holder of the Notes to make such payments to the Trustee and,
in the event that the Trustee shall consent to the making of such payments
directly to the holders of the Notes, to pay to the Trustee any amount due to it
for the reasonable compensation, expenses, disbursements and advances of the
Trustee, its agent and appointee and counsel, and any other amounts due to the
Trustee under Section 7.6. To the extent that the payment of any such
compensation, expenses, disbursements and advances of the Trustee, its agents
and appointees and counsel, and any other amounts due to the Trustee under
Section 7.6 hereof out of the estate in any such proceeding shall be denied for
any reason, payment of the same shall be secured by a Lien on, and shall be paid
out of, any and all distributions, dividends, money, securities and other
properties which the holders of the Notes may be entitled to receive in such
proceeding whether in liquidation or under any plan of reorganization or
arrangement or otherwise.
 
SECTION 6.13   Priorities.  If the Trustee collects any money or property
pursuant to this Article VI, it shall pay out the money or property in the
following order:
 
First:  to the Trustee, the Agents and their agents and appointees and attorneys
for amounts due under Section 7.6, including (but not limited to) payment of all
compensation, fees, expenses and liabilities incurred, and all advances made, by
the Trustee and the costs and expenses of collection;
 
Second:  to holders of the Notes for amounts due and unpaid on the Notes for
principal, premium, if any, interest, and Additional Amounts, if any, ratably,
without preference or priority of any kind, according to the amounts due and
payable on the Notes for principal, premium, if any, interest and Additional
Amounts, if any, respectively; and
 
Third: to the Issuer or any other obligor on the Notes, as their interests may
appear, or as a court of competent jurisdiction may direct.
 
The Trustee, upon prior notice to the Issuer, may fix a record date and payment
date for any payment to holders of the Notes pursuant to this Section 6.13;
provided that the failure to give any such notice shall not affect the
establishment of such record date or payment date for holders of the Notes
pursuant to this Section 6.13.
 

66

--------------------------------------------------------------------------------



SECTION 6.14   Restoration of Rights and Remedies.  If the Trustee or any holder
of any Note has instituted any proceeding to enforce any right or remedy under
this Indenture and such proceeding has been discontinued or abandoned for any
reason, or has been determined adversely to the Trustee or to such holder of the
Notes, then and in every such case, subject to any determination in such
proceeding, the Issuer, each Subsidiary Guarantor, the Trustee and the holders
of the Notes shall be restored by the Issuer severally and respectively to their
former positions hereunder and thereafter all rights and remedies of the Trustee
and the holders of the Notes shall continue as though no such proceeding had
been instituted.
 
SECTION 6.15   Undertaking for Costs.  In any suit for the enforcement of any
right or remedy under this Indenture or in any suit against the Trustee for any
action taken or omitted by it as Trustee, a court in its discretion may require
the filing by any party litigant in the suit of an undertaking to pay the costs
of the suit, and the court in its discretion may assess reasonable costs,
including reasonable attorneys’ fees and expenses, against any party litigant in
the suit, having due regard to the merits and good faith of the claims or
defenses made by the party litigant.  This Section 6.15 does not apply to a suit
by the Trustee, a suit by a holder of the Notes pursuant to Section 6.10, or a
suit by a holder or holders of more than 10% in principal amount of the
outstanding Notes.
 
SECTION 6.16   Notices of Default.  If a Default occurs and is continuing and is
actually known to a Trust Officer of the Trustee, the Trustee must mail to each
holder of the Notes notice of the Default within 90 days after it occurs. Except
in the case of a Default in the payment of principal of,premium, if any, or
interest, if any, on any Note, the Trustee may withhold notice if and so long as
the Trustee in good faith determines that withholding notice is in the interests
of holders of the Notes.
 
ARTICLE VII

 
TRUSTEE
 
SECTION 7.1   Duties of Trustee.
 
(a)           If an Event of Default actually known to a Trust Officer of the
Trustee has occurred and is continuing, the Trustee shall exercise such of the
rights and powers vested in it by this Indenture and use the same degree of
care, skill and diligence in its exercise as a reasonably prudent person would
exercise or use in the conduct of his or her own affairs.  The Trustee, however,
may refuse to follow any direction that conflicts with law or the Indenture or
that the Trustee  determines is unduly prejudicial to the rights of any holder
of the Notes or that would involve the Trustee in personal liability.
 
(b)            (1)           The Trustee and the Agents will perform only those
duties as are specifically set forth herein and no others and no implied
covenants or obligations shall be read into this Indenture against the Trustee
or the Agents.
 
(2) In the absence of bad faith on their part, the Trustee and the Agents may
conclusively rely, as to the truth of the statements and the correctness of the
opinions expressed therein, upon certificates or opinions and such other
documents delivered to them and conforming to the requirements of this
Indenture.  However, in the case of any such certificates or opinions which by
any provision hereof are required to be furnished to the Trustee or the Agents,
the Trustee or the Agents, as applicable, shall examine the certificates and
opinions to determine whether or not they conform to the requirements of this
Indenture.
 
67

--------------------------------------------------------------------------------



(c)           The Trustee may not be relieved from liability for its own
negligent action, its own negligent failure to act, or its own willful
misconduct, except that:
 
(1) this Subsection (c) does not limit the effect of Subsection (b) of this
Section 7.1;
 
(2) neither the Trustee nor Agent shall be liable for any error of judgment made
in good faith by a Trust Officer of such Trustee or Agent, unless it is proved
that the Trustee or such Agent was negligent in ascertaining the pertinent
facts; and
 
(3) the Trustee shall not be liable with respect to any action it takes or omits
to take in good faith in accordance with a direction received by it pursuant to
Section 6.8.
 
(d)           No provision of this Indenture shall require the Trustee or any
Agent to expend or risk its own funds or otherwise incur any liability in the
performance of any of its duties hereunder or to take or omit to take any action
under this Indenture or take any action at the request or direction of holders
of the Notes if it does not receive such funds or an indemnity satisfactory to
it in its sole discretion against such risk, liability, loss, fee or expense
which might be incurred by it in compliance with such request or direction.
 
(e)           Whether or not therein expressly so provided, every provision of
this Indenture that in any way relates to the Trustee is subject to Subsections
(a), (b), (c) and (d) of this Section 7.1.
 
(f)           Neither the Trustee nor the Agents shall be liable for interest on
any money received by it except as the Trustee and any Agent may agree in
writing with the Issuer.  Money held in trust by the Trustee or any Agent need
not be segregated from other funds except to the extent required by law.
 
(g)           Any provision hereof relating to the conduct or affecting the
liability of or affording protection to the Trustee shall be subject to the
provisions of this Section 7.1.
 
(h)           The rights, privileges, protections, immunities and benefits given
to the Trustee, including, without limitation, its rights to be indemnified, are
extended to, and shall be enforceable by the Trustee in each of its capacities
in which it may serve, and to each Agent, Custodian and other person employed to
act hereunder.
 
SECTION 7.2   Rights of Trustee.  Subject to Section 7.1:
 
(a)           The Trustee and each Agent may rely conclusively on and shall be
protected from acting or refraining from acting in good faith based upon any
document believed by them to be genuine and to have been signed or presented by
the proper person.  Neither the Trustee nor any Agent shall be bound to make any
investigation into the facts or matters stated in any resolution, certificate,
statement, instrument, opinion, report, notice, request, consent order,
approval, appraisal, bond, debenture, note, coupon, security or other paper or
document, but the Trustee or its Agent, as the case may be, in its discretion,
may make further inquiry or investigation into such facts or matters stated in
such document and if the Trustee or its Agent as the case may be, shall
determine to make such further inquiry or investigation, it shall be entitled to
examine the books, records and premises of the Issuer or any Subsidiary
Guarantor, at reasonable times during normal business hours, personally or by
agent or attorney.  The Trustee shall not be deemed to have notice or any
knowledge of any matter (including without limitation Defaults or Events of
Default) unless a Trust Officer has actual knowledge thereof or unless written
notice thereof is received by the Trustee, (attention:  Jason Blondell) and such
notice clearly references the Notes, the Issuer or this Indenture.  
 
68

--------------------------------------------------------------------------------



(b)           Before the Trustee acts or refrains from acting, it may require
(at the Issuer’s expense) an Officers’ Certificate or an Opinion of Counsel or
both, which shall conform to the provisions of Sections 12.2 and 12.3.  Neither
the Trustee nor any Agent shall be liable for any action it takes or omits to
take in good faith in reliance on such certificate or opinion.
 
(c)           The Trustee and any Agent may act through their attorneys and
agents and shall not be responsible for the misconduct or negligence of any
agent (other than an agent who is an employee of the Trustee or such Agent)
appointed with due care.
 
(d)           The Trustee shall not be liable for any action it takes or omits
to take in good faith which it reasonably believes to be authorized or within
its rights or powers conferred upon it by this Indenture; provided, however,
that the Trustee’s conduct does not constitute willful misconduct, negligence or
bad faith.
 
(e)           The Trustee or any Agent may consult with counsel of its selection
and the advice or opinion of such counsel as to matters of law shall be full and
complete authorization and protection from liability in respect of any action
taken, omitted or suffered by it hereunder in good faith and in accordance with
the advice or opinion of such counsel.
 
(f)           The Trustee may act and rely and shall be protected in acting and
relying in good faith on the opinion or advice of or information obtained from
any accountant, appraiser, agents or other expert or adviser, whether retained
or employed by the Issuer or by the Trustee, in relation to any matter arising
in the administration of the trusts hereof provided that selection of such
accountant, appraiser, agent or other expert or adviser, has been made in good
faith by the Trustee.
 
(g)           Prior to taking any action under this Indenture, the Trustee will
be entitled to indemnification or security from the holders of the Notes
satisfactory to it against any loss, liability and expense caused by taking or
not taking such action.
 
(h)           The permissive right of the Trustee to take the actions permitted
by this Indenture will not be construed as a duty to do so.
 
(i)           In no event shall the Trustee be responsible or liable for any
failure or delay in the performance of its obligations hereunder arising out of,
or caused by, any change in applicable law, acts of war or terrorism, civil or
military disturbances, nuclear or natural catastrophes or acts of God; it being
understood that the Trustee shall use reasonable efforts that are consistent
with accepted practices in the banking industry to resume performance as soon as
practicable under the circumstances.
 
(j)           Except with respect to Section 4.01, the Trustee shall have no
duty to inquire as to the performance of the Issuer with respect to the
covenants contained in Article 4.
 
(k)           Under no circumstances will the Trustee be liable to any person
for any consequential loss or damage (including loss of business, goodwill,
opportunity or profit), even if advised of the possibility of such loss or
damage.
 
69

--------------------------------------------------------------------------------



SECTION 7.3   Individual Rights of Trustee.  The Trustee or any Agent in its
respective individual or any other capacity may become the owner or pledgee of
Notes and may otherwise deal with the Issuer, its Subsidiaries, or their
respective Affiliates with the same rights it would have if it were not the
Trustee or an Agent.
 
SECTION 7.4   Trustee’s Disclaimer. The Trustee shall not be responsible for and
make no representation as to the validity, effectiveness, correctness or
adequacy of this Indenture, the offering materials related to this Indenture or
the Notes; it shall not be accountable for the Issuer’s use of the proceeds from
the Notes or any money paid to the Issuer or upon the Issuer’s direction under
any provision hereof; it shall not be responsible for the use or application of
any money received by any Agent and it shall not be responsible for any
statement or recital herein of the Issuer or any Subsidiary Guarantor, or any
document issued in connection with the sale of Notes or any statement in the
Notes other than the Trustee’s certificate of authentication.
 
SECTION 7.5   Notice of Default.  If an Event of Default occurs and is
continuing and such event is known to a Trust Officer of the Trustee, the
Trustee must deliver to each holder of the Notes, as their names and addresses
appear on the list of holders of the Notes described in Section 2.5, notice of
the Default or Event of Default within 90 days after the occurrence
thereof.  Except in the case of a Default or Event of Default in the payment of
principal of, premium, if any, interest and Additional Amounts, if any, of any
Note, including the failure to make payment on (i) the Change of Control Payment
Date pursuant to a Change of Control Offer or (ii) the date required for payment
pursuant to an Asset Disposition Offer, the Trustee may withhold the notice of
Default or an Event of Default if and for so long as the Trustee in good faith
reasonably believes that it is in the best interests of the holders of the Notes
to withhold such notice.
 
SECTION 7.6   Compensation and Indemnity.  The Issuer shall pay to the Trustee
and Agents from time to time such reasonable compensation as the Issuer and the
Trustee shall from time to time agree in writing for its acceptance of this
Indenture and services hereunder.  The Trustee’s and the Agents’ compensation
shall not be limited by any law on compensation of a trustee of an express
trust.  The Issuer shall reimburse the Trustee and Agents upon request for all
reasonable disbursements, expenses and advances (including reasonable fees and
expenses of counsel or appointees) incurred or made by them in addition to the
compensation for their services, except any such disbursements, expenses and
advances as may be attributable to the Trustee’s or any Agent’s negligence,
willful misconduct or bad faith.  Such expenses shall include the reasonable
compensation, disbursements and expenses of the Trustee’s and Agents’
accountants, experts and counsel and any taxes or other expenses incurred by a
trust created pursuant to Section 8.4 hereof.
 
The Issuer agrees to pay the reasonable fees and expenses of the Trustee’s legal
counsel, Latham & Watkins LLP, in connection with its review, preparation and
delivery of this Indenture and related documentation.
 
The Issuer shall indemnify each of the Trustee, any predecessor Trustee and the
Agents (which, for purposes of this paragraph, include such Trustee’s and
Agents’ affiliates, officers, directors, employees and agents) and in any other
capacity the Trustee may serve hereunder for, and hold them harmless against,
any and all loss, damage, claim, proceedings, demands, costs, expense or
liability including taxes (other than taxes based on the income of the Trustee
or franchise, doing business or other similar taxes imposed on the Trustee)
incurred by the Trustee or an Agent without negligence or willful misconduct on
its part in connection with acceptance of administration of this trust and
performance of any provision under this Indenture, including the reasonable
expenses and counsel fees and expenses of defending itself against any claim of
liability arising hereunder.  The Trustee and the Agents shall notify the Issuer
promptly of any claim asserted against the Trustee or such Agent for which it
may seek indemnity.  However, the failure by the Trustee or the Agent to so
notify the Issuer shall not relieve the Issuer of its obligations
hereunder.  The Issuer need not reimburse or indemnify against any loss
liability or expense incurred by the Trustee through its own willful misconduct
or negligence.  The Issuer shall defend the claim and the Trustee or such Agent
shall cooperate in the defense (and may employ its own counsel, but at the
Trustee’s expense unless the named parties in any such proceeding (including any
impleaded parties) include both the Issuer and the Trustee and representation of
both parties by the same counsel would be inappropriate due to actual or
potential differing interests between them). The Issuer need not pay for any
settlement made without its written consent, which consent shall not be
unreasonably withheld.
 
70

--------------------------------------------------------------------------------



To secure the Issuer’s payment obligations in this Section 7.6, the Trustee and
the Agents shall have a claim prior to the Notes against all money or property
held or collected by the Trustee and the Agents, in its capacity as Trustee or
Agent, except money or property held in trust to pay principal or premium, if
any, Additional Amounts, if any, or interest on particular Notes.
 
When the Trustee or an Agent incurs expenses or renders services after the
occurrence of an Event of Default specified in clause (7) of Section 6.1, the
expenses (including the reasonable fees and expenses of its agents and counsel)
and the compensation for the services shall be preferred over the status of the
holders of the Notes in a proceeding under any Bankruptcy Law and are intended
to constitute expenses of administration under any Bankruptcy Law.
 
The Issuer’s obligations under this Section 7.6 and any claim arising hereunder
shall survive the termination of this Indenture, the resignation or removal of
any Trustee or Agent, the discharge of the Issuer’s obligations pursuant to
Article VIII and any rejection or termination under any Bankruptcy Law.
 
Save as otherwise expressly provided in this Indenture, the Trustee shall have
absolute and uncontrolled discretion as to the exercise of the discretions
vested in the Trustee by this Indenture but, whenever the Trustee is bound to
act under this Indenture at the request or direction of the holders of the
Notes, the Trustee shall nevertheless not be so bound unless first indemnified
to its satisfaction against all proceedings, claims and demands to which it may
render itself liable and all costs, charges, expenses and liabilities which it
may incur by so doing.
 
Whether or not therein expressly so provided, every provision of this Indenture
that in any way relates to the Trustee is subject to this Section 7.6.
 
SECTION 7.7   Replacement of Trustee.  The Trustee and any Agent may resign at
any time by so notifying the Issuer in writing; provided, however, that this
Indenture, the Notes, and the Note Guarantees shall remain valid notwithstanding
a material conflict of interest of the Trustee.  The holders of a majority in
principal amount of the outstanding Notes may remove the Trustee or any Agent by
so providing not less than 30 day’s written notice to the Issuer and the Trustee
or such Agent, as the case may be, in writing and may appoint a successor
Trustee or Agent with the Issuer’s consent.  A resignation or removal of the
Trustee or any Agent and an appointment of a successor Trustee or Agent, as the
case may be, shall become effective only upon the successor Trustee’s or Agent’s
acceptance of appointment, as the case may be, as provided in this Section
7.7.  The Issuer may remove the Trustee or any Agent upon no less than 30 day’s
written notice if:
 
71

--------------------------------------------------------------------------------


 
 
(1)
the Trustee or Agent, as the case may be, is adjudged a bankrupt or an insolvent
or an order for relief is entered with respect to the Trustee or Agent, as the
case may be, under any Bankruptcy Law;

 
 
(2)
a receiver or other public officer takes charge of the Trustee or Agent, as the
case may be, or its respective property; or

 
 
(3)
the Trustee or Agent, as the case may be, becomes incapable of acting with
respect to its duties hereunder.

 
If the Trustee or an Agent resigns or is removed or if a vacancy exists in the
office of Trustee or Agent for any reason, the Issuer shall notify each holder
of the Notes of such event and shall promptly appoint a successor Trustee or
Agent, as the case may be.  Within one year after the successor Trustee or Agent
takes office, the holders of a majority in principal amount of the then
outstanding Notes may, with the Issuer’s consent, appoint a successor Trustee or
Agent, as the case may be, to replace the successor Trustee or Agent appointed
by the Issuer.
 
A successor Trustee or Agent, as the case may be, shall deliver a written
acceptance of its appointment to the retiring Trustee or Agent and to the
Issuer.  Immediately after that, the retiring Trustee or Agent, as the case may
be, shall transfer, after payment of all sums then owing to the Trustee or
Agent, as the case may be, pursuant to Section 7.6, all property held by it as
Trustee or Agent to the successor Trustee or Agent, subject to the Lien provided
in Section 7.6, the resignation or removal of the retiring Trustee or Agent, as
the case may be, shall become effective, and the successor Trustee or Agent, as
the case may be, shall have all the rights, powers and duties of the Trustee or
Agent under this Indenture.  A successor Trustee or Agent shall mail notice of
its succession to each holder of the Notes.
 
The Issuer covenants that, in the event of the Trustee or any agent giving
notice of its resignation pursuant to this Section 7.7, it shall use its best
endeavours to procure a successor Trustee or Agent to be appointed.  If a
successor Trustee or Agent does not take office within 30 days after the
retiring Trustee or Agent resigns or is removed, the retiring Trustee or Agent
(as the case may be), shall be entitled to appoint a successor Trustee or Agent
reasonably acceptable to the Issuer (such acceptance not to be unreasonably
withheld or delayed) or the retiring Trustee or Agent (as the case may be), the
Issuer or the holders of at least 10% in principal amount of the then
outstanding Notes may petition any court of competent jurisdiction for the
appointment of a successor Trustee or Agent.
 
If the Trustee, within 90 days after becoming aware that a conflict of interest
exists between such Trustee’s role as a trustee and any other capacity, shall
not have eliminated such conflict of interest or resigned from office, the
Issuer or any holder of the Notes may petition any court of competent
jurisdiction for the appointment of a successor Trustee.
 
If the Trustee or any Agent after written request by any holder of the Notes who
has been a holder for at least six months fails to comply with Section 7.8, such
holder may petition any court of competent jurisdiction for the removal of the
Trustee or Agent, as the case may be, and the appointment of a successor
thereto.
 
72

--------------------------------------------------------------------------------



Notwithstanding replacement of the Trustee or an Agent pursuant to this Section
7.7, the Issuer’s obligations under Section 7.6 shall continue for the benefit
of the retiring Trustee or Agent, as the case may be, and the Issuer shall pay
to any replaced or removed Trustee or Agent all amounts owed under Section 7.6
upon such replacement or removal.
 
SECTION 7.8   Successor Trustee by Merger, etc.  If the Trustee consolidates
with, merges or converts into, or transfers all or substantially all of its
corporate trust business to, another corporation or banking association, the
resulting, surviving or transferee corporation without any further act shall, if
such resulting, surviving or transferee corporation is otherwise eligible
hereunder, be the successor Trustee.  In case any Notes shall have been
authenticated, but not delivered, by the Trustee then in office, any successor
by consolidation, merger or conversion to such authenticating Trustee may adopt
such authentication and deliver the Notes so authenticated with the same effect
as if such successor Trustee had itself authenticated such Notes.
 
ARTICLE VIII

 
SATISFACTION AND DISCHARGE OF INDENTURE
 
SECTION 8.1   Option to Effect Legal Defeasance or Covenant Defeasance.  The
Issuer (hereafter in this Article VIII, the “Defeasor”) may, at any time, with
respect to the Notes, elect to have either Section 8.2 or 8.3 be applied to all
outstanding Notes and all obligations of the Issuer and the Subsidiary
Guarantors with respect to the Subsidiary Guarantees upon compliance with the
conditions set forth below in this Article VIII.
 
SECTION 8.2   Legal Defeasance and Discharge.  Upon the Defeasor’s exercise
under Section 8.1 of the option applicable to this Section 8.2, the Issuer and
the Subsidiary Guarantors shall be deemed to have been discharged from their
obligations with respect to all outstanding Notes and the Subsidiary Guarantees
on the date the conditions set forth below are satisfied (hereinafter, “Legal
Defeasance”).  For this purpose, such Legal Defeasance means that the Issuer and
the Subsidiary Guarantors shall be deemed to have paid and discharged all the
obligations relating to the outstanding Notes and the Subsidiary Guarantees and
the Notes shall thereafter be deemed to be “outstanding” only for the purposes
of Section 8.6, Section 8.8 and the other Sections of this Indenture referred to
below in this Section 8.2, and to have satisfied all of their other obligations
under such Notes, the Subsidiary Guarantees and this Indenture and cured all
then existing Events of Default (and the Trustee, on demand of and at the
expense of the Issuer, shall execute proper instruments acknowledging the same),
except for the following which shall survive until otherwise terminated or
discharged hereunder:  (a) the rights of holders of outstanding Notes to receive
payments in respect of the principal of, premium, if any, interest and
Additional Amounts, if any, on such Notes when such payments are due or on the
Redemption Date solely out of the Defeasance Trust created pursuant to this
Indenture; (b) the Issuer’s obligations with respect to Notes concerning issuing
temporary Notes, or, where relevant, registration of such Notes, mutilated,
destroyed, lost or stolen Notes and the maintenance of an office or agency for
payment and money for security payments held in trust; (c) the rights, powers,
trusts, duties and immunities of the Trustee, and the Issuer’s and the
Subsidiary Guarantors’ obligations in connection therewith; and (d) this Article
VIII and the obligations set forth in Section 8.6 hereof.
 
73

--------------------------------------------------------------------------------



Subject to compliance with this Article VIII, the Defeasor may exercise its
option under this Section 8.2 notwithstanding the prior exercise of its option
under Section 8.3 with respect to the Notes.
 
SECTION 8.3   Covenant Defeasance.  Upon the Defeasor’s exercise under Section
8.1 of the option applicable to this Section 8.3, the Issuer and the Subsidiary
Guarantors shall be released from any obligations under the covenants contained
in Article IV (other than Sections 4.1, 4.2, 4.5, 4.7, 4.15, 4.16, 4.17 and
clauses (1), (2) and (4) of 4.18(a)) hereof with respect to the outstanding
Notes and the Note Guarantees on and after the date the conditions set forth
below are satisfied (hereinafter, “Covenant Defeasance”), and the Notes shall
thereafter be deemed not “outstanding” for the purposes of any direction,
waiver, consent or declaration or act of holders of the Notes (and the
consequences of any thereof) in connection with such covenants, but shall
continue to be deemed “outstanding” for all other purposes hereunder (it being
understood that such Notes shall not be deemed outstanding for accounting
purposes).  For this purpose, such Covenant Defeasance means that, (i) with
respect to the outstanding Notes, the Issuer and the Subsidiary Guarantors may
omit to comply with and shall have no liability in respect of any term,
condition or limitation set forth in any such covenant, whether directly or
indirectly, by reason of any reference elsewhere herein to any such covenant or
by reason of any reference in any such covenant to any other provision herein or
in any other document and (ii) payment on the Notes may not be accelerated
because of an Event of Default specified in Section 6.1(3) (but only if such
Event of Default is triggered solely by a failure to comply with the conditions
set forth in clauses (3) and (4) of Section 4.18(a)), Section 6.1(4) or (5)
(insofar as they relate to Sections 4.3, 4.4, 4.6, 4.8, 4.9, 4.10, 4.11, 4.12,
4.13, 4.14, 4.18, 4.19, 4.20, 4.21 or 4.22), 6.1(6), (7) (with respect to a
Significant Subsidiary) or 6.1(8), (9) or (10).
 
SECTION 8.4   Conditions to Legal or Covenant Defeasance.  In order to exercise
either of the defeasance options under Section 8.2 or Section 8.3 hereof, the
Defeasor must comply with the following conditions:
 
 
(1)
the Defeasor shall have irrevocably deposited in trust (the “Defeasance Trust”),
with the Trustee for the benefit of the holders of the Notes, euro or
euro-denominated Government Obligations in such amounts as will be sufficient
for the payment of principal, premium, if any, interest and Additional Amounts,
if any, on the Notes to redemption or maturity, as the case may be;

 
 
(2)
the Defeasor shall have delivered to the Trustee an Opinion of Counsel (subject
to customary exceptions and exclusions) to the effect that holders of the Notes
will not recognize income, gain or loss for U.S. Federal income tax purposes as
a result of such deposit and defeasance and will be subject to U.S. Federal
income tax on the same amount and in the same manner and at the same times as
would have been the case if such deposit and defeasance had not occurred.  In
the case of Legal Defeasance only, such Opinion of Counsel must be based on a
ruling of the U.S. Internal Revenue Service or other change in applicable U.S.
Federal income tax law;

 
 
(3)
the Defeasor shall have delivered to the Trustee an Opinion of Counsel in
Bermuda (subject to customary exceptions and exclusions), to the effect that
holders of the Notes will not recognize income, gain or loss for income tax
purposes of Bermuda as a result of such deposit and defeasance and will be
subject to income tax in Bermuda for the same amount and in the same manner and
at the same times as would have been the case if such deposit and defeasance had
not occurred;

 
74

--------------------------------------------------------------------------------



 
(4)
no Default or Event of Default (other than to incur indebtedness used to defease
the Notes under this Article VIII) shall have occurred and be continuing on the
date of such deposit in the Defeasance Trust or insofar asEvents of Default from
bankruptcy or insolvency events are concerned, at any time in the period ending
on the 91st day after the date or deposit;

 
 
(5)
such Legal Defeasance or Covenant Defeasance shall not result in a breach or
violation of any material agreement or instrument (other than this Indenture) to
which the Issuer or any of its Restricted Subsidiaries is a party or by which
the Issuer or any of its Restricted Subsidiaries is bound;

 
 
(6)
the Defeasor shall have delivered to the Trustee an Officers’ Certificate
stating that the deposit was not made by the Issuer with the intent of
preferring the holders of the Notes over any other creditors of the Issuer or
with the intent of defeating, hindering, delaying or defrauding any other
creditors of the Issuer or others;

 
 
(7)
the Defeasor shall have delivered to the Trustee an Officers’ Certificate and an
Opinion of Counsel, each stating that all conditions precedent provided for or
relating to the Legal Defeasance or the Covenant Defeasance have been complied
with; and

 
 
(8)
the Defeasor shall have delivered to the Trustee an Opinion of Counsel in the
jurisdiction in which the Defeasance Trust funds are held (subject to customary
exceptions) to the effect that (A) the Defeasance Trust funds will not be
subject to any rights of holders of Indebtedness, including, without limitation,
those arising under this Indenture and (B) after the 181st day following the
deposit, the Defeasance Trust funds will not be subject to the effect of any
applicable bankruptcy, insolvency, reorganization or similar laws affecting
creditors’ rights generally under the laws of the jurisdiction in which the
Defeasance Trust funds are held and that the Trustee has a perfected security
interest in such Defeasance Trust funds for the ratable benefit of the holders
of the Notes.

 
SECTION 8.5   Satisfaction and Discharge of Indenture.  This Indenture will be
discharged and will cease to be of further effect as to all Notes issued
thereunder when either (i) all such Notes theretofore authenticated and
delivered (except lost, stolen or destroyed Notes which have been replaced or
paid and Notes whose payment money has theretofore been deposited in trust and
thereafter repaid to the Issuer) have been delivered to the Trustee for
cancellation or (ii) (A) all such Notes not theretofore delivered to the Trustee
for cancellation have become due and payable by reason of the making of a notice
of redemption or otherwise or will become due and payable within one year and
the Defeasor has irrevocably deposited or caused to be deposited with the
Trustee as trust funds in trust an amount of money sufficient to pay and
discharge the entire indebtedness on such Notes not theretofore delivered to the
Trustee for cancellation for principal, premium, if any, and accrued and unpaid
interest and Additional Amounts, if any, to the date of maturity or redemption,
(B) no Default with respect to this Indenture or the Notes shall have occurred
and be continuing on the date of such deposit or shall occur as a result of such
deposit and such deposit will not result in a breach or violation of, or
constitute a default under, any other instrument to which the Issuer or any of
its Restricted Subsidiaries is a party or by which it is bound, (C) the Issuer
and the Subsidiary Guarantors have paid, or caused to be paid, all sums payable,
under this Indenture, and (D) the Issuer has delivered irrevocable instructions
to the Trustee under this Indenture to give the notice of redemptionand apply
the deposited money toward the payment of such Notes at maturity or the
Redemption Date, as the case may be. In addition, the Defeasor must deliver an
Officers’ Certificate and an Opinion of Counsel to the Trustee stating that all
conditions precedent to satisfaction and discharge have been satisfied.
 
75

--------------------------------------------------------------------------------



SECTION 8.6   Survival of Certain Obligations.  Notwithstanding the satisfaction
and discharge of this Indenture and of the Notes referred to in Section 8.1,
8.2, 8.3, 8.4 or 8.5, the respective obligations of the Issuer, the Subsidiary
Guarantors and the Trustee under Sections 2.2, 2.3, 2.4, 2.5, 2.6, 2.7, 2.9,
2.10, 2.11, 2.12, 2.13, 2.14, 4.1, 4.2, 4.5, 4.7, 4.15, 4.16, 6.10, Article VII
and Article VIII shall survive until the Notes are no longer outstanding, and
thereafter the obligations of the Issuer, the Subsidiary Guarantors and the
Trustee under Articles VII and VIII shall survive.  Nothing contained in this
Article VIII shall abrogate any of the obligations or duties of the Trustee
under this Indenture.
 
SECTION 8.7   Acknowledgment of Discharge by Trustee.  Subject to Section 8.10,
after (i) the conditions of Section 8.4 or 8.5 have been satisfied, (ii) the
Issuer has, or the Subsidiary Guarantors have, paid or caused to be paid all
other sums payable hereunder by the Issuer and (iii) the Issuer has delivered to
the Trustee an Officers’ Certificate and an Opinion of Counsel, each stating
that all conditions precedent referred to in clause (i) above relating to the
satisfaction and discharge of this Indenture have been complied with, the
Trustee upon written request shall acknowledge in writing the discharge of all
obligations of the Issuer and the Subsidiary Guarantors under this Indenture
except for those surviving obligations specified in this Article VIII.
 
SECTION 8.8   Application of Trust Moneys.  All cash in euro deposited with the
Trustee pursuant to Section 8.4 or 8.5 in respect of Notes shall be held in
trust and applied by it, in accordance with the provisions of such Notes and
this Indenture, to the payment, either directly or through any Paying Agent as
the Trustee may determine, to the holders of the Notes of all sums due and to
become due thereon for principal, premium, if any, interest, if any, and
Additional Amounts, if any, but such money need not be segregated from other
funds except to the extent required by law.
 
The Issuer and the Subsidiary Guarantors shall pay and indemnify the Trustee
against any tax, fee or other charge imposed on or assessed against the cash
deposited pursuant to Section 8.4 or 8.5 or the principal and interest received
in respect thereof other than any such tax, fee or other charge which by law is
for the account of the holders of outstanding Notes.
 
SECTION 8.9   Repayment to the Issuer; Unclaimed Money.  The Trustee and any
Paying Agent shall promptly pay or return to the Issuer any cash held by them at
any time that is not required for the payment of the principal of, premium, if
any, interest and Additional Amounts, if any, on the Notes for which cash has
been deposited pursuant to Section 8.4 or 8.5.
 
Any money held by the Trustee or any Paying Agent under this Article in trust
for the payment of the principal of, premium, if any, interest and Additional
Amounts, if any, on any Note and remaining unclaimed for one year after such
principal, premium, if any, interest and Additional Amounts, if any, that has
become due and payable shall be paid to the Issuer upon Company Order or if then
held by the Issuer shall be discharged from such trust; and the holder of such
Note shall thereafter, as an unsecured general creditor, look only to the Issuer
for payment thereof, and all liability of the Trustee or such Paying Agent with
respect to such trust money, shall thereupon cease; provided, however, that the
Trustee or such Paying Agent, before being required to make any such repayment,
may at the expense of the Issuer give notice to the holders of the Notes or
cause to be published notice once, in a leading newspaper having a general
circulation in London (which is expected to be the Financial Times) and, if and
so long as the Notes are listed on the Luxembourg Stock Exchange and the rules
of such stock exchange shall so require, in a newspaper having a general
circulation in The Grand Duchy of Luxembourg (which is expected to be the
d’Wort) or on the website of the Luxembourg Stock Exchange at www.bourse.lu, or
in the case of Definitive Notes, in addition to such publication, mail to
holders of the Notes by first-class mail, postage prepaid, at their respective
addresses as they appear on the registration books of the Registrar, that such
money remains unclaimed and that, after a date specified therein, which shall
not be less than 30 days from the date of such notification, any unclaimed
balance of such money then remaining will be repaid to the Issuer.
 
76

--------------------------------------------------------------------------------



Claims against the Issuer for the payment of principal or interest and
Additional Amounts, if any, on the Notes will become void unless presentation
for payment is made (where so required in this Indenture) within, in the case of
principal and Additional Amounts, if any, a period of ten years, or, in the case
of interest, a period of five years, in each case from the applicable original
payment date therefor.
 
SECTION 8.10   Reinstatement.  If the Trustee or Paying Agent is unable to apply
any cash in accordance with Section 8.2, 8.3, 8.4 or 8.5 by reason of any legal
proceeding or by reason of any order or judgment of any court or governmental
authority enjoining, restraining or otherwise prohibiting such application, the
Issuer’s obligations under this Indenture and the Notes shall be revived and
reinstated as though no deposit had occurred pursuant to Section 8.2, 8.3, 8.4
or 8.5 until such time as the Trustee or Paying Agent is permitted to apply all
such cash in accordance with Section 8.2, 8.3, 8.4 or 8.5; provided, however,
that if the Issuer has made any payment of interest on, premium, if any,
principal and Additional Amounts, if any, of any Notes because of the
reinstatement of its obligations, the Issuer shall be subrogated to the rights
of the holders of such Notes to receive such payment from the money held by the
Trustee or Paying Agent.
 
ARTICLE IX

 
AMENDMENTS, SUPPLEMENTS AND WAIVERS
 
SECTION 9.1   Without Consent of holders of the Notes.  Notwithstanding Section
9.2 hereof, the Issuer, the Subsidiary Guarantors, and the Trustee together may
amend or supplement this Indenture or the Notes without the consent of any
holder of a Note to:
 
(1) cure any ambiguity, omission, defect or inconsistency;
 
(2) provide for the assumption by a successor corporation or limited company of
all of the Issuer’s obligations under this Indenture in the case of
amalgamation, merger or consolidation or sale of all or substantially all of the
Issuer’s assets;
 
77

--------------------------------------------------------------------------------



(3) provide for the assumption by a successor corporation or limited liability
company of all of the obligations of any Subsidiary Guarantor under this
Indenture and the Subsidiary Guarantees;
 
(4) provide for uncertificated Notes in addition to or in place of certificated
Notes;
 
(5) add Guarantees with respect to the Notes;
 
(6) secure the Notes, the Subsidiary Guarantees or any other Guarantee of the
Notes;
 
(7) add to the covenants of the Issuer or its Restricted Subsidiaries for the
benefit of the holders of the Notes or surrender any right or power conferred
upon the Issuer and its Restricted Subsidiaries; or
 
(8) make any change that does not adversely affect the rights of any holder of
the Notes.
 
Upon the request of the Issuer, accompanied by a Board Resolution authorizing
the execution of any such amended or supplemental indenture, and upon receipt by
the Trustee of the documents described in Section 9.5, the Trustee shall join
with the Issuer and the Subsidiary Guarantors in the execution of any amended or
supplemental indenture authorized or permitted by the terms of this Indenture
and to make any further appropriate agreements and stipulations which may be
therein contained, but the Trustee shall not be obligated to enter into such
amended or supplemental indenture which adversely affects its own rights, duties
or immunities hereunder or otherwise.
 
If and so long as the Notes are listed on the Luxembourg Stock Exchange and the
rules of such exchange so require, the Issuer will inform the Luxembourg Stock
Exchange of any of the foregoing amendments, supplements and waivers and
provide, if necessary, a supplement to the Offering Memorandum setting forth
reasonable details in connection with any such amendments, supplements or
waivers.
 
The consent of the holders of the Notes is not necessary under this Indenture to
approve the particular form of any proposed amendment. It is sufficient if such
consent approves the substance of the proposed amendment.  A consent to any
amendment or waiver under this Indenture by any holder of Notes given in
connection with a tender of such holder’s Notes will not be rendered invalid by
such tender.
 
SECTION 9.2   With Consent of Holders of Notes.  The Issuer, the Subsidiary
Guarantors and the Trustee may amend or supplement this Indenture, the Notes or
any amended or supplemental indenture with respect to the Notes with the written
consent of the holders of at least a majority in principal amount of the Notes
then outstanding (including, without limitation, consents obtained in connection
with a purchase of, or tender offer or exchange offer for, the Notes), and,
subject to Sections 6.7 and 6.10, any existing Default or Event of Default and
its consequences or compliance with any provisions of this Indenture or the
Notes may be waived with the consent of the holders of in excess of 50% of the
principal amount of the Notes then outstanding (including, without limitation,
consents obtained in connection with a purchase of, or tender offer or exchange
offer for, the Notes).  However, without the consent of each holder of an
outstanding Note affected, no amendment or waiver may:
 
(1) reduce the amount of Notes whose holders must consent to an amendment;
 
78

--------------------------------------------------------------------------------



(2) reduce the stated rate of or extend the stated time for payment of interest
on any Note;
 
(3) reduce the principal of or extend the Stated Maturity of any Note;
 
(4) reduce the premium payable upon the redemption or repurchase of any Note or
change the time at which any Note may be redeemed or repurchased as described in
Paragraphs 7 and 8 of the Notes and Sections 4.9 and 4.14 hereof or any similar
provision, whether through an amendment or waiver of provisions in the
covenants, definitions or otherwise;
 
(5) make any Note payable in money other than that stated in the Note;
 
(6) impair the right of any holder of the Notes to receive payment of premium,
if any, Additional Amounts, if any, principal of and interest on such holder’s
Notes on or after the due dates therefor or to institute suit for the
enforcement of any payment on or with respect to such holder’s Notes;
 
(7) release any Subsidiary Guarantor from its obligations under the Subsidiary
Guarantee or this Indenture, except in accordance with this Indenture;
 
(8) directly or indirectly release the pledges except as permitted by the terms
of this Indenture and the Security Documents; or
 
(9) make any change in the amendment provisions which require the consent of
each holder of the Notes or in the waiver provisions.
 
Upon the request of the Issuer, accompanied by a Board Resolution authorizing
the execution of any such amended or supplemental indenture, and upon the filing
with the Trustee of evidence satisfactory to the Trustee of the consent of the
holders of the Notes as aforesaid, and upon receipt by the Trustee of the
documents described in Section 9.5, the Trustee shall join with the Issuer and
the Subsidiary Guarantors in the execution of such amended or supplemental
indenture unless such amended or supplemental indenture adversely affects the
Trustee’s own rights, duties or immunities hereunder or otherwise, in which case
the Trustee may in its discretion, but shall not be obligated to, enter into
such amended or supplemental indenture.  It shall not be necessary for the
consent of the holders under this Section 9.2 to approve the particular form of
any proposed amendment or waiver, but it shall be sufficient if such consent
approves the substance thereof.
 
After an amendment, supplement or waiver under this Section 9.2 becomes
effective, the Issuer shall mail to the holders of the Notes (with a copy to the
Trustee) a notice briefly describing the amendment, supplement or waiver.
However, the failure to give such notice to all holders of the Notes, or any
defect therein, will not in any way impair or affect the validity of such
amended or supplemented indenture or waiver. In addition, for so long as the
Notes are listed on the Luxembourg Stock Exchange and the rules of such exchange
so require, the Issuer will publish notice of any amendment, supplement and
waiver in The Grand Duchy of Luxembourg in a daily newspaper with general
circulation in The Grand Duchy of Luxembourg (which is expected to be the
d’Wort) or on the website of the Luxembourg Stock Exchange at www.bourse.lu.
 
SECTION 9.3   Revocation and Effect of Consents.  Until an amendment, supplement
or waiver becomes effective, a consent to it by a holder of a Note is a
continuing consent by the holder of a Note and every subsequent holder of a Note
or portion of a Note that evidences the same debt as the consenting holder’s
Note, even if notation of the consent is not made on any Note.  However, any
such holder of a Note or subsequent holder of a Note may revoke the consent as
to its Note if the Trustee receives written notice of revocation before the date
the waiver, supplement or amendment becomes effective.  An amendment, supplement
or waiver becomes effective in accordance with its terms and thereafter binds
every holder of a Note.
 
79

--------------------------------------------------------------------------------



The Issuer may fix a record date for determining which holders of the Notes must
consent to such amendment, supplement or waiver.  If the Issuer fixes a record
date, the record date shall be fixed at (i) the later of 30 days prior to the
first solicitation of such consent or the date of the most recent list of
holders of the Notes furnished to the Trustee prior to such solicitation
pursuant to Section 2.5 or (ii) such other date as the Issuer shall designate.
 
SECTION 9.4   Notation on or Exchange of Notes.  The Trustee may place an
appropriate notation about an amendment, supplement or waiver on any Note
thereafter authenticated.  The Issuer in exchange for all Notes may issue and
the Trustee shall authenticate new Notes that reflect the amendment, supplement
or waiver.  Failure to make the appropriate notation or issue a new Note shall
not affect the validity and effect of such amendment, supplement or waiver.
 
SECTION 9.5   Trustee to Sign Amendments, etc..  The Trustee shall execute any
amendment, supplement or waiver authorized pursuant to this Article IX;
provided, however, that the Trustee may, but shall not be obligated to, execute
any such amendment, supplement or waiver which adversely affects the Trustee’s
own rights, duties or immunities under this Indenture.  The Trustee shall be
fully protected in relying upon an Opinion of Counsel and an Officers’
Certificate each stating that the execution of any amendment, supplement or
waiver authorized pursuant to this Article IX is authorized or permitted by this
Indenture and constitutes the legal, valid and binding obligations of the Issuer
enforceable in accordance with its terms.  Any Opinion of Counsel shall not be
an expense of the Trustee.
 
ARTICLE X

 
GUARANTEES
 
SECTION 10.1   Subsidiary Guarantee.  Each of the Subsidiary Guarantors hereby
fully, unconditionally, irrevocably, and jointly and severally Guarantees on a
senior basis, as primary obligor and not merely as surety, the full and punctual
payment of principal of, or interest on or in respect of the Notes when due,
whether at stated maturity, by acceleration or otherwise, under the Notes and
this Indenture (including the repurchase obligation of the Issuer resulting from
a Change of Control Triggering Event).  Such Guarantee shall include, in
addition to the amount stated above, any and all costs and expenses (including
counsel fees and expenses) Incurred by the Trustee or the holders of the Notes
in enforcing any rights under the Subsidiary Guarantees.
 
In the event of default in the payment of principal of or premium, if any,
interest, if any, and any other payment obligations in respect of the Notes
(including any obligation to repurchase the Notes), legal proceedings may be
instituted directly against one or all of the Subsidiary Guarantors without
first proceeding against the Issuer.
 
80

--------------------------------------------------------------------------------



SECTION 10.2   Limitation on Liability.  The obligations of each Subsidiary
Guarantor hereunder will be limited to the maximum amount that will result in
the obligations of such Subsidiary Guarantor not constituting a fraudulent
conveyance or a violation of fraudulent transfer restrictions under applicable
insolvency and other laws.
 
SECTION 10.3   No Subrogation.  Notwithstanding any payment or payments made by
a Subsidiary Guarantor hereunder, no Subsidiary Guarantor shall be entitled to
be subrogated to any of the rights of the Trustee or any holder of the Notes
against the Issuer or any collateral security or guarantee or right of offset
held by the Trustee or any holder of the Notes for the payment of amounts owed
by the Issuer and the Subsidiary Guarantors pursuant to this Indenture and the
Notes (“Obligations”) nor shall any Subsidiary Guarantor seek or be entitled to
seek any contribution or reimbursement from the Issuer in respect of payments
made by such Subsidiary Guarantor hereunder, until all Obligations are paid in
full.  If any amount shall be paid to any Subsidiary Guarantor on account of
such subrogation rights at any time when all of the Obligations shall not have
been paid in full, such amount shall be held by the Subsidiary Guarantor in
trust for the Trustee and the holders of the Notes, segregated from other funds
of the Subsidiary Guarantor and shall, forthwith upon receipt by the Subsidiary
Guarantor, be turned over to the Trustee in the exact form received by the
Subsidiary Guarantor (duly indorsed by the Subsidiary Guarantor to the Trustee,
if required), to be applied against the Obligations.
 
SECTION 10.4   Release.  (c) The Subsidiary Guarantee of each Subsidiary
Guarantor will be automatically and unconditionally released without further
action on the part of any holder of the Notes or the Trustee (and thereupon
shall terminate and be discharged and be of no further force and effect) upon
full and final payment and performance of all Obligations under this Indenture
and the Notes.
 
(b)           So long as no Event of Default has occurred and is continuing, the
Subsidiary Guarantee of any Subsidiary Guarantor (together with any rights of
contribution, subrogation or other similar rights against the Subsidiary
Guarantor) will be automatically and unconditionally released without further
action on the part of any holder of the Notes or the Trustee (and thereupon
shall terminate and be discharged and be of no further force and effect):
 
(i)           if the Subsidiary is disposed of (whether by amalgamation, merger
or consolidation, the sale of its Capital Stock or the sale or all or
substantially all of its assets (other than by a lease)) to a Person which is
not the Issuer or a Restricted Subsidiary of the Issuer in compliance with the
terms of this Indenture (including Section 4.9 and Section 4.18) so long as (A)
such Subsidiary Guarantor is simultaneously and unconditionally released from
its obligations in respect of any other Indebtedness of the Issuer or any other
Restricted Subsidiary and (B) theproceeds from such sale or disposition are used
for the purposes permitted or required by this Indenture.
 
(c)           The Subsidiary Guarantees of the Subsidiary Guarantors will also
be released upon the defeasance or discharge of the Notes as provided in Article
VIII under this Indenture.
 
81

--------------------------------------------------------------------------------



ARTICLE XI

 
SECURITY AND SECURITY TRUSTEE
 
SECTION 11.1   Collateral and Security Documents.(d) The Issuer and the
Subsidiary Guarantors agree to secure the full and punctual payment when due and
the full and punctual performance of their obligations under this Indenture and
the Notes by (i) a third-ranking pledge of shares of CME NV and CME BV (the
“Pledged Shares”) and (ii) a third-ranking assignment of the Issuer’s rights
under the Framework Agreement (together with the Pledged Shares, the
“Collateral”).  The share pledges in respect of the Pledged Shares are referred
to as the “Share Pledges” and, together with the assignment agreements
evidencing the third-ranking assignment of rights under the Framework Agreement,
are referred to as the “Security Documents.” Subject to the terms of the
Security Documents and this Indenture, the Issuer is permitted to pledge the
Collateral in connection with future Indebtedness of the Issuer or its
Restricted Subsidiaries incurred and secured in compliance with this Indenture
and on terms consistent with the relative priority of such Indebtedness and the
Trustee and the Security Trustee may enter into one or more additional or
amended intercreditor agreements in connection with any such future pledge of
the Collateral. The rights and obligations of the parties hereunder with respect
to the Collateral are subject to the provisions of the Intercreditor Agreement.
 
So long as no Event of Default has occurred and is continuing, any share pledge
will be released if the Subsidiary whose Capital Stock is pledged is disposed of
(whether by merger, amalgamation or consolidation, the sale of its Capital Stock
or the sale of all or substantially all of its assets (other than by a lease))
to a Person that is not the Issuer or a Restricted Subsidiary of the Issuer in
compliance with the terms of this Indenture (including Section 4.9 and Section
4.20) so long as (i) all other security interests in respect of such
Subsidiary’s Capital Stock securing the Indebtedness of the Issuer or a
Restricted Subsidiary are released and (ii) the proceeds from such sale or
disposition are used for the purposes permitted or required by this
Indenture.  In addition, any share pledge will be released if the Subsidiary
whose Capital Stock is pledged is redesignated as an Unrestricted Subsidiary in
compliance with the terms and conditions of this Indenture.  All of the
Collateral shall be released upon the defeasance or discharge of the Notes in
accordance with Sections 8.2, 8.3 or 8.5 of this Indenture.
 
Each holder of Notes by accepting a Note shall be deemed to have authorized and
directed each of the Trustee and the Security Trustee to execute the
Intercreditor Agreement. Each holder of Notes by accepting a Note consents and
agrees to the terms of the Security Documents and the Intercreditor Agreement
(including, without limitation, the provisions providing for foreclosure and
release of Collateral) as the same may be in effect or may be amended from time
to time in accordance with their terms and authorizes the Trustee and the
Security Trustee to perform their respective obligations and exercise their
respective rights thereunder in accordance therewith and appoints the Trustee as
his attorney-in-fact for such purpose, including, in the event of any
liquidation, dissolution, winding up, reorganization, assignment for the benefit
of creditors or marshaling of assets of any Guarantor tending towards
liquidation or reorganization of the business and assets of any Guarantor, the
immediate filing of a claim for the unpaid balance under its Guarantee
obligations in the form required in said proceedings to cause said claim to be
approved, provided that it is expressly understood that the Trustee shall not be
required to exercise any such rights as attorney for any holders of Notes unless
instructed to do so in accordance with Section 7.6
 
82

--------------------------------------------------------------------------------



(b)           Each holder by accepting a Note shall be deemed to appoint the
Security Trustee to act as its trustee and representative in connection with the
Collateral, the Security Documents and the Intercreditor Agreement and
authorizes the Security Trustee (acting only at the direction of the Trustee) to
exercise such rights, powers and discretions as are specifically delegated to
the Security Trustee by the terms hereof and together with all rights, powers
and discretions as are reasonably incidental thereto or necessary to give effect
to the trusts hereby created and each holder of Notes by accepting a Note shall
be deemed to irrevocably authorize the Security Trustee on its behalf to release
any existing security being held in favor of the holders, to enter into any and
each Security Document and the Intercreditor Agreement and to deal with any
formalities in relation to the perfection of any security created by such
Security Documents (including, inter alia, entering into such other documents as
may be necessary to such perfection).
 
(c)           (1)           The Security Trustee declares that it shall hold the
Collateral on trust for the holders of Notes and the Trustee on the terms
contained in this Indenture and in the Security Documents.
 
(2)           Each holder by accepting a Note shall be deemed to agree that the
Security Trustee shall have only those duties, obligations and responsibilities
and such rights and protections as expressly specified in this Indenture, the
Security Documents and the Intercreditor Agreement (and no others shall be
implied).
 
(d)           The Security Trustee agrees that it will hold the security
interests in the Collateral created under any Security Document to which it is a
party as contemplated by this Indenture and any and all proceeds thereof, for
the benefit of, among others, the Trustee and the holders of Notes, without
limiting the Security Trustee’s rights to act in preservation of the security
interest in the Collateral.  The Security Trustee will take action or refrain
from taking action in connection therewith only as directed by the Trustee.
 
(e)           Each holder, by accepting a Note, shall be deemed to have agreed
to all the terms and provisions of the Security Documents.
 
(f)           Beyond the exercise of reasonable care in the custody thereof, the
Security Trustee shall have no duty as to any Collateral in its possession or
control or in the possession or control of any agent or bailee or any income
thereon or as to preservation of rights against prior parties or any other
rights pertaining thereto and the Security Trustee shall not be responsible for
filing any financing or continuation statements or recording any documents or
instruments in any public office at any time or times or otherwise perfecting or
maintaining the perfection of any security interest in the Security. The
Security Trustee shall be deemed to have exercised reasonable care in the
custody of the Collateral in its possession if the Collateral is accorded
treatment substantially equal to that which it accords its own property and
shall not be liable or responsible for any loss or diminution in the value of
any of the Collateral by reason of the act or omission of any carrier,
forwarding agency or other agent or bailee selected by the Security Trustee in
good faith.
 
(g)           Subject to the Intercreditor Agreement, the Notes are secured by
Liens that rank junior under local law to the 2005 Notes (as defined in the
Intercreditor Agreement) and the EBRD Loan, but, pursuant to the Intercreditor
Agreement, the parties thereto have agreed that the Notes shall rank pari passu
in relation to the application or right in and priority of payment of any
enforcement proceeds to the security interests securing the 2005 Notes and the
EBRD Loan, which are both secured by the same Collateral.
 
83

--------------------------------------------------------------------------------



(h)           Each holder of Notes by accepting a Note and the related
Guarantees agrees that enforcement of the Collateral is subject to certain
limitations to the extent and in the manner provided in the Intercreditor
Agreement and that the order of application of any enforcement proceeds means
that holders of Notes shall receive enforcement proceeds, if any. after first
being applied in paying all proper costs, charges and expenses incurred by
Secured Parties (as defined in the Intercreditor Agreement) in enforcing against
the Collateral or collecting the proceeds thereof. Each holder of Notes, by
accepting a Note, shall be deemed to have agreed to and accepted the terms and
conditions of the Intercreditor Agreement. A copy of the Intercreditor Agreement
shall be available on any Business Day upon prior written request at the offices
of the Paying Agent.
 
SECTION 11.2   Responsibilities of Security Trustee.
 
(a)           Upon the occurrence of an Event of Default, the Security Trustee
shall take such action as requested by written instructions of the Trustee under
this Indenture, provided that such action does not contradict applicable law or
subject the Security Trustee to any liability under applicable law.  In this
regard, the Security Trustee shall be entitled to rely and act upon, and shall
be fully protected in relying and acting upon, any note, writing, resolution,
notice, consent, certificate, request, demand, direction, instruction, waiver,
receipt, agreement, affidavit, letter, cablegram, telegram, telecopy, telex or
teletype message, statement, order or written document or written communication
reasonably believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons and upon advice and statements of
legal counsel and other experts retained or employed by the Security Trustee in
its reasonably discretion.
 
(b)           The Security Trustee shall be deemed to have actual, constructive,
direct or indirect knowledge or notice of the occurrence of any Event of Default
only upon receipt by the Security Trustee of a written notice or a certificate
from the Trustee, stating that an Event of Default has occurred.  The Security
Trustee shall have no obligation whatsoever either prior to or after receiving
such written notice or certificate to inquire whether an Event of Default has in
fact occurred and shall be entitled to rely conclusively, and shall be fully
protected in so relying, on any notice or certificate so furnished to it.
 
(c)           The Security Trustee shall remit according to the written
instructions of the Trustee any proceeds recovered from enforcement of the
Security Documents.
 
(d)           The Security Trustee shall take such other actions requested by
the Trustee in accordance with this Indenture.
 
SECTION 11.3   Security Trustee’s Individual Capacity.  The Security Trustee may
accept deposits from, lend money to, and generally engage in any kind of
banking, trust or other business with the Issuer or any of its affiliates or
subsidiaries as if it were not performing the duties specified herein, and may
accept fees and other consideration from the Issuer for services in connection
with this Indenture and otherwise without having to account for the same to the
Trustee or to the holders from time to time.
 
SECTION 11.4   Trustee May Perform.  If the Security Trustee shall refuse or be
incapable of performing any right or remedy provided for in this Indenture, the
Trustee may, but shall not be obligated to take such actions, or cause such
actions to be taken, on behalf of the Security Trustee as appropriate to protect
the interests of the Trustee, the Security Trustee or the holders of the Notes
from time to time hereunder, and shall be entitled, in addition to the rights of
the Security Trustee to all of the immunity, indemnity and reimbursement
provisions hereof to which the Security Trustee would be entitled, regardless of
any prior act or omission by the Security Trustee.
 
84

--------------------------------------------------------------------------------



SECTION 11.5   Fees, etc.  For services rendered as Security Trustee under this
Indenture, the Security Trustee shall be entitled to such reasonable
compensation as is agreed to from time to time in writing between the Security
Trustee and the Issuer.  The Issuer agrees to pay the fees, expenses and other
amounts payable of the Security Trustee under this Indenture, in addition to any
other fees, expenses and other amounts payable that may arise under the Security
Documents.
 
SECTION 11.6   Indemnification: Disclaimers, etc.
 
(a)           The Security Trustee shall be entitled to be indemnified in
accordance with the provisions of Section 7.6 on the same terms as the Trustee.
 
(b)           Without prejudice to any other provision of this Article XI, the
Security Trustee and the Issuer agree that the Trustee shall have no liability
to the Security Trustee or the Issuer (whether sounding in tort, contract or
otherwise) hereunder except in its capacity as Trustee under, and as provided
for in, this Indenture.
 
SECTION 11.7   Illegality; No inconsistency.  Nothing in this Indenture or the
Security Documents shall require the Security Trustee to take any action, which
may be inconsistent with, or in violation of any laws, rules or regulations in
force in the jurisdiction where the Security Trustee is located.
 
SECTION 11.8   Rights of Trustee, the Security Trustee and the Paying
Agent.  The Trustee, the Security Trustee and the Paying Agent may continue to
make payments on the Notes (and the Security Trustee may pay any monies received
by it in respect of the Security Documents to the Trustee or as it may direct or
to a Paying Agent for distribution to holders of the Notes) and shall not be
charged with the knowledge of existence of facts that prohibit the making of any
such payments unless, not less than two Business Days prior to the date of such
payment, a Trust Officer of the Trustee or an officer of the Security Trustee
within the department of the Security Trustee responsible for administering the
security created by the Security Documents receives notice in writing
satisfactory to it that payments may not be made under this Article XI.
 
SECTION 11.9   Parallel Debt.
 
 
(i)
For the purpose of this Section 11.9, "Principal Debt Obligations" means payment
obligations of the Issuer and the Subsidiary Guarantors under the Indenture and
the Notes.



 
(ii)
Without prejudice to the provisions of this Indenture, and for the purpose of
ensuring and preserving the validity and continuity of the security rights
granted and to be granted by the Issuer and CME NV under or pursuant to the
Share Pledges, the Issuer and the Subsidiary Guarantors hereby irrevocably and
unconditionally undertake to pay to the Security Trustee amounts equal to and in
the currency of the Principal Debt Obligations from time to time due in
accordance with and under the same terms and conditions as each of the Principal
Debt Obligations (such payment undertakings and the obligations and liabilities
which are the result thereof hereinafter referred to as the “Parallel Debt”).


85

--------------------------------------------------------------------------------



                       
(iii)
The Issuer, the Subsidiary Guarantors and the Security Trustee acknowledge that
(i) for this purpose, the Parallel Debt constitutes undertakings, obligations
and liabilities of the Issuer and the Subsidiary Guarantors to the Security
Trustee which are separate and independent from, and without prejudice to, the
corresponding Principal Debt Obligations which the Issuer or the Subsidiary
Guarantors have under this Indenture or under the Notes and (ii) that the
Parallel Debt represents the Security Trustee’s own claims (vorderingen op naam)
to receive payment of the Parallel Debt, provided that the total amount of the
Parallel Debt shall never exceed the total amount of the Principal Debt
Obligations.



 
(iv)
Every payment of monies made by the Issuer or by the Subsidiary Guarantors to
the Security Trustee shall (conditionally upon such payment not subsequently
being avoided or reduced by virtue of any provisions or enactments relating to
bankruptcy, insolvency, liquidation or similar laws of general application) be
in satisfaction pro tanto of the covenant by the Issuer and the Subsidiary
Guarantors contained in Section (ii), provided that, if any such payment as is
mentioned above is subsequently avoided or reduced by virtue of any provisions
or enactments relating to bankruptcy, insolvency, liquidation or similar laws of
general application, the Security Trustee shall be entitled to receive a
corresponding amount as Parallel Debt under Section (ii) from the Issuer or the
Subsidiary Guarantors and each of the Issuer and the Subsidiary Guarantors shall
remain liable to satisfy such Parallel Debt and such Parallel Debt shall be
deemed not to have been discharged.



 
(v)
Notwithstanding any of the other provisions of this Section 11.9:



                              
(a)
the total amount due and payable as Parallel Debt under this Section 11.9 shall
be decreased to the extent that, and at the same time as, the Issuer and/or the
Subsidiary Guarantors shall have paid any amounts to reduce the outstanding
Principal Debt Obligations; and



                              
(b)
to the extent that, and at the same time as,  the Issuer and/or the Subsidiary
Guarantors shall have paid any amounts to the SecurityTrustee under the Parallel
Debt or the Security Trustee otherwise shall have received monies in payment of
the Parallel Debt, the total amount due and payable under the Principal Debt
Obligations shall be decreased as if said amounts were received directly in
payment of the Principal Debt Obligations.



 
(vi)
For the avoidance of doubt, in the event that the Issuer or any of the
Subsidiary Guarantors is in default in respect of the Principal Debt
Obligations, as set forth in this Indenture, each of the Issuer and the
Subsidiary Guarantors shall, at the same time, be deemed in default in respect
of its obligations under the Parallel Debt.



                       
(vii)
The terms of this Section 11.9 shall be interpreted according to the internal
laws of the Netherlands, without having regard to any choice of law principles
that would apply the laws of any other jurisdiction to this Section 11.9.


86

--------------------------------------------------------------------------------



ARTICLE XII

 
MISCELLANEOUS
 
SECTION 12.1   Notices.  Any notices or other communications required or
permitted hereunder shall be in writing, and shall be sufficiently given if made
by hand delivery, by telecopier or first-class mail, postage prepaid, addressed
as follows:
 
if to the Issuer:
 
Central European Media Enterprises Ltd.
c/o CME Development Corporation
Aldwych House
81 Aldwych
London WC2B 4HN
United Kingdom
Attention:  General Counsel
Facsimile no.: +44 20 7430 5403


with a copy to:


Katten Muchin Rosenman LLP
575 Madison Avenue
New York, NY 10022-2585
USA
Attention: Robert L. Kohl, Esq.
Facsimile no.: +1 212-940-8776


if to Central European Media Enterprises N.V.:
 
Central European Media Enterprises N.V.
Schottegatweg Oost 44
Willemstad
Curacao
Netherlands Antilles.
Attention:  General Counsel
Facsimile no.: +44 20 7430 5403

87

--------------------------------------------------------------------------------



with a copy to the Issuer (as specified above) and to:


Katten Muchin Rosenman LLP
575 Madison Avenue
New York, NY 10022-2585
USA
Attention: Robert L. Kohl, Esq.
Facsimile no.: +1 212-940-8776


if to CME Media Enterprises B.V.:


CME Media Enterprises B.V.
Dam 5B
1012 JS Amsterdam
The Netherlands
Attention:  General Counsel
Facsimile no.: +44 20 7430 5403


with a copy to the Issuer (as specified above) and to:


Katten Muchin Rosenman LLP
575 Madison Avenue
New York, NY 10022-2585
USA
Attention: Robert L. Kohl, Esq.
Facsimile no.: +1 212-940-8776


if to the Principal Paying Agent:
 
The Bank of New York
One Canada Square
London E14 5AL
United Kingdom
Fax:  +44 20 7964 6399
Attention: Jason Blondell (indicating in which capacity)
 
if to the Luxembourg Paying Agent:
 
The Bank of New York (Luxembourg) S.A.
1A, Hoehenhof
L-1736 Senningerberg
Luxembourg
Fax:  +352 34 20 90 6036
Attention: Manager Corporate Trust Services


if to the Trustee:
 
BNY Corporate Trustee Services Limited
One Canada Square
London E14 5AL
United Kingdom
Fax:  +44 20 7964 6399
Attention:  Jason Blondell (indicating in which capacity)

88

--------------------------------------------------------------------------------



The Issuer, each Subsidiary Guarantor or the Trustee by written notice may
designate additional or different addresses for notices.  Any notice or
communication to the Issuer, the Subsidiary Guarantors or the Trustee shall be
deemed to have been given or made as of the date so delivered if personally
delivered; when receipt is acknowledged, if telecopied; and five (5) calendar
days after mailing if sent by first class mail, postage prepaid (except that a
notice of change of address and a notice to the Trustee shall not be deemed to
have been given until actually received by the addressee).
 
Any notice or communication mailed to a holder of the Notes shall be mailed to
such Person by first-class mail or other equivalent means at such Person’s
address as it appears on the registration books of the Registrar and shall be
sufficiently given to him if so mailed within the time prescribed.
 
Failure to mail a notice or communication to a holder of the Notes or any defect
in it shall not affect its sufficiency with respect to other holders of the
Notes.  If a notice or communication is mailed in the manner provided above, it
is duly given, whether or not the addressee receives it.
 
Notices regarding the Notes will be sent to the Trustee and published in a
leading newspaper having a general circulation in London (which is expected to
be the Financial Times).  Notices to holders of the Notes will be validly given
if mailed to them at their respective addresses in the register of holders of
such Notes, maintained by the Registrar.  In addition, so long as any of the
Notes are listed on the Luxembourg Stock Exchange and the rules of such stock
exchange so require, notices will be published in a leading newspaper having a
general circulation in The Grand Duchy of Luxembourg (which is expected to be
the d’Wort) or on the website of the Luxembourg Stock Exchange at www.bourse.lu,
or, if in the opinion of the Trustee such publication is not practicable, in an
English language newspaper having general circulation in Europe.  In the case of
Definitive Notes, all notices to holders of the Notes will be validly given if
mailed to them at their respective addresses in the register of the holders of
such Notes, if any, maintained by the Registrar.  Each such notice shall be
deemed to have been given on the date of such publication or, if published more
than once on different dates, on the first date on which publication is made;
provided that, if notices are mailed, such notice shall be deemed to have been
given on the later of such publication and the seventh day after being so
mailed.  For so long as any Notes are represented by Global Notes, all notices
to holders of the Notes will be delivered to Euroclear and Clearstream.  Any
notice or communication mailed to a holder of the Notes shall be mailed to such
Person by first-class mail or other equivalent means and shall be sufficiently
given to him if so mailed within the time prescribed.  Failure to mail a notice
or communication to a holder of the Notes or any defect in it shall not affect
its sufficiency with respect to other holders of the Notes.  If a notice or
communication is mailed in the manner provided above, it is duly given, whether
or not the addressee receives it.
 
SECTION 12.2   Certificate and Opinion as to Conditions Precedent.  Upon any
request or application by the Issuer or any Subsidiary Guarantor to the Trustee
or an Agent to take any action under this Indenture, the Issuer or such
Subsidiary Guarantor shall furnish to the Trustee at the request of the Trustee:
 
(1) an Officers’ Certificate, in form and substance satisfactory to the Trustee
(which shall include the statements set forth in Section 12.3), stating that, in
the opinion of the signers thereof, all conditions precedent and covenants, if
any, provided for in this Indenture relating to the proposed action have been
satisfied or complied with; and
 
89

--------------------------------------------------------------------------------



(2) an Opinion of Counsel in form and substance satisfactory to the Trustee or
such Agent (which shall include the statements set forth in Section 12.3)
stating that, in the opinion of such counsel, all such conditions precedent and
covenants have been satisfied or complied with.
 
In any case where several matters are required to be certified by, or covered by
an Opinion of Counsel of, any specified Person, it is not necessary that all
such matters be certified by, or covered by the Opinion of Counsel of, only one
such Person, or that they be so certified or covered by only one document, but
one such Person may certify or give an Opinion of Counsel with respect to some
matters and one or more such Persons as to other matters, and any such Person
may certify or give an Opinion of Counsel as to such matters in one or several
documents.
 
Any certificate of an Officer of the Issuer or any Subsidiary Guarantor may be
based, insofar as it relates to legal matters, upon an Opinion of Counsel,
unless such Officer knows, or in the exercise of reasonable care should know,
that such Opinion of Counsel with respect to the matters upon which his
certificate is based is erroneous. Any Opinion of Counsel may be based, and may
state that it is so based, insofar as it relates to factual matters, upon a
certificate of, or representations by, an Officer or Officers of the Issuer or
any Subsidiary Guarantor stating that the information with respect to such
factual matters is in the possession of the Issuer or such Subsidiary Guarantor,
as the case may be, unless such counsel knows, or in the exercise of reasonable
care should know, that the certificate or representations with respect to such
matters are erroneous.
 
Where any Person is required to make, give or execute two or more applications,
requests, consents, certificates, statements, opinions or other instruments
under this Indenture, they may, but need not, be consolidated and form one
instrument.
 
SECTION 12.3   Statements Required in Certificate or Opinion.  Each certificate
or opinion with respect to compliance with a condition or covenant provided for
in this Indenture shall include:
 
(1) a statement that the Person making such certificate or opinion has read such
covenant or condition;
 
(2) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;
 
(3) a statement that, in the opinion of such Person, such Person has made such
examination or investigation as is necessary to enable such Person to express an
informed opinion as to whether or not such covenant or condition has been
complied with; and
 
(4) a statement as to whether or not, in the opinion of each such Person, such
condition or covenant has been complied with.
 
SECTION 12.4   Rules by Trustee, Paying Agent (Including Principal Paying
Agent), Registrar.  The Trustee, Paying Agent (including the Principal Paying
Agent) or Registrar may make reasonable rules for its functions.
 
90

--------------------------------------------------------------------------------



SECTION 12.5   Legal Holidays.  If a payment date is not a Business Day, payment
may be made on the next succeeding day that is a Business Day, and no interest
shall accrue for the intervening period.
 
SECTION 12.6   Governing Law.  This Indenture and the Notes, and the rights and
duties of the parties hereunder and thereunder, shall be governed by, and
construed in accordance with, the laws of the State of New York, other than as
provided in Section 11.9.
 
SECTION 12.7   Submission to Jurisdiction; Appointment of Agent for Service.  To
the fullest extent permitted by applicable law, each of the Issuer and each
Subsidiary Guarantor irrevocably submits to the non-exclusive jurisdiction of
and venue in any federal or state court in the Borough of Manhattan in the City
of New York, County and State of New York, United States of America, in any suit
or proceeding based on or arising out of or under or in connection with this
Indenture, the Notes or the Note Guarantees, and irrevocably agrees that all
claims in respect of such suit or proceeding may be determined in any such
court.  Each of the Issuer and each Subsidiary Guarantor, to the fullest extent
permitted by applicable law, irrevocably and fully waives the defense of an
inconvenient forum to the maintenance of such suit or proceeding and hereby
irrevocably designates and appoints CT Corporation System (the “Authorized
Agent”), as its authorized agent upon whom process may be served in any such
suit or proceeding.  CT Corporation System hereby agrees to act as the
Authorized Agent, as the case may be, for the Issuer and each Subsidiary
Guarantor, as the case may be and hereby irrevocably consents to be served with
notice of service of process by delivery or by registered mail with return
receipt requested to its registered office (which, as of the date hereof, is 111
Eighth Avenue, New York, New York 10011 (which service of process by registered
mail shall be effective with respect to the Issuer and each Subsidiary
Guarantor, as the case may be, so long as such return receipt is obtained, or in
the refusal to sign such receipt any holder of Notes or the Trustee is able to
produce evidence of attempted delivery by such means).  The Issuer and each
Subsidiary Guarantor hereby irrevocably authorize and direct its Authorized
Agent to accept such service.  The Issuer and each Subsidiary Guarantor further
agree that service of process upon its Authorized Agent and written notice of
such service to the Issuer and each Subsidiary Guarantor, as the case may be, as
set forth above shall be deemed in every respect effective service of process
upon the Issuer or each Subsidiary Guarantor, as the case may be, in any such
suit or proceeding.  Nothing herein shall affect the right of any person to
serve process in any other manner permitted by law.  The Issuer and each
Subsidiary Guarantor agree that a final action in any such suit or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other lawful manner.
 
The Issuer and each Subsidiary Guarantor hereby irrevocably waive, to the extent
permitted by law, any immunity to jurisdiction to which it may otherwise be
entitled (including, without limitation, immunity to pre-judgment attachment,
post-judgment attachment and execution) in any legal suit, action or proceeding
against it arising out of or based on this Indenture, the Notes or the
transactions contemplated hereby.
 
The provisions of this Section 12.7 are intended to be effective upon the
execution of this Indenture and the Notes without any further action by the
Issuer and the Subsidiary Guarantors, or the Trustee and the introduction of a
true copy of this Indenture into evidence shall be conclusive and final evidence
as to such matters.
 
91

--------------------------------------------------------------------------------



SECTION 12.8   No Adverse Interpretation of Other Agreements.  This Indenture
may not be used to interpret another indenture, loan or debt agreement of the
Issuer or any of its Subsidiaries.  Any such indenture, loan or debt agreement
may not be used to interpret this Indenture.
 
SECTION 12.9   No Personal Liability of Directors, Officers, Employees,
Incorporators or Stockholders.  No director, officer, employee, incorporator or
shareholder of the Issuer, or any of its Subsidiaries, as such, shall have any
liability for any obligations of the Issuer or any of its Subsidiaries under the
Notes, this Indenture or the Subsidiary Guarantees herein or for any claim based
on, in respect of, or by reason of, such obligations or their creation. Each
holder by accepting a Note waives and releases all such liability. The waiver
and release are part of the consideration for issuance of the Notes.
 
SECTION 12.10   Currency Indemnity.  The euro is the sole currency of account
and payment for all sums payable by the Issuer, or any Subsidiary Guarantor
under this Indenture.  Any amount received or recovered in a currency other than
euro (whether as a result of the enforcement of, a judgment or order of a court
of any jurisdiction, in the winding-up or dissolution of the Issuer, any
Subsidiary or otherwise) by a holder of Notes in respect of any sum expressed to
be due to it from the Issuer or any Subsidiary Guarantor will constitute a
discharge of the Issuer and the Subsidiary Guarantor only to the extent of the
euro amount which the recipient is able to purchase with the amount so received
or recovered in that other currency on the date of that receipt or recovery (or,
if it is not possible to make that purchase on that date, on the first date on
which it is possible to do so).  If such euro amount is less than the euro
amount expressed to be due to the recipient under any Note or any Subsidiary
Guarantee, the Issuer or any Subsidiary Guarantor of the Notes will indemnify
the recipient against any loss sustained by it as a result.  In any event the
Issuer will indemnify the recipient against the cost of making any such
purchase.
 
For the purposes of this Section 12.10, it will be sufficient for the holder of
a Note to certify that it would have suffered a loss had an actual purchase of
euro been made with the amount so received in that other currency on the date of
receipt or recovery (or, if a purchase of euro on such date had not been
practicable, on the first date on which it would have been practicable).  These
indemnities constitute a separate and independent obligation from the other
obligations of the Issuer and Subsidiary Guarantors, will give rise to a
separate and independent cause of action, will apply irrespective of any waiver
granted by any holder of the Notes and will continue in full force and effect
despite any other judgment, order, claim or proof for a liquidated amount in
respect of any sum due under any Note or any Subsidiary Guarantee or any other
judgment or order.
 
SECTION 12.11   Currency Calculation.  Except as otherwise expressly set forth
herein, for purposes of determining compliance with any euro-denominated
restriction herein, the euro-equivalent amount for purposes hereof that is
denominated in a non-euro currency shall be calculated based on the relevant
currency exchange rate in effect on the date such non-euro amount is incurred or
made, as the case may be.
 
SECTION 12.12   Information.  For so long as the Notes are listed on the
Luxembourg Stock Exchange and the rules of such exchange so require, copies of
this Indenture will be made available in The Grand Duchy of Luxembourg through
the offices of the Paying Agent in Luxembourg.
 
92

--------------------------------------------------------------------------------



SECTION 12.13   Successors.  All agreements of the Issuer and the Subsidiary
Guarantors in this Indenture, the Notes and the Subsidiary Guarantees shall bind
their respective successors.  All agreements of the Trustee in this Indenture
shall bind its successor.
 
SECTION 12.14   Counterpart Originals.  All parties hereto may sign any number
of copies of this Indenture.  Each signed copy or counterpart shall be an
original, but all of them together shall represent one and the same agreement.
 
SECTION 12.15   Severability.  In case any one or more of the provisions in this
Indenture or in the Notes shall be held invalid, illegal or unenforceable, in
any respect for any reason, the validity, legality and enforceability of any
such provision in every other respect and of the remaining provisions shall not
in any way be affected or impaired thereby, it being intended that all of the
provisions hereof shall be enforceable to the full extent permitted by law.
 
SECTION 12.16   Table of Contents, Headings, etc.  The Table of Contents and
Headings of the Articles and Sections of this Indenture have been inserted for
convenience of reference only, are not to be considered a part of this Indenture
and shall in no way modify or restrict any of the terms or provisions hereof.
 
93

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be duly
executed, as of the date first written above.
 

 
CENTRAL EUROPEAN MEDIA ENTERPRISES LTD.
 
as Issuer
             
By:
/s/ Michael Garin
   
Name:
Michael Garin
 
Title:
Chief Executive Officer
             
CENTRAL EUROPEAN MEDIA ENTERPRISES N.V.
 
as Subsidiary Guarantor
             
By:
/s/ Michael Garin
   
Name:
Michael Garin
 
Title:
Managing Director
             
CME MEDIA ENTERPRISES B.V.
 
as Subsidiary Guarantor
             
By:
/s/ Michael Garin
   
Name:
Michael Garin
 
Title:
Managing Director
             
BNY CORPORATE TRUSTEE SERVICES LIMITED
 
as Trustee
       
By:
/s/ Jason Blondell
   
Name:
Jason Blondell
 
Title:
Authorised Signatory


--------------------------------------------------------------------------------




Acknowledged and agreed by
 
The Bank of New York, as Transfer Agent, Principal Paying Agent and Security
Trustee 
By:
/s/ Jason Blondell
   
Name:
Jason Blondell
 
Title:
Authorised Signatory
 



Acknowledged and agreed by
 
The Bank of New York (Luxembourg) S.A., as Registrar, Luxembourg Transfer Agent
and Luxembourg Paying Agent 
By:
/s/ Jason Blondell
   
Name:
Jason Blondell
 
Title:
Authorised Signatory
 

 
 
Dated:


--------------------------------------------------------------------------------



EXHIBIT A
TO THE INDENTURE


[FORM OF FACE OF GLOBAL NOTE]
 
THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES OF 1933, AS
AMENDED (THE “U.S. SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OR
OTHER JURISDICTION.  NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION
HEREIN MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR
OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH
TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, SUCH REGISTRATION.
 
THE HOLDER OF THIS SECURITY, BY ITS ACCEPTANCE HEREOF, AGREES ON ITS OWN BEHALF
AND ON BEHALF OF ANY INVESTOR ACCOUNT FOR WHICH IT HAS PURCHASED SECURITIES, TO
OFFER, SELL OR OTHERWISE TRANSFER SUCH SECURITY, PRIOR TO THE DATE (THE “RESALE
RESTRICTION TERMINATION DATE”) THAT IS TWO YEARS AFTER THE LATER OF THE ORIGINAL
ISSUE DATE HEREOF AND THE LAST DATE ON WHICH THE ISSUER OR ANY AFFILIATE OF THE
ISSUER WAS THE OWNER OF THIS SECURITY (OR ANY PREDECESSOR OF SUCH SECURITY),
ONLY (A) TO THE ISSUER, (B) PURSUANT TO A REGISTRATION STATEMENT THAT HAS BEEN
DECLARED EFFECTIVE UNDER THE U.S. SECURITIES ACT, (C) FOR SO LONG AS THE
SECURITIES ARE ELIGIBLE FOR RESALE PURSUANT TO RULE 144A UNDER THE U.S.
SECURITIES ACT, TO A PERSON IT REASONABLY BELIEVES IS A “QUALIFIED INSTITUTIONAL
BUYER” AS DEFINED IN RULE 144A UNDER THE U.S. SECURITIES ACT THAT PURCHASES FOR
ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHOM
NOTICE IS GIVEN THAT THE TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A UNDER
THE U.S. SECURITIES ACT, (D) PURSUANT TO OFFERS AND SALES TO NON-U.S. PERSONS
THAT OCCUR OUTSIDE THE UNITED STATES WITHIN THE MEANING OF REGULATION S UNDER
THE U.S. SECURITIES ACT, (E) TO AN INSTITUTIONAL “ACCREDITED INVESTOR” WITHIN
THE MEANING OF RULE 501(a)(1), (2), (3) OR (7) UNDER THE SECURITIES ACT THAT IS
AN INSTITUTIONAL ACCREDITED INVESTOR ACQUIRING THE SECURITY FOR ITS OWN ACCOUNT
OR FOR THE ACCOUNT OF SUCH AN INSTITUTIONAL ACCREDITED INVESTOR, IN EACH CASE IN
A MINIMUM PRINCIPAL AMOUNT OF THE SECURITIES OF $250,000, FOR INVESTMENT
PURPOSES AND NOT WITH A VIEW TO OR FOR OFFER OR SALE IN CONNECTION WITH ANY
DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT, OR (F) PURSUANT TO ANOTHER
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE U.S.  SECURITIES
ACT, SUBJECT TO THE ISSUER’S AND THE TRUSTEE’S RIGHT PRIOR TO ANY SUCH OFFER,
SALE OR TRANSFER PURSUANT TO CLAUSES (D), (E) OR (F) TO REQUIRE THE DELIVERY OF
AN OPINION OF COUNSEL, CERTIFICATION AND/OR OTHER INFORMATION SATISFACTORY TO
EACH OF THEM.  THIS LEGEND WILL BE REMOVED UPON THE REQUEST OF THE HOLDER AFTER
THE RESALE RESTRICTION TERMINATION DATE.
 
A-1

--------------------------------------------------------------------------------


 
CENTRAL EUROPEAN MEDIA ENTERPRISES LTD.
 
Senior Floating Rate Note due 2014
 


 
Common Code: ________
 
ISIN: ________
 
 
No.____
€150,000,000
 

 
CENTRAL EUROPEAN MEDIA ENTERPRISES LTD., a company limited by shares
incorporated under the laws of Bermuda (the “Issuer,” which term includes any
successor corporation), for value received promises to pay The Bank of New York
Depositary (Nominees) Limited or registered assigns upon surrender hereof the
principal sum indicated on Schedule A hereof, on May 15, 2014.
 
Interest Payment Dates:  May 15 and November 15, commencing November 15, 2007.
 
Record Dates: May 1 and November 1 immediately preceding each Interest Payment
Date.
 
Reference is made to the further provisions of this Note contained herein, which
will for all purposes have the same effect as if set forth at this place.
 
A-2

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Issuer has caused this Note to be signed manually or by
facsimile by its duly authorized officer.
 

 
CENTRAL EUROPEAN MEDIA ENTERPRISES LTD.
 
as Issuer
             
By:
 
 
Name:
 
Title:

 


This is one of the Notes referred to
in the above-mentioned Indenture:
BNY CORPORATE TRUSTEE
SERVICES LIMITED
as Trustee


 
By:
 
 
Name:
   
Title:
   

 
 
Dated:

A-3

--------------------------------------------------------------------------------



[FORM OF REVERSE]
 
CENTRAL EUROPEAN MEDIA ENTERPRISES LTD.
 
Senior Floating Rate Note due 2014
 
 
(1)   Interest.  CENTRAL EUROPEAN MEDIA ENTERPRISES LTD., a company limited by
shares incorporated under the laws of Bermuda (the “Issuer”), promises to pay
interest on the principal amount of this Note at the rate and in the manner
specified below.  This Note will bear interest at a rate per annum (the “Rate of
Interest”), reset semi-annually, equal to six-month EURIBOR plus 1.625%, as
determined by the calculation agent (the “Calculation Agent”), which shall
initially be The Bank of New York.  Interest on this Note will be payable
semi-annually in arrears on May 15 and November 15, commencing on November 15,
2007.  Interest on this Note will accrue from the most recent date to which
interest has been paid or, if no interest has been paid, from and including the
Issue Date.
 
 “Determination Date,” with respect to an Interest Period, will be the day that
is two TARGET Settlement Days preceding the first day of such Interest Period.
 
“EURIBOR,” with respect to an Interest Period, will be the rate (expressed as a
percentage per annum) for deposits in euros for a six-month period beginning on
the day that is two TARGET Settlement Days after the Determination Date that
appears on Telerate Page 248 as of 11:00 a.m., Brussels time, on the
Determination Date.  If Telerate Page 248 does not include such a rate or is
unavailable on a Determination Date, the Calculation Agent will request the
principal London office of each of four major banks in the Euro-zone inter-bank
market, as selected by the Calculation Agent, to provide such bank’s offered
quotation (expressed as a percentage per annum) as of approximately 11:00 a.m.,
Brussels time, on such Determination Date, to prime banks in the Euro-zone
interbank market for deposits in a Representative Amount in euro for a six-month
period beginning on the day that is two TARGET Settlement Days after the
Determination Date.  If at least two such offered quotations are so provided,
the rate for the Interest Period will be the arithmetic mean of such
quotations.  If fewer than two such quotations are so provided, the Calculation
Agent will request each of three major banks in London, as selected by the
Calculation Agent, to provide such bank’s rate (expressed as a percentage per
annum), as of approximately 11:00 a.m., London time, on such Determination Date,
for loans in a Representative Amount in euros to leading European banks for a
six-month period beginning on the day that is two TARGET Settlement Days after
the Determination Date.  If at least two such rates are so provided, the rate
for the Interest Period will be the arithmetic mean of such rates.  If fewer
than two such rates are so provided then the rate of the Interest Period will be
the rate in effect with respect to the immediately preceding Interest Period.
 
“Euro-zone” means the region comprised of member states of the European Union
that adopt the euro.
 
“Interest Period” means the period commencing on and including an interest
payment date and ending on and including the day immediately preceding the next
succeeding interest payment date, with the exception that the first Interest
Period shall commence on and include the Issue Date and end on and include the
day before the first interest payment date.
 
A-4

--------------------------------------------------------------------------------



“Representative Amount” means the greater of (a) €1,000,000 and (b) an amount
that is representative for a single transaction in the relevant market at the
relevant time.
 
“TARGET Settlement Day” means any day on which the Trans-European Automated
Real-Time Gross Settlement Express Transfer (TARGET) System is open.
 
“Telerate Page 248” means the display page so designated on Bridge’s Telerate
Service (or such other page as may replace that page on that service, or such
other service as may be nominated as the information vendor).
 
The Calculation Agent shall, as soon as practicable after 11:00 a.m. (Brussels
Time) on each Determination Date, determine the Rate of Interest and calculate
the aggregate amount of interest payable in respect of the following Interest
Period (the “Interest Amount”).  The Interest Amount shall be calculated by
applying the Rate of Interest to the principal amount of this Note outstanding
at the commencement of the Interest Period, multiplying such amount by the
actual number of days in the Interest Period concerned divided by 360 and
rounding the resultant figure upwards to the nearest available currency
unit.  The determination of the Rate of Interest and the Interest Amount by the
Calculation Agent shall, in the absence of willful default, bad faith or
manifest error, be final and binding on all parties.
 
The Issuer shall pay interest on overdue principal and on overdue installments
of interest and on any Additional Amounts as specified in the Indenture.  Any
interest paid on this Note shall be increased to the extent necessary to pay
Additional Amounts as set forth herein.
 
(2)   Additional Amounts.  All payments made by the Issuer or a Subsidiary
Guarantor (each, a “Payor”) under, or with respect to, this Note or a Subsidiary
Guarantee, will be made free and clear of and without withholding or deduction
for or on account of any present or future tax, duty, levy, impost, assessment
or other governmental charge (including penalties, interest and other
liabilities related thereto) (collectively, “Taxes”) unless the Payor is
required to withhold or deduct such Taxes by law or by the official
interpretation or administration thereof. If the Payor is required to withhold
or deduct any amount for or on account of Taxes imposed or levied by or on
behalf of (i) Bermuda, Netherlands, and Netherlands Antilles or any political
subdivision or governmental authority of any thereof or therein having the power
to tax, (ii) any jurisdiction from or through which payment on the Notes or the
Subsidiary Guarantee is made, or any political subdivision or governmental
authority thereof or therein having the power to tax, or (iii) any other
jurisdiction in which a Payor is organized or otherwise considered to be a
resident for tax purposes, or any political subdivision or governmental
authority thereof or therein having the power to tax (any of the aforementioned
being a “Relevant Taxing Jurisdiction”) from any payment made under or with
respect to this Note or any Subsidiary Guarantee, the Payor will pay such
additional amounts (“Additional Amounts”) as may be necessary so that the net
amount received by each holder of this Note (including Additional Amounts) after
such withholding or deduction will not be less than the amount such holder would
have received if such Taxes had not been required to be withheld or
deducted;  provided, however, that the foregoing obligation to pay Additional
Amounts does not apply to:
 
(1)
any Taxes that would not have been so imposed but for the existence of any
present or former connection between the relevant holder, including,
withoutlimitation, such relevant holder being or having been a citizen or
resident thereof or being or having been present or engaged in a trade or
business therein or having or having had a permanent establishment therein (or
between a fiduciary, settler, beneficiary, member or shareholder of, or
possessor of power over the relevant holder, if the relevant holder is an
estate, nominee, trust or corporation), and the Relevant Taxing Jurisdiction
other than a connection resulting from the mere ownership or holding of such
Note or enforcement of rights thereunder or under the Subsidiary Guarantee or
the receipt of payments in respect thereof;

 
A-5

--------------------------------------------------------------------------------



(2)
any Taxes that would not have been so imposed if the holder had made a
declaration of non-residence or any other claim or filing for exemption to which
it is entitled (provided that (x) such declaration of non-residence or other
claim or filing for exemption is required by the applicable law of the Relevant
Taxing Jurisdiction as a precondition to exemption from the requirement to
deduct or withhold such Taxes and (y) at least 30 days prior to the first
payment date with respect to which such declaration of non-residence or other
claim or filing for exemption is required under the applicable law of the
Relevant Taxing Jurisdiction, the relevant holder at that time has been notified
(in accordance with the procedures set forth in Section 12.1 of the Indenture)
by the Payor or any other person through whom payment may be made that a
declaration of non-residence or other claim or filing for exemption is required
to be made);

 
(3)
any Note presented for payment (where presentation is required) more than 30
days after the relevant payment is first made available for payment to the
holder (except to the extent that the holder would have been entitled to
Additional Amounts had the Note been presented during such 30 day period);

 
(4)
any Taxes that are payable otherwise than by withholding from a payment of the
principal of, premium, if any, or interest, on the Notes or under the Subsidiary
Guarantee;

 
(5)
any estate, inheritance, gift, sale, transfer, personal property or similar tax,
assessment or other governmental charge;

 
(6)
any withholding or deduction imposed on a payment to an individual and required
to be made pursuant to the European Union Directive on the taxation of savings
income (the “Directive”) which was adopted by the ECOFIN Council of the European
Union (the Council of EU finance and economic ministers) on June 3, 2003 or any
law implementing or complying with, or introduced in order to conform to, the
Directive; or

 
(7)
any Taxes which could have been avoided by the presentation (where presentation
is required) of the relevant Note to another Paying Agent in a member state of
the European Union.

 
Such Additional Amounts will also not be payable where, had the beneficial owner
of the Note been the holder of the Note, it would not have been entitled to
payment of Additional Amounts by reason of any of clauses (1) to (7) inclusive
above.
 
A-6

--------------------------------------------------------------------------------



Upon request, the Issuer will provide the Trustee with documentation
satisfactory to the Trustee evidencing the payment of Additional Amounts. Copies
of such documentation will be made available to the holders of the Notes upon
request.
 
(3)   Method of Payment.  The Issuer shall pay interest on this Note (except
defaulted interest) to the Person in whose name this Note is registered at the
close of business on the Record Date for such interest.  Holders of Notes must
surrender Notes to a Paying Agent to collect principal payments.  The Issuer
shall pay principal and interest in euro.  Immediately available funds for the
payment of the principal of, premium, if any, interest and Additional Amounts,
if any, on this Note due on any interest payment date, Maturity Date, Redemption
Date or other repurchase date will be made available to the Paying Agent prior
to 12.00 p.m. London time on the Business Day immediately preceding each
interest payment date and the Maturity Date to permit the Paying Agent to pay
such funds to the holders on such respective dates.
 
(4)   Paying Agent.  Initially, The Bank of New York will act as Principal
Paying Agent.  In the event that a Paying Agent or Transfer Agent is replaced,
the Issuer will publish such notice thereof if and so long as the Notes are
Global Notes and are listed on the Luxembourg Stock Exchange and the rules of
such stock exchange shall so require, in a newspaper having a general
circulation in The Grand Duchy of Luxembourg (which is expected to be the
d’Wort) or on the website of the Luxembourg Stock Exchange at www.bourse.lu, and
(in the case of Definitive Notes), in addition to such publication, mail such
notice by first-class mail to each holder’s registered address.  The Issuer or
any of its Subsidiaries may act as Paying Agent or Registrar for this Note.
 
(5)   Indenture.  The Issuer issued the Notes under an Indenture, dated as of
May 16, 2007 (the “Indenture”), among the Issuer, the Subsidiary Guarantors, BNY
Corporate Trustee Services Limited as Trustee, The Bank of New York as Transfer
Agent, Principal Paying Agent and Security Trustee and The Bank of New York
(Luxembourg) S.A. as Registrar, Luxembourg Transfer Agent and Luxembourg Paying
Agent.  This Note is one of a duly authorized issue of Notes of the Issuer
designated as its Senior Floating Rate Notes due 2014 (the “Notes”).  The terms
of the Notes include those stated in the Indenture.  Notwithstanding anything to
the contrary herein, the Notes are subject to all such terms, and holders of the
Notes are referred to the Indenture for a statement of them.  The Notes are
general obligations of the Issuer.  The Notes are not limited in aggregate
principal amount and Additional Notes may be issued from time to time under the
Indenture, in each case subject to the terms of the Indenture.  Each holder of
the Notes, by accepting a Note, agrees to be bound by all of the terms and
provisions of the Indenture, as the same may be amended from time to time.
 
(6)   Ranking.  The Notes will be general, senior secured obligations of the
Issuer.  In addition, the Notes have the benefit of the senior secured
Guarantees of the Issuer and certain of its Subsidiaries.
 
(7)   Optional Redemption.  On and after November 15, 2007, the issuer may
redeem all or, from time to time, a part of the Notes upon not less than 30 nor
more than 60 days’ notice, at the following redemption prices (expressed as a
percentage of principal amount) plus accrued and unpaid interest on the Notes,
if any, to the applicable redemption date (subject to the right of holders of
record on the relevant record date to receive interest due on the relevant
interest payment date), if redeemed during the periods indicated below:
 
A-7

--------------------------------------------------------------------------------


 
Year
 
Notes
         
November 15, 2007 to May 14, 2008
    102.0 %
May 15, 2008 to May 14, 2009
    101.0 %
May 15, 2009 and thereafter
    100.0 %

 
(8)   Special Tax Redemption.  The Notes may be redeemed, at the option of the
Issuer, in whole but not in part, at any time, upon giving not less than 30 nor
more than 60 days’ notice to the date fixed by the Issuer for Redemption (a “Tax
Redemption Date”) to each holder of the Notes (which notice will be
irrevocable), at a price equal to 100% of the aggregate principal amount
thereof, plus accrued and unpaid interest thereon, if any, to the redemption
date, and Additional Amounts, if any (the “Redemption Price”), which otherwise
would be payable, if the Issuer, with respect to the Notes, and a Subsidiary
Guarantor, with respect to a Subsidiary Guarantee, is, or on the next interest
payment date in respect of the Notes, would be, required to pay Additional
Amounts in respect of any Note pursuant to the terms and conditions thereof
which obligation cannot be avoided by the taking of reasonable measures
available to it as a result of (i) any change in, or amendment to, the law or
treaties (or any regulations or rulings promulgated thereunder) of a Relevant
Taxing Jurisdiction affecting taxation or (ii) any amendment to or change in
position regarding the application, administration or interpretation of such
laws, treaties, regulations or rulings (including a holding, judgment or order
by a court of competent jurisdiction)(each of the foregoing clauses (i) and
(ii), a “Change in Tax Law” which becomes effective on or after the Issue Date;
provided, however, that no such notice of redemption will be given (a) earlier
than 90 days prior to the earliest date on which the Payor would be obliged to
make such payment or withholding if a payment in respect of the Notes or the
Subsidiary Guarantee were then due and (b) unless at the time such notice is
given, such obligation to pay such Additional Amounts remains in effect.
 
(9)   Notice of Redemption.  Notice of redemption will be given at least 30 days
but not more than 60 days before the Redemption Date, or Tax Redemption Date, as
the case may be in accordance with Section 12.1 of the Indenture and, in the
event the Notes are in the form of Definitive Notes, by mailing first-class
mail, with a copy to the Trustee, postage prepaid, to each holder’s respective
address as it appears on the registration books of the Registrar.
 
Notes in denominations of €50,000 may be redeemed only in whole.  The Trustee
may select for redemption portions (equal to €50,000 and any integral multiple
of €1,000 in excess thereof) of the principal of Notes that have denominations
larger than €50,000.
 
Except as set forth in the Indenture, from and after any Redemption Date, if
monies for the redemption of the Notes called for redemption shall have been
deposited with the Paying Agent for redemption on such Redemption Date, then,
unless the Issuer defaults in the payment of such Redemption Price, the Notes
called for redemption will cease to bear interest and Additional Amounts, if
any, and the only right of the holders of such Notes will be to receive payment
of the Redemption Price.
 
(10)   Change of Control Offer.  Upon the occurrence of a Change of Control
Triggering Event, the Issuer will be required to make an offer to purchase all
or any part (equal to €50,000 and any integral multiple of €1,000 in excess
thereof) of the Notes on the Change of Control Payment Date at a purchase price
in cash equal to 101% of the aggregate principal amount thereof plus accrued and
unpaid interest and Additional Amounts, if any, to the date of purchase (subject
to the right of holders of record on the relevant Record Date to receive
interest due on the relevant interest payment date).  Holders of Notes that are
subject to an offer to purchase will receive a Change of Control Offer from the
Issuer prior to any related Change of Control Payment Date and may elect to have
such Notes purchased by completing the form entitled “Option of Holder to Elect
Purchase” appearing below.
 
A-8

--------------------------------------------------------------------------------



(11)   Limitation on Disposition of Assets.  In certain circumstances specified
in the Indenture, the Issuer will be required to make an offer (an “Asset
Disposition Offer”) to holders of Notes to purchase a specified amount of such
Notes at an offer price in cash in an amount equal to 100% of the principal
amount of such Notes plus accrued and unpaid interest and Additional Amounts, if
any, to the date of purchase, in accordance with the procedures set forth in the
Indenture.  Holders of Notes that are the subject of an offer to purchase will
receive an Asset Disposition Offer from the Issuer prior to any related purchase
date and may elect to have such Notes purchased by completing the form entitled
“Option of Holder to Elect Purchase” appearing below.
 
(12)   Guarantee.  This Note is guaranteed by Central European Media Enterprises
N.V. and CME Media Enterprises B.V. pursuant to the Indenture.
 
(13)   Denominations; Form.  The Global Notes are in registered global form,
without coupons, in minimum denominations of €50,000 and any integral multiples
of €1,000 in excess thereof.
 
(14)   Persons Deemed Owners.  The registered holder of this Note shall be
treated as the owner of it for all purposes, subject to the terms of the
Indenture.
 
(15)   Unclaimed Funds.  If funds for the payment of principal, interest,
premium or Additional Amounts remain unclaimed for one year, the Trustee and the
Paying Agents will repay the funds to the Issuer at its written request.  After
that, all liability of the Trustee and such Paying Agents with respect to such
funds shall cease.
 
(16)   Legal Defeasance and Covenant Defeasance.  The Issuer may be discharged
from its obligations under the Indenture and the Notes except for certain
provisions thereof (“Legal Defeasance”), and may be discharged from its
obligations to comply with certain covenants contained in the Indenture
(“Covenant Defeasance”), in each case upon satisfaction of certain conditions
specified in the Indenture.
 
(17)   Amendment; Supplement; Waiver.  Subject to certain exceptions specified
in the Indenture, the Indenture or the Notes may be amended or supplemented with
the consent of the holders of a majority in principal amount of such Notes then
outstanding, and, subject to certain exceptions, any past default or compliance
with any provisions of the Indenture or the Notes may be waived with the consent
of the holders of a majority in principal amount of such Notes then outstanding.
 
(18)   Restrictive Covenants.  The Indenture imposes certain covenants that,
among other things, limit the ability of the Issuer and its Restricted
Subsidiaries to incur additional Indebtedness, make certain distributions and
Restricted Payments, create certain Liens, enter into certain transactions with
Affiliates and third parties, make certain Asset Dispositions, engage in
Sale/Leaseback Transactions and consummate certain mergers, consolidations and
amalgamations or sales of all or substantially all assets.  The limitations are
subject to a number of important qualifications and exceptions.  The Issuer must
annually report to the Trustee on compliance with such limitations.
 
A-9

--------------------------------------------------------------------------------



(19)   Successors.  When a successor assumes all the obligations of its
predecessor under the Notes and the Indenture in accordance with the terms of
the Indenture, the predecessor will be released from those obligations.
 
(20)   Defaults and Remedies.  If an Event of Default (other than an Event of
Default specified in clause (7) of Section 6.1 of the Indenture) occurs and is
continuing, the Trustee by notice to the Issuer or the holders of at least 25%
in principal amount of the outstanding Notes may declare all the Notes to be due
and payable immediately in the manner and with the effect provided in the
Indenture.  Holders of Notes may not enforce the Indenture or the Notes except
as provided in the Indenture.  The Trustee is not obligated to enforce the
Indenture or the Notes unless it has received indemnity satisfactory to it.  The
Indenture permits, subject to certain limitations therein provided, holders of a
majority in aggregate principal amount of the Notes then outstanding to direct
the Trustee in its exercise of any trust or power.  The Trustee may withhold
from holders of the Notes notice of any continuing Default or Event of Default
(except a Default in payment of principal, premium, interest and Additional
Amounts, if any, including an accelerated payment) if and so long as the Trustee
in good faith determines that withholding such notice is in their interest.
 
(21)   Trustee Dealings with Issuer.  The Trustee under the Indenture, in its
individual or any other capacity, may become the owner or pledgee of Notes and
may otherwise deal with the Issuer, its Subsidiaries or their respective
Affiliates as if it were not the Trustee.
 
(22)   No Recourse Against Others.  No director, officer, employee, or
stockholder of the Issuer, any Subsidiary Guarantor or any Restricted
Subsidiary, as such, shall have any liability for any obligations of the Issuer,
any Subsidiary Guarantor or any Restricted Subsidiary under the Notes or the
Indenture or for any claim based on, in respect of, or by reason of, such
obligations or their creation. Each holder of the Notes by accepting a Note
waives and releases all such liability.  The waiver and release are part of the
consideration for issuance of the Notes.
 
(23)   Authentication.  This Note shall not be valid until the Trustee or
authenticating agent signs the certificate of authentication on this Note.
 
(24)   Abbreviations and Defined Terms.  Customary abbreviations may be used in
the name of a holder of a Note or an assignee, such as:  TEN COM (= tenants in
common), TEN ENT (= tenants by the entireties), JT TEN (= joint tenants with
right of survivorship and not as tenants in common), CUST (= Custodian), and
U/G/M/A (= Uniform Gifts to Minors Act).  Unless otherwise defined herein, terms
defined in the Indenture are used herein as defined therein.
 
(25)   ISINs and Common Codes.  The Issuer will cause ISINs and Common Codes to
be printed on the Notes.  No representation is made as to the accuracy of such
numbers as printed on the Notes and reliance may be placed only on the other
identification numbers printed hereon.
 
(26)   Governing Law.  The Indenture and the Notes, and the rights and duties of
the parties hereunder and thereunder, shall be governed by, and construed
inaccordance with, the laws of the State of New York, other than as provided in
Section 11.9 of the Indenture.
 
A-10

--------------------------------------------------------------------------------



SCHEDULE A
 
SCHEDULE OF PRINCIPAL AMOUNT
 
The initial principal amount at maturity of this Note shall be €______.  The
following decreases/increases in the principal amount at maturity of this Note
have been made:
 
 
Date of
Decrease/
Increase
 
Decrease in
Principal
Amount at
Maturity
 
Increase in
Principal
Amount at
Maturity
 
Total Principal
Amount at
Maturity
Following such
Decrease/
Increase
 
Notation
Made by
or on
Behalf of
Trustee
                 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


A-11

--------------------------------------------------------------------------------



OPTION OF HOLDER TO ELECT PURCHASE
 
 
If you want to elect to have this Note purchased by the Issuer pursuant to
Section 4.9 or Section 4.14 of the Indenture, check the appropriate box:
 
Section 4.9o     Section 4.14 o
 
If you want to elect to have only part of this Note purchased by the Issuer
pursuant to Section 4.9 or Section 4.14 of the Indenture, state the amount: €
 
Date:
 
 



Your Signature:
 
 
(Sign exactly as your name appears on the other side of this Note)


A-12

--------------------------------------------------------------------------------



EXHIBIT B
TO THE INDENTURE
[FORM OF FACE OF DEFINITIVE NOTE]
 
THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES OF 1933, AS
AMENDED (THE “U.S. SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OR
OTHER JURISDICTION.  NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION
HEREIN MAY BE REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR
OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH
TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, SUCH REGISTRATION.
 
THE HOLDER OF THIS SECURITY, BY ITS ACCEPTANCE HEREOF, AGREES ON ITS OWN BEHALF
AND ON BEHALF OF ANY INVESTOR ACCOUNT FOR WHICH IT HAS PURCHASED SECURITIES, TO
OFFER, SELL OR OTHERWISE TRANSFER SUCH SECURITY, PRIOR TO THE DATE (THE “RESALE
RESTRICTION TERMINATION DATE”) THAT IS TWO YEARS AFTER THE LATER OF THE ORIGINAL
ISSUE DATE HEREOF AND THE LAST DATE ON WHICH THE ISSUER OR ANY AFFILIATE OF THE
ISSUER WAS THE OWNER OF THIS SECURITY (OR ANY PREDECESSOR OF SUCH SECURITY),
ONLY (A) TO THE ISSUER, (B) PURSUANT TO A REGISTRATION STATEMENT THAT HAS BEEN
DECLARED EFFECTIVE UNDER THE U.S. SECURITIES ACT, (C) FOR SO LONG AS THE
SECURITIES ARE ELIGIBLE FOR RESALE PURSUANT TO RULE 144A UNDER THE U.S.
SECURITIES ACT, TO A PERSON IT REASONABLY BELIEVES IS A “QUALIFIED INSTITUTIONAL
BUYER” AS DEFINED IN RULE 144A UNDER THE U.S. SECURITIES ACT THAT PURCHASES FOR
ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER TO WHOM
NOTICE IS GIVEN THAT THE TRANSFER IS BEING MADE IN RELIANCE ON RULE 144A UNDER
THE U.S. SECURITIES ACT, (D) PURSUANT TO OFFERS AND SALES TO NON-U.S. PERSONS
THAT OCCUR OUTSIDE THE UNITED STATES WITHIN THE MEANING OF REGULATION S UNDER
THE U.S. SECURITIES ACT, (E) TO AN INSTITUTIONAL “ACCREDITED INVESTOR” WITHIN
THE MEANING OF RULE 501(a)(1), (2), (3) OR (7) UNDER THE SECURITIES ACT THAT IS
AN INSTITUTIONAL ACCREDITED INVESTOR ACQUIRING THE SECURITY FOR ITS OWN ACCOUNT
OR FOR THE ACCOUNT OF SUCH AN INSTITUTIONAL ACCREDITED INVESTOR, IN EACH CASE IN
A MINIMUM PRINCIPAL AMOUNT OF THE SECURITIES OF $250,000, FOR INVESTMENT
PURPOSES AND NOT WITH A VIEW TO OR FOR OFFER OR SALE IN CONNECTION WITH ANY
DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT, OR (F) PURSUANT TO ANOTHER
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE U.S.  SECURITIES
ACT, SUBJECT TO THE ISSUER’S AND THE TRUSTEE’S RIGHT PRIOR TO ANY SUCH OFFER,
SALE OR TRANSFER PURSUANT TO CLAUSES (D), (E) OR (F) TO REQUIRE THE DELIVERY OF
AN OPINION OF COUNSEL, CERTIFICATION AND/OR OTHER INFORMATION SATISFACTORY TO
EACH OF THEM.  THIS LEGEND WILL BE REMOVED UPON THE REQUEST OF THE HOLDER AFTER
THE RESALE RESTRICTION TERMINATION DATE.
 
B-1

--------------------------------------------------------------------------------


 
CENTRAL EUROPEAN MEDIA ENTERPRISES LTD.
 
Senior Floating Rate Note due 2014
 
 
Common Code: ________
 
ISIN: ________
 
 
No.____
€150,000,000
 

 
CENTRAL EUROPEAN MEDIA ENTERPRISES LTD., a company limited by shares
incorporated under the laws of Bermuda (the “Issuer,” which term includes any
successor corporation), for value received promises to pay The Bank of New York
Depositary (Nominees) Limited or registered assigns upon surrender hereof the
principal sum indicated on Schedule A hereof, on May 15, 2014.
 
Interest Payment Dates:  May 15 and November 15, commencing November 15, 2007.
 
Record Dates: May 1 and November 1 immediately preceding each Interest Payment
Date.
 
Reference is made to the further provisions of this Note contained herein, which
will for all purposes have the same effect as if set forth at this place.
 
B-2

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Issuer has caused this Note to be signed manually or by
facsimile by its duly authorized officer.
 

 
CENTRAL EUROPEAN MEDIA ENTERPRISES LTD.
 
as Issuer
             
By:
 
 
Name:
 
Title:





This is one of the Notes referred to
 in the above-mentioned Indenture:
BNY CORPORATE TRUSTEE
SERVICES LIMITED
as Trustee


 
By:
 
 
Name:
 
Title:
 



Dated:

B-3

--------------------------------------------------------------------------------



[FORM OF REVERSE]
 
CENTRAL EUROPEAN MEDIA ENTERPRISES LTD.
 
Senior Floating Rate Note due 2014
 


 
(1)           Interest.  CENTRAL EUROPEAN MEDIA ENTERPRISES LTD., a company
limited by shares incorporated under the laws of Bermuda (the “Issuer”),
promises to pay interest on the principal amount of this Note at the rate and in
the manner specified below.  This Note will bear interest at a rate per annum
(the “Rate of Interest”), reset semi-annually, equal to six-month EURIBOR plus
1.625%, as determined by the calculation agent (the “Calculation Agent”), which
shall initially be The Bank of New York.  Interest on this Note will be payable
semi-annually in arrears on May 15 and November 15, commencing on November 15,
2007.  Interest on this Note will accrue from the most recent date to which
interest has been paid or, if no interest has been paid, from and including the
Issue Date.
 
“Determination Date,” with respect to an Interest Period, will be the day that
is two TARGET Settlement Days preceding the first day of such Interest Period.
 
“EURIBOR,” with respect to an Interest Period, will be the rate (expressed as a
percentage per annum) for deposits in euros for a six-month period beginning on
the day that is two TARGET Settlement Days after the Determination Date that
appears on Telerate Page 248 as of 11:00 a.m., Brussels time, on the
Determination Date.  If Telerate Page 248 does not include such a rate or is
unavailable on a Determination Date, the Calculation Agent will request the
principal London office of each of four major banks in the Euro-zone inter-bank
market, as selected by the Calculation Agent, to provide such bank’s offered
quotation (expressed as a percentage per annum) as of approximately 11:00 a.m.,
Brussels time, on such Determination Date, to prime banks in the Euro-zone
interbank market for deposits in a Representative Amount in euro for a six-month
period beginning on the day that is two TARGET Settlement Days after the
Determination Date.  If at least two such offered quotations are so provided,
the rate for the Interest Period will be the arithmetic mean of such
quotations.  If fewer than two such quotations are so provided, the Calculation
Agent will request each of three major banks in London, as selected by the
Calculation Agent, to provide such bank’s rate (expressed as a percentage per
annum), as of approximately 11:00 a.m., London time, on such Determination Date,
for loans in a Representative Amount in euros to leading European banks for a
six-month period beginning on the day that is two TARGET Settlement Days after
the Determination Date.  If at least two such rates are so provided, the rate
for the Interest Period will be the arithmetic mean of such rates.  If fewer
than two such rates are so provided then the rate of the Interest Period will be
the rate in effect with respect to the immediately preceding Interest Period.
 
“Euro-zone” means the region comprised of member states of the European Union
that adopt the euro.
 
“Interest Period” means the period commencing on and including an interest
payment date and ending on and including the day immediately preceding the next
succeeding interest payment date, with the exception that the first Interest
Period shall commence on and include the Issue Date and end on and include the
day before the first interest payment date.
 
B-4

--------------------------------------------------------------------------------



“Representative Amount” means the greater of (a) €1,000,000 and (b) an amount
that is representative for a single transaction in the relevant market at the
relevant time.
 
“TARGET Settlement Day” means any day on which the Trans-European Automated
Real-Time Gross Settlement Express Transfer (TARGET) System is open.
 
“Telerate Page 248” means the display page so designated on Bridge’s Telerate
Service (or such other page as may replace that page on that service, or such
other service as may be nominated as the information vendor).
 
The Calculation Agent shall, as soon as practicable after 11:00 a.m. (Brussels
Time) on each Determination Date, determine the Rate of Interest and calculate
the aggregate amount of interest payable in respect of the following Interest
Period (the “Interest Amount”).  The Interest Amount shall be calculated by
applying the Rate of Interest to the principal amount of this Note outstanding
at the commencement of the Interest Period, multiplying such amount by the
actual number of days in the Interest Period concerned divided by 360 and
rounding the resultant figure upwards to the nearest available currency
unit.  The determination of the Rate of Interest and the Interest Amount by the
Calculation Agent shall, in the absence of willful default, bad faith or
manifest error, be final and binding on all parties.
 
The Issuer shall pay interest on overdue principal and on overdue installments
of interest and on any Additional Amounts as specified in the Indenture.  Any
interest paid on this Note shall be increased to the extent necessary to pay
Additional Amounts as set forth herein.
 
(2)           Additional Amounts.  All payments made by the Issuer or a
Subsidiary Guarantor (each, a “Payor”) under, or with respect to, this Note, or
a Subsidiary Guarantee will be made free and clear of and without withholding or
deduction for or on account of any present or future tax, duty, levy, impost,
assessment or other governmental charge (including penalties, interest and other
liabilities related thereto) (collectively, “Taxes”) unless the Payor is
required to withhold or deduct such Taxes by law or by the official
interpretation or administration thereof. If the Payor is required to withhold
or deduct any amount for or on account of Taxes imposed or levied by or on
behalf of (i) Bermuda, Netherlands, and Netherlands Antilles or any political
subdivision or governmental authority of any thereof or therein having the power
to tax, (ii) any jurisdiction from or through which payment on the Notes or the
Subsidiary Guarantee is made, or any political subdivision or governmental
authority thereof or therein having the power to tax, or (iii) any other
jurisdiction in which a Payor is organized or otherwise considered to be a
resident for tax purposes, or any political subdivision or governmental
authority thereof or therein having the power to tax (any of the aforementioned
being a “Relevant Taxing Jurisdiction”) from any payment made under or with
respect to this Note or any Subsidiary Guarantee, the Payor will pay such
additional amounts (“Additional Amounts”) as may be necessary so that the net
amount received by each holder of this Note (including Additional Amounts) after
such withholding or deduction will not be less than the amount such holder would
have received if such Taxes had not been required to be withheld or
deducted;  provided, however, that the foregoing obligation to pay Additional
Amounts does not apply to:
 
(1)
any Taxes that would not have been so imposed but for the existence of any
present or former connection between the relevant holder, including, without
limitation, such relevant holder being or having been a citizen or resident
thereof or being or having been present or engaged in a trade or business
therein or having or having had a permanent establishment therein (or between a
fiduciary, settler, beneficiary, member or shareholder of, or possessor of power
over the relevant holder, if the relevant holder is an estate, nominee, trust or
corporation), and the Relevant Taxing Jurisdiction other than a connection
resulting from the mere ownership or holding of such Note or enforcement of
rights thereunder or under the Subsidiary Guarantee or the receipt of payments
in respect thereof;

 
B-5

--------------------------------------------------------------------------------


 
(2)
any Taxes that would not have been so imposed if the holder had made a
declaration of non-residence or any other claim or filing for exemption to which
it is entitled (provided that (x) such declaration of non-residence or other
claim or filing for exemption is required by the applicable law of the Relevant
Taxing Jurisdiction as a precondition to exemption from the requirement to
deduct or withhold such Taxes and (y) at least 30 days prior to the first
payment date with respect to which such declaration of non-residence or other
claim or filing for exemption is required under the applicable law of the
Relevant Taxing Jurisdiction, the relevant holder at that time has been notified
(in accordance with the procedures set forth in Section 12.1 of the Indenture)
by the Payor or any other person through whom payment may be made that a
declaration of non-residence or other claim or filing for exemption is required
to be made);

 
(3)
any Note presented for payment (where presentation is required) more than 30
days after the relevant payment is first made available for payment to the
holder (except to the extent that the holder would have been entitled to
Additional Amounts had the Note been presented during such 30 day period);

 
(4)
any Taxes that are payable otherwise than by withholding from a payment of the
principal of, premium, if any, or interest, on the Notes or under the Subsidiary
Guarantee;

 
(5)
any estate, inheritance, gift, sale, transfer, personal property or similar tax,
assessment or other governmental charge;

 
(6)
any withholding or deduction imposed on a payment to an individual and required
to be made pursuant to the European Union Directive on the taxation of savings
income (the “Directive”) which was adopted by the ECOFIN Council of the European
Union (the Council of EU finance and economic ministers) on June 3, 2003 or any
law implementing or complying with, or introduced in order to conform to, the
Directive; or

 
(7)
any Taxes which could have been avoided by the presentation (where presentation
is required) of the relevant Note to another Paying Agent in a member state of
the European Union.

 
Such Additional Amounts will also not be payable where, had the beneficial owner
of the Note been the holder of the Note, it would not have been entitled to
payment of Additional Amounts by reason of any of clauses (1) to (7) inclusive
above.
 
B-6

--------------------------------------------------------------------------------



Upon request, the Issuer will provide the Trustee with documentation
satisfactory to the Trustee evidencing the payment of Additional Amounts. Copies
of such documentation will be made available to the holders of the Notes upon
request.
 
(3)           Method of Payment.  The Issuer shall pay interest on this Note
(except defaulted interest) to the Person in whose name this Note is registered
at the close of business on the Record Date for such interest.  Holders of Notes
must surrender Notes to a Paying Agent to collect principal payments.  The
Issuer shall pay principal and interest in euro.  Immediately available funds
for the payment of the principal of, premium, if any, interest and Additional
Amounts, if any, on this Note due on any interest payment date, Maturity Date,
Redemption Date or other repurchase date will be made available to the Paying
Agent prior to 12.00 p.m. London time on the Business Day immediately preceding
each interest payment date and the Maturity Date to permit the Paying Agent to
pay such funds to the holders on such respective dates.
 
(4)           Paying Agent.  Initially, The Bank of New York will act as
Principal Paying Agent.  In the event that a Paying Agent or Transfer Agent is
replaced, the Issuer will publish such notice thereof if and so long as the
Notes are Global Notes and are listed on the Luxembourg Stock Exchange and the
rules of such stock exchange shall so require, in a newspaper having a general
circulation in The Grand Duchy of Luxembourg (which is expected to be the
d’Wort) or on the website of the Luxembourg Stock Exchange at www.bourse.lu, and
(in the case of Definitive Notes), in addition to such publication, mail such
notice by first-class mail to each holder’s registered address.  The Issuer or
any of its Subsidiaries may act as Paying Agent or Registrar for this Note.
 
(5)           Indenture.  The Issuer issued the Notes under an Indenture, dated
as of May 16, 2007 (the “Indenture”), among the Issuer, the Subsidiary
Guarantors, BNY Corporate Trustee Services Limited as Trustee, The Bank of New
York as Transfer Agent, Principal Paying Agent and Security Trustee and The Bank
of New York (Luxembourg) S.A. as Registrar, Luxembourg Transfer Agent and
Luxembourg Paying Agent.  This Note is one of a duly authorized issue of Notes
of the Issuer designated as its Senior Floating Rate Notes due 2014 (the
“Notes”).  The terms of the Notes include those stated in the
Indenture.  Notwithstanding anything to the contrary herein, the Notes are
subject to all such terms, and holders of the Notes are referred to the
Indenture for a statement of them.  The Notes are general obligations of the
Issuer.  The Notes are not limited in aggregate principal amount and Additional
Notes may be issued from time to time under the Indenture, in each case subject
to the terms of the Indenture.  Each holder of the Notes, by accepting a Note,
agrees to be bound by all of the terms and provisions of the Indenture, as the
same may be amended from time to time.
 
(6)           Ranking.  The Notes will be general, senior secured obligations of
the Issuer.  In addition, the Notes have the benefit of the senior secured
Guarantees of the Issuer and certain of its Subsidiaries.
 
(7)           Optional Redemption.  On and after November 15, 2007, the issuer
may redeem all or, from time to time, a part of the Notes upon not less than 30
nor more than 60 days’ notice, at the following redemption prices (expressed as
a percentage of principal amount) plus accrued and unpaid interest on the Notes,
if any, to the applicable redemption date (subject to the right of holders of
record on the relevant record date to receive interest due on the relevant
interest payment date), if redeemed during the periods indicated below:
 
Year
 
Notes
         
November 15, 2007 to May 14, 2008
    102.0 %
May 15, 2008 to May 14, 2009
    101.0 %
May 15, 2009 and thereafter
    100.0 %

 
B-7

--------------------------------------------------------------------------------


 
(8)           Special Tax Redemption.  The Notes may be redeemed, at the option
of the Issuer, in whole but not in part, at any time, upon giving not less than
30 nor more than 60 days’ notice to the date fixed by the Issuer for Redemption
(a “Tax Redemption Date”) to each holder of the Notes (which notice will be
irrevocable), at a price equal to 100% of the aggregate principal amount
thereof, plus accrued and unpaid interest thereon, if any, to the redemption
date, and Additional Amounts, if any (the “Redemption Price”), which otherwise
would be payable, if the Issuer, with respect to the Notes, and a Subsidiary
Guarantor, with respect to a Subsidiary Guarantee, is, or on the next interest
payment date in respect of the Notes, would be, required to pay Additional
Amounts in respect of any Note pursuant to the terms and conditions thereof
which obligation cannot be avoided by the taking of reasonable measures
available to it as a result of (i) any change in, or amendment to, the law or
treaties (or any regulations or rulings promulgated thereunder) of a Relevant
Taxing Jurisdiction affecting taxation or (ii) any amendment to or change in
position regarding the application, administration or interpretation of such
laws, treaties, regulations or rulings (including a holding, judgment or order
by a court of competent jurisdiction)(each of the foregoing clauses (i) and
(ii), a “Change in Tax Law” which becomes effective on or after the Issue Date;
provided, however, that no such notice of redemption will be given (a) earlier
than 90 days prior to the earliest date on which the Payor would be obliged to
make such payment or withholding if a payment in respect of the Notes or the
Subsidiary Guarantee were then due and (b) unless at the time such notice is
given, such obligation to pay such Additional Amounts remains in effect.
 
(9)           Notice of Redemption.  Notice of redemption will be given at least
30 days but not more than 60 days before the Redemption Date, or Tax Redemption
Date, as the case may be in accordance with Section 12.1 of the Indenture and,
in the event the Notes are in the form of Definitive Notes, by mailing
first-class mail, with a copy to the Trustee, postage prepaid, to each holder’s
respective address as it appears on the registration books of the Registrar.
 
Notes in denominations of €50,000 may be redeemed only in whole.  The Trustee
may select for redemption portions (equal to €50,000 and any integral multiple
of €1,000 in excess thereof) of the principal of Notes that have denominations
larger than €50,000.
 
Except as set forth in the Indenture, from and after any Redemption Date, if
monies for the redemption of the Notes called for redemption shall have been
deposited with the Paying Agent for redemption on such Redemption Date, then,
unless the Issuer defaults in the payment of such Redemption Price, the Notes
called for redemption will cease to bear interest and Additional Amounts, if
any, and the only right of the holders of such Notes will be to receive payment
of the Redemption Price.
 
(10)           Change of Control Offer.  Upon the occurrence of a Change of
Control Triggering Event, the Issuer will be required to make an offer to
purchase all or any part (equal to €50,000 and any integral multiple of €1,000
in excess thereof) of the Notes on the Change of Control Payment Date at a
purchase price in cash equal to 101% of the aggregate principal amount thereof
plus accrued and unpaid interest and Additional Amounts, if any, to the date of
purchase (subject to the right of holders of record on the relevant Record Date
to receive interest due on the relevant interest payment date).  Holders of
Notes that are subject to an offer to purchase will receive a Change of Control
Offer from the Issuer prior to any related Change of Control Payment Date and
may elect to have such Notes purchased by completing the form entitled “Option
of Holder to Elect Purchase” appearing below.
 
B-8

--------------------------------------------------------------------------------



(11)           Limitation on Disposition of Assets.  In certain circumstances
specified in the Indenture, the Issuer will be required to make an offer (an
“Asset Disposition Offer”) to holders of Notes to purchase a specified amount of
such Notes at an offer price in cash in an amount equal to 100% of the principal
amount of such Notes plus accrued and unpaid interest and Additional Amounts, if
any, to the date of purchase, in accordance with the procedures set forth in the
Indenture.  Holders of Notes that are the subject of an offer to purchase will
receive an Asset Disposition Offer from the Issuer prior to any related purchase
date and may elect to have such Notes purchased by completing the form entitled
“Option of Holder to Elect Purchase” appearing below.
 
(12)           Guarantee.  This Note is guaranteed by Central European Media
Enterprises N.V. and CME Media Enterprises B.V. pursuant to the Indenture.
 
(13)           Denominations; Form.  The Global Notes are in registered global
form, without coupons, in minimum denominations of €50,000 and any integral
multiples of €1,000 in excess thereof.
 
(14)           Persons Deemed Owners.  The registered holder of this Note shall
be treated as the owner of it for all purposes, subject to the terms of the
Indenture.
 
(15)           Unclaimed Funds.  If funds for the payment of principal,
interest, premium or Additional Amounts remain unclaimed for one year, the
Trustee and the Paying Agents will repay the funds to the Issuer at its written
request.  After that, all liability of the Trustee and such Paying Agents with
respect to such funds shall cease.
 
(16)            Legal Defeasance and Covenant Defeasance.  The Issuer may be
discharged from its obligations under the Indenture and the Notes except for
certain provisions thereof (“Legal Defeasance”), and may be discharged from its
obligations to comply with certain covenants contained in the Indenture
(“Covenant Defeasance”), in each case upon satisfaction of certain conditions
specified in the Indenture.
 
(17)           Amendment; Supplement; Waiver.  Subject to certain exceptions
specified in the Indenture, the Indenture or the Notes may be amended or
supplemented with the consent of the holders of a majority in principal amount
of such Notes then outstanding, and, subject to certain exceptions, any past
default or compliance with any provisions of the Indenture or the Notes may be
waived with the consent of the holders of a majority in principal amount of such
Notes then outstanding.
 
(18)           Restrictive Covenants.  The Indenture imposes certain covenants
that, among other things, limit the ability of the Issuer and its Restricted
Subsidiaries to incur additional Indebtedness, make certain distributions and
Restricted Payments, create certain Liens, enter into certain transactions with
Affiliates and third parties, make certain Asset Dispositions, engage in
Sale/Leaseback Transactions and consummate certain mergers, consolidations and
amalgamations or sales of all or substantially all assets.  The limitations are
subject to a number of important qualifications and exceptions.  The Issuer must
annually report to the Trustee on compliance with such limitations.
 
B-9

--------------------------------------------------------------------------------



(19)           Successors.  When a successor assumes all the obligations of its
predecessor under the Notes and the Indenture in accordance with the terms of
the Indenture, the predecessor will be released from those obligations.
 
(20)           Defaults and Remedies.  If an Event of Default (other than an
Event of Default specified in clause (7) of Section 6.1 of the Indenture) occurs
and is continuing, the Trustee by notice to the Issuer or the holders of at
least 25% in principal amount of the outstanding Notes may declare all the Notes
to be due and payable immediately in the manner and with the effect provided in
the Indenture.  Holders of Notes may not enforce the Indenture or the Notes
except as provided in the Indenture.  The Trustee is not obligated to enforce
the Indenture or the Notes unless it has received indemnity satisfactory to
it.  The Indenture permits, subject to certain limitations therein provided,
holders of a majority in aggregate principal amount of the Notes then
outstanding to direct the Trustee in its exercise of any trust or power.  The
Trustee may withhold from holders of the Notes notice of any continuing Default
or Event of Default (except a Default in payment of principal, premium, interest
and Additional Amounts, if any, including an accelerated payment) if and so long
as the Trustee in good faith determines that withholding such notice is in their
interest.
 
(21)           Trustee Dealings with Issuer.  The Trustee under the Indenture,
in its individual or any other capacity, may become the owner or pledgee of
Notes and may otherwise deal with the Issuer, its Subsidiaries or their
respective Affiliates as if it were not the Trustee.
 
(22)           No Recourse Against Others.  No director, officer, employee, or
stockholder of the Issuer, any Subsidiary Guarantor or any Restricted
Subsidiary, as such, shall have any liability for any obligations of the Issuer,
any Subsidiary Guarantor or any Restricted Subsidiary under the Notes or the
Indenture or for any claim based on, in respect of, or by reason of, such
obligations or their creation. Each holder of the Notes by accepting a Note
waives and releases all such liability.  The waiver and release are part of the
consideration for issuance of the Notes.
 
(23)           Authentication.  This Note shall not be valid until the Trustee
or authenticating agent signs the certificate of authentication on this Note.
 
(24)           Abbreviations and Defined Terms.  Customary abbreviations may be
used in the name of a holder of a Note or an assignee, such as:  TEN COM (=
tenants in common), TEN ENT (= tenants by the entireties), JT TEN (= joint
tenants with right of survivorship and not as tenants in common), CUST (=
Custodian), and U/G/M/A (= Uniform Gifts to Minors Act).  Unless otherwise
defined herein, terms defined in the Indenture are used herein as defined
therein.
 
(25)           ISINs and Common Codes.  The Issuer will cause ISINs and Common
Codes to be printed on the Notes.  No representation is made as to the accuracy
of such numbers as printed on the Notes and reliance may be placed only on the
other identification numbers printed hereon.
 
(26)           Governing Law.  The Indenture and the Notes, and the rights and
duties of the parties hereunder and thereunder, shall be governed by, and
construed in accordance with, the laws of the State of New York, other than as
provided in Section 11.9 of the Indenture.
 
B-10

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------

ASSIGNMENT FORM
 


 
To assign this Note fill in the form below:
 
I or we assign and transfer this Note to
 


 
(Print or type assignee’s name, address and zip code)
 
(Insert assignee’s social security or tax I.D. No.)
 


 
and irrevocably appoint                                        agent to transfer
this Note on the books of the Issuer. The agent may substitute another to act
for him.
 


 
____________________________________________________________________
 
Date: _____________  Your Signature: ______________________
 
____________________________________________________________________
Sign exactly as your name appears on the other side of this Note.
 
B-11

--------------------------------------------------------------------------------



SCHEDULE A
 
SCHEDULE OF PRINCIPAL AMOUNT
 
The initial principal amount at maturity of this Note shall be €______.  The
following decreases/increases in the principal amount at maturity of this Note
have been made:
 


 
Date of
Decrease/
Increase
 
Decrease in
Principal
Amount at
Maturity
 
Increase in
Principal
Amount at
Maturity
 
Total Principal
Amount at
Maturity
Following such
Decrease/
Increase
 
Notation
Made by
or on
Behalf of
Trustee
                 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
                 


B-12

--------------------------------------------------------------------------------



OPTION OF HOLDER TO ELECT PURCHASE
 
 
If you want to elect to have this Note purchased by the Issuer pursuant to
Section 4.9 or Section 4.14 of the Indenture, check the appropriate box:
 
Section 4.9 o    Section 4.14 o
 
If you want to elect to have only part of this Note purchased by the Issuer
pursuant to Section 4.9 or Section 4.14 of the Indenture, state the amount: €
 
Date:
 
 

 
Your Signature:
 
 
(Sign exactly as your name appears on the other side of this Note)


B-13

--------------------------------------------------------------------------------



EXHIBIT C
TO THE INDENTURE


 
FORM OF TRANSFER CERTIFICATE FOR TRANSFER FROM
U.S. GLOBAL NOTE TO INTERNATIONAL GLOBAL NOTE
(Transfers pursuant to Section 2.7(b) of the Indenture)
 


 
CENTRAL EUROPEAN MEDIA ENTERPRISES LTD.
c/o BNY Corporate Trustee Services Limited
One Canada Square
London  E14 5AL
 
 
 
RE:
Senior Floating Rate Notes Due 2014

 
(the “Notes”) of Central European Media Enterprises Ltd.



Reference is hereby made to the Indenture dated as of May 16, 2007 (the
“Indenture”) between Central European Media Enterprises Ltd., Central European
Media Enterprises N.V., CME Media Enterprises B.V. and BNY Corporate Trustee
Services Limited, as Trustee, The Bank of New York as Transfer Agent, Principal
Paying Agent and Security Trustee and The Bank of New York (Luxembourg) S.A., as
Registrar, Luxembourg Transfer Agent and Luxembourg Paying Agent.  Capitalized
terms used but not defined herein shall have the meanings given them in the
Indenture.
 
This letter relates to €_________ (equal to €50,000 and any integral multiple of
€1,000 in excess thereof) principal amount of Notes beneficially held through
interests in the U.S. Global Notes (ISIN XS0301051768; Common Code 030105176
with Euroclear and Clearstream Banking in the name of ________(the
“Transferor”), account number ________.  The Transferor hereby requests that on
[INSERT DATE], the beneficial interest in the U.S. Global Note be transferred or
exchanged for an interest in the International Note (ISIN XS0300714762; Common
Code 030071476) in the same principal denomination and transfer to _________
(account no. ________).  If this is a partial transfer, a minimum amount of
€50,000 and any integral multiple of €1,000 in excess thereof of the U.S. Global
Note will remain outstanding.
 
In connection with such request and in respect of such Notes, the Transferor
does hereby certify that such transfer has been effected in accordance with the
transfer restrictions set forth in the Indenture and the Notes and pursuant to
and in accordance with Rule 903 or 904 of Regulation S under the Securities Act,
and accordingly the Transferor further certifies that:
 
(A)            (1)           the offer of the Notes was not made to a person in
the United States;
 
                         
(2)
either (a) at the time the buy order was originated, the transferee was outside
the United States or we and any person acting on our behalf reasonably believed
that the transferee was outside the United States or (b)  the transaction was
executed in, on or through the facilities of adesignated offshore securities
market and neither the Transferor nor any person acting on our behalf knows that
the transaction was prearranged with a buyer in the United States,

 
C-1

--------------------------------------------------------------------------------



                         
(3)
no directed selling efforts have been made in contravention of the requirements
of Rule 903(b) or 904(b) of Regulation S, as applicable; and

 
                         
(4)
the transaction is not part of a plan or scheme to evade the registration
requirements of the Securities Act.

 
OR
 
(B)           such transfer is being made in accordance with Rule 144 under the
Securities Act.
 
This certificate and the statements contained herein are made for your benefit
and the benefit of the Issuer.  Terms used in this certificate and not otherwise
defined in the Indenture have the meanings set forth in Regulation S under the
Securities Act.
 
Dated:
 
                             
[Name of Transferor]
                     
By:
 
       
Name:
     
Title:
     
Telephone No.:



 
Please print name and address (including postal code)
 
   
 
   
 
 


C-2

--------------------------------------------------------------------------------



EXHIBIT D
TO THE INDENTURE
 
FORM OF TRANSFER CERTIFICATE FOR TRANSFER FROM
INTERNATIONAL GLOBAL NOTE TO U.S. GLOBAL NOTE
(Transfers pursuant to Section 2.7(c) of the Indenture)
 
CENTRAL EUROPEAN MEDIA ENTERPRISES LTD.
c/o BNY Corporate Trustee Services Limited
One Canada Square
London  E14 5AL


 
RE:           Senior Floating Rate Notes Due 2014
(the “Notes”) of Central European Media Enterprises Ltd.


Reference is hereby made to the Indenture dated as of May 16, 2007 (the
“Indenture”) between Central European Media Enterprises Ltd., Central European
Media Enterprises N.V., CME Media Enterprises B.V. and BNY Corporate Trustee
Services Limited, as Trustee, The Bank of New York, as Transfer Agent, Principal
Paying Agent and Security Trustee and the Bank of New York (Luxembourg) S.A., as
Luxembourg Transfer Agent, Registrar and Luxembourg Paying Agent.  Capitalized
terms used but not defined herein shall have the meanings given them in the
Indenture.
 
This letter relates to €__________ (equal to €50,000 and any integral multiple
of €1,000 in excess thereof ) principal amount of Notes beneficially held
through interests in the International Global Note (ISIN XS0300714762; Common
Code 030071476) with Euroclear and Clearstream Banking in the name of
_______________ (the “Transferor”), account number _________ .  The Transferor
hereby requests that on [INSERT DATE], the beneficial interest in the
International Global Note be transferred or exchanged for an interest in the
U.S. Global Note (ISIN XS0301051768; Common Code 030105176) in the same
principal denomination and transfer to ______________ (account no.
________).  If this is a partial transfer, a minimum of €50,000 and any integral
multiple of €1,000 in excess thereof of the International Global Note will
remain outstanding.
 
In connection with such request, and in respect of such Notes, the Transferor
does hereby certify that such Notes are being transferred in accordance with
Rule 144A under the Securities Act to a transferee that the Transferor
reasonably believes is purchasing the Notes for its own account or an account
with respect to which the transferee exercises sole investment discretion and
the transferee and any such account is a “qualified institutional buyer” within
the meaning of Rule 144A, in each case in a transaction meeting the requirements
of Rule 144A and in accordance with any applicable securities laws of any state
of the United States or any other jurisdiction.
 
D-1

--------------------------------------------------------------------------------



This certificate and the statements contained herein are made for your benefit
and the benefit of the Issuer.
 
Dated:
                               
[Name of Transferor] 
                     
By:
         
Name: 
     
Title: 
     
Telephone No.: 

 
 
Please print name and address (including postal code)
 
   
 
   
 
 

 
D-2

--------------------------------------------------------------------------------



EXHIBIT E
TO THE INDENTURE
 


FORM OF SUPPLEMENTAL INDENTURE


This Supplemental Indenture, dated as of [__________] (this “Supplemental
Indenture” or “Subsidiary Guarantee”), among [name of additional Subsidiary
Guarantor] (the “Additional Subsidiary Guarantor”), Central European Media
Enterprises Ltd. (together with its successors and assigns, the “Issuer”),
Central European Media Enterprises N.V. (“CME NV”), CME Media Enterprises B.V.
(“CME BV” and, together with CME NV, the “Subsidiary Guarantors”) and each other
then existing Subsidiary Guarantor under the Indenture referred to below, BNY
Corporate Trustee Services Limited, as Trustee, The Bank of New York, as
Transfer Agent, Principal Paying Agent and Security Trustee and The Bank of New
York (Luxembourg) S.A. as Registrar, Luxembourg Transfer Agent and Luxembourg
Paying Agent under the Indenture referred to below.
 
W I T N E S S E T H:
 
WHEREAS, the Issuer, the Subsidiary Guarantors and the Trustee and the other
parties thereto have heretofore executed and delivered an Indenture, dated as of
May 16, 2007 (as amended, supplemented, waived or otherwise modified, the
“Indenture”), providing for the issuance of an aggregate principal amount of
€150 million of Senior Floating Rate Notes due May 2014 of the Issuer  (the
“Notes”);
 
WHEREAS, pursuant to Section 9.1 of the Indenture, the Issuer, the Subsidiary
Guarantors and the Trustee are authorized to execute and deliver this
Supplemental Indenture to amend the Indenture, without the consent of any holder
of the Notes, to add guarantees with respect to the Notes;
 
WHEREAS, each party hereto has duly authorized the execution and delivery of
this Supplemental Indenture and has done all things necessary to make this
Supplemental Indenture a valid agreement in accordance with its terms;
 
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the
Additional Subsidiary Guarantor, the Issuer, the Subsidiary Guarantors and the
Trustee mutually covenant and agree for the equal and ratable benefit of the
holders of the Notes as follows:
 

--------------------------------------------------------------------------------



ARTICLE I
 
Definitions
 
SECTION 1.1.  Defined Terms.  As used in this Supplemental Indenture, terms
defined in the Indenture or in the preamble or recital hereto are used herein as
therein defined, except that the term “holders” in this Note Guarantee shall
refer to the holders of the Notes and the Trustee acting on behalf or for the
benefit of such holders.  The words “herein,” “hereof” and “hereby” and other
words of similar import used in this Supplemental Indenture refer to this
Supplemental Indenture as a whole and not to any particular section hereof.
 
ARTICLE II
 
[Agreement to be Bound; Subsidiary Guarantee
 
SECTION 2.1.  Agreement to be Bound.  The Additional Subsidiary Guarantor hereby
becomes a party to the Indenture as a Subsidiary Guarantor and as such will have
all of the rights and be subject to all of the obligations and agreements of a
Subsidiary Guarantor under the Indenture.  The Additional Subsidiary Guarantor
agrees to be bound by all of the provisions of the Indenture applicable to a
Subsidiary Guarantor and to perform all of the obligations and agreements of a
Subsidiary Guarantor under the Indenture.
 
SECTION 2.2.  Subsidiary Guarantee.  Subject to the terms of the Indenture, the
Additional Subsidiary Guarantor hereby fully, unconditionally and irrevocably
guarantees, as primary obligor and not merely as surety, jointly and severally
with each other Subsidiary Guarantor, to each holder of the Notes and the
Trustee, the full and punctual payment when due, whether at maturity, by
acceleration, by redemption or otherwise, of the Issuer’s Obligations under the
Indenture and the Notes, including the payment of principal, premium, if any,
interest and Additional Amounts, if any, on the Notes, pursuant to Article 10 of
the Indenture on a senior secured basis.]
 
ARTICLE III
 
Miscellaneous
 
SECTION 3.1.  Notices.  All notices and other communications to the Additional
Subsidiary Guarantor shall be given as provided in the Indenture to the
Additional Subsidiary Guarantor, at its address set forth below, with a copy to
the Issuer as provided in the Indenture for notices to the Issuer.
 
SECTION 3.2.  Parties.  Nothing expressed or mentioned herein is intended or
shall be construed to give any Person, firm or corporation, other than the
holders of the Notes and the Trustee, any legal or equitable right, remedy or
claim under or in respect of this Supplemental Indenture or the Indenture or any
provision herein or therein contained.
 
SECTION 3.3.  Governing Law.  This Supplemental Indenture shall be governed by
the laws of the State of New York.
 
SECTION 3.4.  Severability Clause.  In case any provision in this Supplemental
Indenture shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby and such provision shall be ineffective only to the extent of
such invalidity, illegality or unenforceability.
 

--------------------------------------------------------------------------------



SECTION 3.5.  Ratification of Indenture; Supplemental Indentures Part of
Indenture.  Except as expressly amended hereby, the Indenture is in all respects
ratified and confirmed and all the terms, conditions and provisions thereof
shall remain in full force and effect.  This Supplemental Indenture shall form a
part of the Indenture for all purposes, and every holder of Notes heretofore or
hereafter authenticated and delivered shall be bound hereby.  The Trustee makes
no representation or warranty as to the validity or sufficiency of this
Supplemental Indenture.
 
SECTION 3.6  Counterparts.  The parties hereto may sign one or more copies of
this Supplemental Indenture in counterparts, all of which together shall
constitute one and the same agreement.
 
SECTION 3.7.  Headings.  The headings of the Articles and the sections in this
Supplemental Indenture are for convenience of reference only and shall not be
deemed to alter or affect the meaning or interpretation of any provisions
hereof.
 
SECTION 3.8.  Successors.  All covenants and agreements in this Supplemental
Indenture by the parties hereto shall bind their successors and assigns, whether
so expressed or not.
 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed as of the date first above written.
 

 
[ADDITIONAL  GUARANTOR],
   
as a Subsidiary Guarantor
         
By:  
 
     
Name:
     
Title:
                   
BNY CORPORATE TRUSTEE SERVICES LIMITED, as Trustee 
     
By:
 
     
Name:
     
Title:
                   
CENTRAL EUROPEAN MEDIA ENTERPRISES LTD., as Issuer 
         
By:
 
     
Name:
     
Title:
                   
CENTRAL EUROPEAN MEDIA ENTERPRISES N.V., as Subsidiary Guarantor 
         
By:
 
     
Name:
     
Title:
                   
CME MEDIA ENTERPRISES B.V., as Subsidiary Guarantor 
         
By:
 
     
Name:
     
Title:
                   
THE BANK OF NEW YORK, as Transfer Agent, Principal Paying Agent and Security
Trustee 
     
By:
 
     
Name:
     
Title:
                   
THE BANK OF NEW YORK (LUXEMBOURG) S.A., as Registrar, Luxembourg Transfer Agent
and Luxembourg Paying Agent 
     
By:
 
     
Name:
     
Title:
                   
[Other Subsidiary Guarantors]
           
By:
 
     
Name:
     
Title:
 

 
 

--------------------------------------------------------------------------------
